Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 1 of 122 Page ID #:502




    1   Louis R. (Skip) Miller (54141) (smiller@millerbarondess.com)
        Amnon Z. Siegel (234981) (asiegel@millerbarondess.com)
    2   Casey B. Sypek (291214) (csypek@millerbarondess.com)
        David I. Bosko (304927) (dbosko@millerbarondess.com)
    3   MILLER BARONDESS, LLP
        1999 Avenue of the Stars, Suite 1000
    4   Los Angeles, California 90067
        T: (310) 552-4400
    5   F: (310) 552-8400
    6   Attorneys for Plaintiffs
        Remy McCarthy, Kathleen Ryan-Blaufuss,
    7   Cathleen Mills, Jason Reid, Khek Kuan, on
        behalf of themselves and all others similarly situated
    8
    9   Jeffrey L. Fazio (146043) (jlf@fazmiclaw.com)
        Dina E. Micheletti (184141) (dem@fazmiclaw.com)
   10   FAZIO | MICHELETTI LLP
        2410 Camino Ramon, Suite 315
   11   San Ramon, CA 94583
        T: 925-543-2555
   12   F: 925-369-0344
   13   Attorneys for Plaintiffs
        Rajdave Bhandari, Jevdet Rexhepi,
   14   Stephen Kosareff, and Laura Kakish,
        on behalf of themselves and all others
   15   similarly situated
   16   (Additional Counsel Listed at End of Document)
   17
   18                       UNITED STATES DISTRICT COURT
   19                       CENTRAL DISTRICT OF CALIFORNIA
   20   REMY MCCARTHY, KATHLEEN                  18-cv-00201-JLS-KES
        RYAN-BLAUFUSS, CATHLEEN
   21   MILLS, JASON REID, and KHEK              CONSOLIDATED MASTER
        KUAN, on behalf of themselves and        COMPLAINT
   22   all others similarly situated,
   23         Plaintiffs,                        CLASS ACTION
   24                        vs.                 JURY TRIAL DEMANDED
   25
        TOYOTA MOTOR CORPORATION,
   26   TOYOTA MOTOR SALES, U.S.A.,
        INC., and DOE DEFENDANTS 1-10,
   27
              Defendants.
   28
        405615.1
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 2 of 122 Page ID #:503




    1   JEVDET REXHEPI, STEPHEN
        KOSAREFF and LAURA KAKISH,
    2   on behalf of themselves and all
        others similarly situated,
    3
                   Plaintiffs,
    4
             vs.
    5
    6   TOYOTA MOTOR SALES USA,
        INC., and DOES 1-10, inclusive,
    7
                   Defendants.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        405615.1
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 3 of 122 Page ID #:504




    1                                      TABLE OF CONTENTS
                                                                                                                Page
    2
    3   NATURE OF ACTION ............................................................................... 1
    4   JURISDICTION AND VENUE ................................................................. 8
    5   PARTIES .................................................................................................... 8
    6   GENERAL ALLEGATIONS .................................................................... 13
    7              A.   1997: The Toyota Hybrid System is Used in the Prius ........ 13
    8              B.   2005: Toyota Discovers That Thermal Stress is Damaging
                        the IGBTs ............................................................................... 15
    9
                   C.   2009: Toyota Boosts the Voltage in the Third-Generation
   10                   Prius, Leading to Those Vehicles Suddenly and
                        Unexpectedly Stalling at Highway Speeds ............................ 18
   11
                   D.   2014: Toyota Misrepresents the Efficacy of the Software
   12                   “Re-Flash,” Which Does Nothing to Prevent Thousands of
                        IPMs from Having to be Replaced ........................................ 23
   13
                   E.   2018: Toyota Conducts a Second Recall of the More Than
   14                   800,000 Prius Hybrids That It Recalled in 2014 and 2015,
                        Acknowledging That They Continued to Stall After the
   15                   Software “Re-Flash” ............................................................... 32
   16              F.   Toyota Subverts the Purpose of a Safety Recall by
                        Replacing Defective IPMs Only After They Fail.................... 34
   17
                   G.   Documented Post-Reflash IPM Failures .............................. 36
   18
                   H.   An Ongoing Pattern of Fraud: Toyota’s Fraudulent
   19                   Concealment of Sudden Unintended Acceleration
                        in Millions of Vehicles ........................................................... 43
   20
        STATUTES OF LIMITATION ................................................................ 47
   21
        CLASS-ACTION ALLEGATIONS .......................................................... 49
   22
        CLAIMS FOR RELIEF ............................................................................ 54
   23
        PRAYER OF RELIEF .............................................................................. 61
   24
        JURY DEMAND ....................................................................................... 74
   25
   26
   27
   28
        405615.1                                             -i-
                                            CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 4 of 122 Page ID #:505




    1         Plaintiffs Remy McCarthy, Kathleen Ryan-Blaufuss, Cathleen Mills,
    2   Jason Reid, Khek Kuan, Jevdet Rexhepi, Laura Kakish, and Stephen
    3   Kosareff, on behalf of themselves and all others similarly situated
    4   (collectively, “Plaintiffs”), allege as follows upon personal knowledge as to
    5   Plaintiffs’ own conduct and experience, and on information and belief as
    6   to all other matters based on an investigation by counsel, such that each
    7   allegation has evidentiary support or is likely to have evidentiary support
    8   upon further investigation and discovery:
    9                            NATURE OF ACTION
   10         1.    Toyota is the largest car manufacturer in the world and the
   11   global leader in hybrid gasoline/electric-motor technology. To benefit its
   12   bottom line, it has concealed a serious safety defect in all 2010 through
   13   2014 model-year Prius hybrid models (“Class Vehicles”) that causes those
   14   vehicles to sharply and suddenly decelerate when the hybrid system
   15   enters so-called “fail-safe” (or “limp home”) mode or stall suddenly and
   16   unexpectedly while being driven, creating a serious safety risk. This
   17   action is brought on behalf of Plaintiffs and all residents of the United
   18   States who own or lease a Class Vehicle, and who have owned or leased
   19   a Class Vehicle and paid to replace or repair an inverter assembly or one
   20   or more components thereof (“Class Members”).
   21         2.    Like other Toyota hybrid vehicles, Class Vehicles have a
   22   hybrid inverter assembly that contains an Intelligent Power Module
   23   (“IPM”), which has a boost converter that increases the operating voltage
   24   of the hybrid system as needed under “high-load” driving conditions (e.g.,
   25   accelerating on the freeway or ascending a steep grade)s, and an inverter
   26   that converts it from direct current (DC) to alternating current (AC) to
   27   turn the electric motors and to use in the generator. Conversely, it
   28
                                              -1-
                                 CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 5 of 122 Page ID #:506




    1   converts AC generated by the electric motors and the generator into DC
    2   to recharge the battery.
    3         3.    As operating voltage increases, the current generates more
    4   heat, which can destroy electronics, hence the inverter assembly also has
    5   a dedicated cooling system.
    6         4.    Toyota became aware that the inverters (and later, more
    7   specifically, the IPMs) in its hybrid vehicles were malfunctioning and
    8   failing as a result of thermal stress in 2005, shortly after it introduced
    9   the Toyota Highlander and Lexus RX400 hybrid sport utility vehicles to
   10   the U.S. market in the 2006 model year.
   11         5.    Unlike the second-generation (2004-2009 model-year) Prius
   12   hybrids, whose boost converter increased the maximum operating voltage
   13   to 500 volts, the boost converter in the Highlander/RX400 SUVs
   14   increased the maximum operating voltage in those vehicles to 650 volts.
   15   By September 2005—only a few months after it began selling the 2006
   16   model-year Highlander—Toyota received field reports that the inverter
   17   assemblies in Highlanders were failing.
   18         6.    During the year that followed, Toyota discovered that heat
   19   fluctuations can crack the solder that attaches the transistors (known as
   20   Insulated-Gate Bipolar Transistors or IGBTs) to the IPM’s control board,
   21   and that the cracks in the solder leave air voids that reduce its ability to
   22   dissipate heat, which damages the transistors and causes the IPM to
   23   malfunction and fail (hereinafter, the “IPM Defect”).
   24         7.    Notwithstanding its experience with the Highlander/RX400
   25   hybrids, in 2009 Toyota modified the hybrid system in the third-
   26   generation (2010 model-year) Prius hybrids by increasing the maximum
   27   operating voltage from 500 to 650 volts, just as it had done with the
   28   problematic Highlander/RX400 hybrids.
                                                -2-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 6 of 122 Page ID #:507




    1         8.    Meanwhile, Toyota kept silent about the IPM Defect in the
    2   Highlander/RX400 SUVs until complaints by owners of Highlander
    3   hybrids prompted the National Highway Traffic Safety Administration
    4   (“NHTSA”) to open a defect investigation into the 2006 model-year
    5   Highlander in February 2011. Four months later (in June 2011), Toyota
    6   announced that it was conducting a safety recall of approximately 82,000
    7   2006 and 2007 model-year Highlander and RX400 hybrids. Toyota told
    8   NHTSA that some of the transistors were “inadequately soldered” to the
    9   IPM control boards in those vehicles, that a damaged transistor could
   10   result in the vehicle suddenly decelerating or stalling while being driven,
   11   and that Toyota would replace the IPMs that had “suspect transistors.”
   12         9.    Just over two years later (in September 2013), Toyota advised
   13   NHTSA that it was conducting another safety recall, which involved 2006
   14   through 2010 model-year Highlanders and 2006 through 2008 model-
   15   year RX400 hybrids, totaling approximately 130,000 vehicles. This time,
   16   however, Toyota actually addressed the IPM Defect. Toyota advised
   17   NHTSA that transistors were becoming damaged because the solder used
   18   to attach them to the IPM control board contained lead, which caused the
   19   solder to deteriorate when exposed to thermal stress, and that a damaged
   20   transistor could result in the vehicle suddenly decelerating or stalling
   21   while being driven. Accordingly, Toyota announced that it was replacing
   22   the defective IPMs with non-defective IPMs.
   23         10.   Five months later, Toyota announced yet another safety recall
   24   involving the IPM Defect, this time in certain Class Vehicles. In February
   25   2014, Toyota announced Safety Recall E0E, in which recalled over
   26   700,000 2010-2014 model-year Prius hybrids because the transistors
   27   could be damaged due to exposure to thermal stress, which could result
   28   in the vehicle suddenly decelerating or stalling while being driven.
                                              -3-
                                 CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 7 of 122 Page ID #:508




    1         11.   Toyota’s statements in February 2014 acknowledged that the
    2   IPM Defect resulted from a physical deformity; that is, a hardware
    3   problem. sssdBut instead of replacing the IPMs, as it had in the
    4   Highlander/RX400 recalls, Toyota stated that it would correct the
    5   problem by modifying—or “re-flashing”—the electronic control module
    6   software, thereby saving thousands of dollars in repair costs for each of
    7   the 700,000 vehicles that were the subject of the recall.
    8         12.   Toyota’s stated rationale for limiting the recall of Certain
    9   Class Vehicles to a software fix was false. According to Toyota, it
   10   determined that the problem in the recalled Priuses was software-related
   11   because the Prius V wagon, which was based on the same hybrid system,
   12   was not affected by the IPM Defect. But just 15 months later, Toyota
   13   announced Safety Recall F0R, in which it recalled over 100,000 Prius V
   14   wagons because IPM transistor damage in those vehicles could cause
   15   them to suddenly decelerate or stall while being driven—just like the
   16   other Class Vehicles it recalled in 2014, and just like the Highlander and
   17   RX400 hybrids that it recalled in 2011 and 2013.
   18         13.   Notwithstanding that its initial attempt to rationalize the
   19   problem as software-related was demonstrably false, Toyota still
   20   insisted that the software “re-flash” would correct the IPM Defect,
   21   without offering any explanation—much less any evidence—in support
   22   of that assertion. All the while, Toyota knew that the problem was a
   23   physical deformity which could never be fixed with a software remedy.
   24         14.   To date, Toyota has refused to replace the defective IPMs in
   25   Class Vehicles unless and until they have already failed, thereby
   26   undermining the very purpose of a safety recall—to prevent a safety risk
   27   before it injures or kills. Indeed, Toyota has admitted that it has replaced
   28   nearly 500 IPMs per month in Class Vehicles whose software has already
                                              -4-
                                 CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 8 of 122 Page ID #:509




    1   been “re-flashed,” a replacement rate that is astronomical in light of the
    2   fact that IPMs are designed to last for the life of the vehicle without the
    3   need for service or replacement.
    4         15.   Consequently, well over 800,000 vehicles in the United States
    5   (including many Priuses that Toyota excluded from Safety Recall E0E
    6   and Safety Recall F0R) continue to be affected by the IPM Defect because
    7   Toyota has elected to put a Band-Aid on a gaping wound. Toyota’s
    8   decision to put cost concerns ahead of motor vehicle safety endangers
    9   Prius drivers, passengers, and others who happen to be driving near
   10   these vehicles when their hybrid systems fail.
   11         16.   In October 2018, after Plaintiffs filed their intial complaints
   12   alleging that Toyota has been covering up the IPM Defect for years,
   13   Toyota announced yet another Prius recall, this time involving all of the
   14   more than 800,0000 Class Vehicles it had recalled in 2014 and 2015. As
   15   before, Toyota acknowledged that the problem that led to the recall
   16   affected all 2010-2014 model-year Prius and all of the 2012-2015 model-
   17   year Prius V hybrid vehicles, and Toyota readily admitted that it was
   18   conducting the recall because those vehicles had a propensity to stall
   19   while driving, thereby increasing the likelihood of a crash.
   20         17.   Astoundingly, however, Toyota still refused to bear the cost
   21   of replacing the defective IPMs with non-defective IPMs before those
   22   IPMs actually fail. Instead, as it did before, Toyota conducted the Prius
   23   recall in October 2018 to perform yet another software “re-flash.”
   24         18.   Put simply, this is simply another ruse to make it seem as
   25   though Toyota is addressing an obvious problem—one that even Toyota
   26   admits has resulted in the replacement of nearly 500 IPMs per month
   27   after the “re-flash”—which is enormous in light of the fact that the IPM
   28   is designed to last for the life of the vehicle without the need for service
                                              -5-
                                 CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 9 of 122 Page ID #:510




    1   or periodic replacement. Again, Toyota has known for more than a decade
    2   that the IPM Defect is a hardware problem, which may explain why
    3   Toyota chose to provide owners of more expensive Toyota Highlander and
    4   Lexus RX400 hybrids with replacement IPMs rather than a software “re-
    5   flash”—notwithstanding that the Prius and the Highlander/RX400 are
    6   based on the same Toyota Hybrid System and use the same “Techstream
    7   ECU Flash Programming Procedure.”
    8         19.   Regardless of the rationale that informed this decision,
    9   Toyota is once again trying to save money by pretending it is fixing the
   10   problem while not actually fixing anything. Despite multiple prior failed
   11   recalls, Toyota continues to refuse to address the IPM defect in hundreds
   12   of thousands of its hybrid vehicles.
   13         20.   This is not the first time Toyota has employed this approach
   14   as a means of saving money at the expense of its customers’ safety. For
   15   more than a year, Toyota concealed what it knew about what was causing
   16   sudden unintended acceleration in millions of other vehicles made by
   17   Toyota—going so far as canceling plans to correct that problem
   18   and instructing its personnel to refrain from communicating
   19   about it in writing as a means of preventing NHTSA from
   20   discovering what Toyota actually knew about the problem.
   21         21.   After attending a meeting at which Toyota continued the
   22   sudden acceleration cover-up, a Toyota employee exclaimed “Idiots!
   23   Someone will go to jail if lies are repeatedly told. I can’t support this.”
   24   Two days later, Toyota recalled all the affected vehicles and ultimately
   25   admitted that it had lied to its customers, to federal regulators, and to
   26   Congress.
   27         22.   Toyota was charged by the U.S. Department of Justice with
   28   criminal fraud under 18 U.S. Code § 1343, but escaped criminal
                                               -6-
                                 CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 10 of 122 Page ID #:511




     1   prosecution by entering into a Deferred Prosecution Agreement by which
     2   it paid a $1.2-billion fine to the U.S. government for hiding dangerous
     3   defects. Toyota also formally admitted that it had lied to regulators and
     4   the public about its efforts to correct the safety defects, and that it failed
     5   to timely notify regulators about the defects as required by federal law.
     6         23.   “In 2014, U.S. District Judge William Pauley said the case
     7   presented a ‘reprehensible picture of corporate misconduct’ and
     8   expressed hope the government would ultimately hold responsible
     9   decision-makers at Toyota accountable. ‘This, unfortunately, is a case
    10   that demonstrates that corporate fraud can kill, he said.”1
    11         24.   Toyota has claimed publicly that it had cleaned up its act and
    12   told customers that it would commit itself to their safety and would not
    13   conceal defects from them again. That, too, was a lie. Just one month
    14   before it entered into the Deferred Prosecution Agreement, Toyota
    15   perpetrated yet another fraud involving a safety defect—the one at issue
    16   in this case, which affects hundreds of thousands of Class Vehicles.
    17         25.   Toyota’s conduct constitutes fraud, violates federal law,
    18   California consumer protection stutes and common law, and constitutes
    19   breaches of applicable warranties.
    20         26.   Clearly, Toyota did not learn its lesson. It is time to send a
    21   message to Toyota—by requiring it to replace the defective IPMs in Prius
    22   hybrids free of charge, by requiring it to compensate Class Members for
    23   their losses, and by awarding punitive damages—that its callous
    24   disregard of public safety is simply not acceptable.
    25
    26
    27         1 David Shepardson, “U.S. asks judge to dismiss Toyota acceleration
         case as monitoring ends,” Reuters (Aug. 8, 2017), available at
    28   https://www.reuters.com/article/toyota-settlement-idUSL1N1KU0PP.
                                               -7-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 11 of 122 Page ID #:512




     1                       JURISDICTION AND VENUE
     2        27.   This Court has diversity jurisdiction over the claims asserted
     3   herein on behalf of a nationwide class pursuant to 28 U.S.C. section 1332,
     4   as amended in February 2005 by the Class Action Fairness Act (“CAFA”).
     5   CAFA jurisdiction is proper because
     6              a.    the amount in controversy in this class action exceeds
     7   five million dollars, exclusive of interest and costs, the proposed class
     8   includes more than 100 members, more than one of whom reside in a
     9   state other than California; and
    10              b.    Toyota has purposefully availed itself of the privilege of
    11   conducting business activities within the State of California, where
    12   Toyota is incorporated and where Toyota engaged in the unlawful
    13   conduct alleged in this Complaint.
    14        28.   Venue is proper in this judicial district pursuant to 28 U.S.C.
    15   section 1391, and California Civil Code section 1780(d), because the
    16   conduct alleged in this Complaint occurred in this judicial district.
    17                                    PARTIES
    18        29.   Plaintiff Remy McCarthy is a citizen and resident of Ventura
    19   County, California. Mr. McCarthy purchased his 2010 Toyota Prius at
    20   Claremont Toyota in August 2010, and he continues to own the vehicle.
    21   Mr. McCarthy’s vehicle received the software “re-flash” under Safety
    22   Recall E0E. Had Mr. McCarthy known what Toyota knew about the IPM
    23   Defect and that it had “re-flashed” the ECU software to conceal its
    24   existence, nature, and scope, he would not have purchased the vehicle or
    25   would have paid significantly less for its purchase.
    26        30.   Plaintiff Kathleen Ryan-Blaufuss is a citizen and resident of
    27   Los Angeles County, California. Ms. Ryan purchased her 2010 Toyota
    28   Prius at Jimmy Vasser Toyota in Napa, California, in November 2009,
                                               -8-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 12 of 122 Page ID #:513




     1   and she continues to own the vehicle. Her vehicle received the software
     2   “re-flash” under Safety Recall E0E in June 2014.
     3        31.    In January 2018, Ms. Ryan was driving 70 miles per hour in
     4   the fast lane on a major freeway in Los Angeles when her inverter failed.
     5   In a matter of seconds, her car decelerated from 70 miles per hour to 15
     6   miles per hour. Ms. Ryan had to maneuver the car through three lanes
     7   of traffic to the shoulder with limited power. One California Highway
     8   Patrol officer, who witnessed the incident, told Ms. Ryan that she was
     9   lucky to be alive. Ms. Ryan paid $189.00 to tow her Prius to Marina del
    10   Rey Toyota, where her vehicle was diagnosed with a failed inverter.
    11        32.    The software “re-flash” also decreased the fuel efficiency of
    12   Ms. Ryan’s vehicle. After the software “re-flash,” Ms. Ryan’s car got
    13   approximately 40 miles per gallon (mpg), which is approximately 10 mpg
    14   less than prior to receiving the “re-flash.” Had Ms. Ryan known what
    15   Toyota knew about the IPM Defect and that it had “re-flashed” the ECU
    16   software to conceal its existence, nature, and scope, she would not have
    17   purchased the vehicle or would have paid significantly less for its
    18   purchase.
    19        33.    Plaintiff Cathleen Mills is a citizen and resident of San Diego
    20   County, California. Ms. Mills purchased her 2011 Toyota Prius at Hoehn
    21   Honda in Carlsbad, California in August 2014, and she continues to own
    22   the vehicle. Her vehicle had received the software “re-flash” under Safety
    23   Recall E0E in March 2014, prior to her purchase.
    24        34.    Ms. Mills believes that her vehicle experienced decreased fuel
    25   efficiency.The vehicle gets an average of 40 mpg, which is less than what
    26   Toyota claims the Prius should get (Toyota claims 48 mpg highway and
    27   50 to 51 mpg city). Ms. Mills would not have purchased the vehicle had
    28   she known the inverter could fail at any time, or that it would be less fuel
                                               -9-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 13 of 122 Page ID #:514




     1   efficient than Toyota represented. These facts were concealed from her
     2   by Toyota. Ms. Mills is afraid to drive on the freeway in her Prius, but
     3   she cannot afford to buy a different vehicle. Had Ms. Mills known what
     4   Toyota knew about the IPM Defect and that it had “re-flashed” the ECU
     5   software to conceal its existence, nature, and scope, she would not have
     6   purchased the vehicle or would have paid significantly less for its
     7   purchase.
     8        35.    Plaintiff Jason Reid is a citizen and resident of Orange
     9   County, Florida. Mr. Reid leased his 2010 Toyota Prius at Toyota of
    10   Orlando in November 2010 and subsequently purchased the vehicle at
    11   the end of the lease term. Mr. Reid continues to own the vehicle. His
    12   vehicle received the software “re-flash” under Safety Recall E0E (when?).
    13   The software “re-flash” decreased the fuel efficiency of Mr. Reid’s vehicle.
    14   Prior to the “re-flash,” Mr. Reid’s vehicle was averaging 54 miles per
    15   gallon. After the “re-flash,” Mr. Reid’s vehicle now gets an average of 45
    16   miles per gallon. Had Mr. Reid known what Toyota knew about the IPM
    17   Defect and that it had “re-flashed” the ECU software to conceal its
    18   existence, nature, and scope, he would not have purchased the vehicle or
    19   would have paid significantly less for its purchase.
    20        36.    Plaintiff Khek Kuan is a citizen and resident of San
    21   Bernardino County, California. Mr. Kuan purchased his 2013 Prius V
    22   (date and place?). Mr. Kuan’s vehicle received the software “re-flash”
    23   under Safety Recall F0R. The software “re-flash” decreased the fuel
    24   efficiency of Mr. Kuan’s vehicle.      Prior to the “re-flash,” Mr. Kuan’s
    25   vehicle averaged a range of 420 miles on a full tank of gas. After the “re-
    26   flash,” Mr. Kuan’s vehicle averages a range of 365 miles on a full tank of
    27   gas. Had Mr. Kuan known what Toyota knew about the IPM Defect and
    28   that it had “re-flashed” the ECU software to conceal its existence, nature,
                                              -10-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 14 of 122 Page ID #:515




     1   and scope, he would not have purchased the vehicle or would have paid
     2   significantly less for its purchase.
     3        37.   Plaintiff Jevdet Rexhepi is a resident of the County of Los
     4   Angeles, California, who purchased a new 2012 model-year Toyota Prius
     5   hybrid Prius hybrid from North Hills Hammer Toyota. The ECU software
     6   in Mr. Rexhepi’s Prius was “re-flashed” pursuant to Safety Recall E0E.
     7   Had Mr. Rexhepi known what Toyota knew about the IPM Defect and
     8   that it had “re-flashed” the ECU software to conceal its existence, nature,
     9   and scope, he would not have purchased the vehicle or would have paid
    10   significantly less for its purchase.
    11        38.   Plaintiff Steven Kosareff is a resident of the County of Los
    12   Angeles, California, who purchased a new 2010 model-year Toyota Prius
    13   hybrid from Santa Monica Toyota. The ECU software in Mr. Kosareff’s
    14   Prius was “re-flashed” pursuant Safety Recall E0E. After the “re-flash,”
    15   Mr. Kosareff noticed that his Prius seemed to be getting fewer miles to
    16   the gallon than it had before the “re-flash.” When he checked his Prius’s
    17   gas mileage, Mr. Kosareff discovered that it had gone from more than 50
    18   miles per gallon to 40 miles per gallon after the “re-flash.” Had Mr.
    19   Kosareff known what Toyota knew about the IPM Defect, and that it had
    20   “re-flashed” the ECU software to conceal its existence, nature, and scope,
    21   he would not have purchased the vehicle or would have paid significantly
    22   less for its purchase.
    23        39.   Plaintiff Laura Kakish is a resident of the County of Los
    24   Angeles, California, who purchased a new 2010 model-year Toyota Prius
    25   hybrid from Longo Toyota. The ECU software in Ms. Kakish’s Prius was
    26   “re-flashed” pursuant to Safety Recall E0E. After the “re-flash,” Ms.
    27   Kakish noticed that her Prius got significantly less gas mileage than it
    28   did before the software was modified by Toyota.
                                                -11-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 15 of 122 Page ID #:516




     1        40.   Ms. Kakish also experienced numerous stalling and “limp-
     2   home” events in her Prius. For example, while traveling in the right lane
     3   of the Orange freeway (State Route 57), Ms. Kakish’s Prius suddenly
     4   went from over 70 miles per hour to 20 miles per hour and was nearly
     5   struck by a “big rig” that was entering the freeway. The truck began
     6   honking at her, but Ms. Kakish had no control of the speed of the vehicle.
     7        41.   Ms. Kakish brought the vehicle to her local Toyota dealer, who
     8   told her nothing could be done about the problem because the issue could
     9   not be “duplicated” at the dealership. The Toyota dealer also suggested
    10   that Ms. Kakish may have caused the problem by putting the Prius in
    11   neutral (while driving on the freeway) or by depressing the gas and brake
    12   pedals simultaneously. Ms. Kakish had done neither—on that occasion
    13   or any of the others that involved similar stalling and “limp-home”
    14   events. Had Ms. Kakish known what Toyota knew about the IPM Defect,
    15   and that it had “re-flashed” the ECU software to conceal its existence,
    16   nature, and scope, she would not have purchased the vehicle or would
    17   have paid significantly less for its purchase.
    18        42.   Defendant Toyota Motor Sales, U.S.A. (“Toyota US”) is a
    19   California corporation with its principal place of business in Los Angeles
    20   County. Toyota US is responsible for the manufacture, distribution and
    21   sale of all Toyota automobiles in the United States.
    22        43.   Defendant Toyota Motor Corporation (“Toyota Japan”) is a
    23   Japanese corporation with its headquarters in Japan. Toyota Japan is
    24   the parent company of Toyota US and conducts business in this District.
    25        44.   Toyota US and Toyota Japan are referred to collectively in
    26   this complaint as “Toyota.”
    27        45.   The names and capacities of DOE Defendants 1-10 are
    28   currently unknown to Plaintiffs. Each of the DOE Defendants is legally
                                              -12-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 16 of 122 Page ID #:517




     1   responsible for the unlawful acts alleged herein.
     2        46.   At all relevant times, each defendant was acting as an agent
     3   or employee of each of the other and was acting within the course or scope
     4   of the agency with knowledge and consent of the other defendants. Each
     5   of the acts and omissions complained of were made known to, and ratified
     6   by, each of the other defendants.
     7                         GENERAL ALLEGATIONS
     8   A.   1997: THE TOYOTA HYBRID SYSTEM IS USED IN THE PRIUS
     9        47.   Toyota markets the Prius as an environmentally and
    10   financially better alternative to conventional vehicles because it uses less
    11   fuel and has lower emissions. Customers buy and lease Toyota Priuses
    12   not only because they emit less pollution than standard vehicles, but also
    13   because of their fuel efficiency.
    14        48.   With rising fuel prices and the subsidies available for
    15   environmentally friendly vehicles, the number of hybrid vehicles on the
    16   road is rising dramatically. The Toyota Prius is the world’s most popular
    17   hybrid vehicle. Because of the Prius’ reputation, Toyota has become the
    18   global leader in hybrid technology and fuel economy.
    19        49.    The Toyota Hybrid System was developed for use in the first-
    20   generation Toyota Prius hybrid vehicles sold in Japan in 1997 and
    21   introduced to the U.S. market in the 2001 through the 2003 model years.2
    22        50.   The first-generation Prius combined an electric motor
    23   powered by a battery with a nominal voltage of 273.6 volts and an
    24
    25
    26
              2A “model year” denotes the year that automakers attribute to the
    27   annual production period of a particular model of vehicle. For example, a
         2019 model-year vehicle can be one that is manufactured on or after
    28   January 1, 2018.
                                              -13-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 17 of 122 Page ID #:518




     1   internal combustion engine, both of which are connected to a
     2   conventional geared transmission.
     3        51.   One of those critical parts is the hybrid inverter assembly,
     4   which contains an inverter that converts direct current (DC) to
     5   alternating current (AC) to turn the electric motors and to use in the
     6   generator. Conversely, the inverter converts AC generated by the electric
     7   motors and the generator into DC to recharge the battery.
     8        52.   Toyota used the next iteration of the Toyota Hybrid System
     9   (“THS-II”) in second-generation Prius hybrids (sold in the 2004 through
    10   2009 model years). THS-II uses the same internal combustion engine as
    11   the first-generation Prius, but it employs a variable-voltage system that
    12   uses a boost converter to increase the operating voltage. Toyota describes
    13   this variable-voltage system as follows:
    14
              THS-II uses a variable-voltage system that consists of a boost
    15        converter and inverter. The boost converter is used to boost
              the operating voltage of the system to a maximum voltage of
    16        DC 650V, and the inverter is used to convert the system
              voltage (direct current) into an alternating current. By using
    17        the variable-voltage system, the electrical loss associated with
              the supply of electric power at a smaller current is minimized,
    18        and MG1 and MG2 are driven at a high voltage. Thus, MG1
              and MG2 are operated at high speeds and high outputs.
    19
    20        53.   The inclusion of a boost converter in second-generation Prius
    21   hybrids enabled Toyota to substantially reduce the size of the battery
    22   while generating more power than the battery that was used in first-
    23   generation Priuses by increasing the maximum voltage to 500 volts
    24   during “high-load” driving conditions, such as hard acceleration or
    25   ascending a long, steep grade.
    26
    27
    28
                                              -14-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 18 of 122 Page ID #:519




     1   B.   2005: TOYOTA DISCOVERS THAT THERMAL STRESS IS DAMAGING
              IPM TRANSISTORS
     2
              54.   Toyota modified THS-II when it introduced the Toyota
     3
         Highlander hybrid SUV and its corporate twin, the Lexus RX400 hybrid
     4
         SUV, to the U.S. market in the 2006 model year. Whereas the boost
     5
         converter in the second-generation Prius increased voltage to a
     6
         maximum of 500 volts, the boost converter in the Highlander/RX400
     7
         hybrids increased the voltage to a maximum of 650 volts.
     8
              55.   It was not long before the IPM Defect began to manifest while
     9
         these vehicles were being driven. In field reports, Toyota technicians
    10
         described the problem in general terms, noting that the inverter
    11
         assembly had failed without specifying the particular components within
    12
         the inverter assembly (i.e., the IPM and the transistors attached to its
    13
         control board). For example, on September 19, 2005, a Toyota engineer
    14
         issued a field report that explained that the inverter assembly had
    15
         malfunctioned in a 2006 model-year Highlander hybrid, and that the
    16
         inverter assembly was replaced to correct the problem.
    17
              56.   Toyota    continued    to     receive   field   reports   concerning
    18
         malfunctioning inverters in 2006 model-year Highlanders in 2006, 2007,
    19
         2008, 2009, and 2011. Each time, the inverter assembly was removed and
    20
         replaced with a new inverter assembly. Toyota later confirmed “that 98%
    21
         of the reports identify the hybrid inverter assembly as the causal
    22
         component contributing to the subject failure mode [i.e., an engine
    23
         stall or loss of power].” (Emphasis added.)
    24
              57.   In 2005 and 2006, Toyota recognized internally that the heat
    25
         generated in the inverter assembly was creating microscopic cracks (or
    26
         “voids”) in the solder, which prevented it from dissipating sufficient
    27
    28
                                                -15-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 19 of 122 Page ID #:520




     1   amounts of heat and damged IPM transistors (i.e., the IGBTs), which cause
     2   the vehicle to suddenly decelerate or stall while being driven.
     3         58.   But Toyota did not disclose what it knew about thermal stress
     4   damaging the IPM transistors and causing stalling until after NHTSA
     5   opened a defect investigation on February 15, 2011. NHTSA’s investigation
     6   was prompted by “32 complaints alleging incidents of engine stalling while
     7   driving in model year 2006 Toyota Highlander hybrid electric vehicles.
     8   Approximately two-thirds (21) of the incidents occurred at speeds
     9   of 40 miles per hour or more.” ODI Resume re PE 11-005 (dated Feb. 15,
    10   2011) (emphasis added).
    11         59.   In response to a formal Information Request dated April 29,
    12   2011, Toyota advised NHTSA that it had received a field report in May
    13   2007 concerning a Lexus RX400 whose engine had stalled in Japan, and
    14   that it discovered damage to the IPM transistors (IGBTs) when it inspected
    15   the inverter in that vehicle. Toyota also reported that it continued to assess
    16   the problem through December 2008 and “found that the heat release
    17   performance of the solder for the IGBTs had deteriorated” and “that cracks
    18   in the cross-section surface of the solder may have contributed to the
    19   deterioration of the heat release efficiency of the solder.”
    20         60.   Toyota admitted that nearly half the reports it received
    21   indicated that “there was an inverter and related component failure that
    22   reportedly led to a vehicle ‘stall’ or ‘loss of power’ while driving.” Toyota
    23   also noted that IPM damage was likely to cause the vehicle to enter “fail-
    24   safe” mode, which would allow the vehicle to be driven at a reduced speed
    25   with power-assisted brakes and steering until the battery is discharged.
    26         61.   Actually, when a Toyota hybrid enters “fail-safe” or “limp-
    27   home” mode, it unexpectedly decelerates, so that a vehicle traveling at 70
    28   miles per hour on the freeway is suddenly traveling at approximately 20
                                               -16-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 20 of 122 Page ID #:521




     1   miles per hour or slower. Moreover, Toyota also acknowledged that some
     2   drivers reported that their vehicle stalled completely and lost power-
     3   assisted steering and brakes.
     4         62.   A vehicle entering “fail-safe” or “limp-home” mode creates or
     5   greatly increases a risk of a collision with another vehicle. For example,
     6   when a vehicle traveling in one of the middle or left lanes of a freeway
     7   suddently decelerates from 70 to 20 miles per hour, there is a significant
     8   risk that the vehicle will be hit from behind by another vehicle not
     9   expecting such a sudden slow down.
    10         63.   Moreover, if a vehicle suddenly loses speed while turning left
    11   on a two-way road, sudden deceleration while turning in front of oncoming
    12   traffic is likely to cause a crash as a result of the vehicle’s inability to clear
    13   the intersection, as it would have if it had been able to maintain a safe
    14   speed.
    15         64.   Yet another example of this dangerous condition is a car
    16   suddenly decelerating while entering a freeway. Normally, cars entering a
    17   freeway speed up to match the speed of vehicles already traveling on the
    18   freeway. If the merging vehicle suddenly and unexpectedly loses speed,
    19   the risk of a rear-end collision is greatly increased.
    20         65.   In a Defect Information Report it submitted to NHTSA on June
    21   29, 2011, Toyota explained that it decided to conduct a safety recall of 2006
    22   and 2007 model-year Highlander and RX400 hybrids because the IPM
    23   transistors are prone to damage by the heat generated under “high-load”
    24   driving conditions (i.e., when the boost converter increases the operating
    25   voltage), and that damaged transistors can lead to a blown power-supply
    26   fuse that causes the hybrid system to fail, which results in the vehicle
    27   suddenly stalling on the roadway.
    28
                                                -17-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 21 of 122 Page ID #:522




     1        66.   In the same Defect Information Report, Toyota also
     2   represented that “[n]o other Toyota or Lexus vehicles use the same hybrid
     3   inverter as the subject vehicles.” Yet, on September 4, 2013, Toyota issued
     4   a Defect Information Report in which it announced that it was conducting
     5   another safety recall of Highlander and RX400 hybrids due to precisely the
     6   same problem that led to the prior recall. The second recall was much more
     7   expansive than the first; it included 2006 through 2008 model-year Lexus
     8   RX400 hybrids and 2006 through 2010 Toyota Highlander hybrids.
     9        67.   The Defect Information also contained a chronology of principal
    10   events, which stated that in August 2013 Toyota claimed that the use of
    11   lead in the solder attaching the transistors to the IPM was the root cause
    12   of the problem, and that the use of lead-free solder would solve it.
    13   Accordingly, Toyota announced that every Highlander/RX400 owner
    14   would be notified to return their vehicles to a Toyota or Lexus dealer for
    15   a cost-free IPM replacement.
    16   C.   2009: TOYOTA BOOSTS THE VOLTAGE IN THE THIRD-GENERATION
              PRIUS, LEADING TO THOSE VEHICLES SUDDENLY AND
    17        UNEXPECTEDLY STALLING AT HIGHWAY SPEEDS
    18        68.   Despite its awareness of the problems that the IPM Defect
    19   created in the Highlander and RX400 hybrids shortly after it began selling
    20   those vehicles in 2005, Toyota decided to boost the maximum operating
    21   voltage in the third-generation Prius (which began in the 2010 model year)
    22   from 500 to 650 volts, just as it did with the Highlander/RX400 hybrids.
    23   Yet Toyota said nothing about the IPM Defect to prosective purchasers and
    24   lessees of third-generation Prius hybrids.
    25        69.   Instead, Toyota waited until February 2014—after virtually all
    26   2010 through 2014 model-year Prius hybrids were already on the road—
    27   before it announced Safety Recall E0E and disclosed to federal regulators
    28   and prospective Class Members for the first time that certain Class
                                              -18-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 22 of 122 Page ID #:523




     1   Vehicles were inordinately prone to suddenly decelerating or stalling while
     2   driving due to IPM failure.
     3        70.   Even then, however, Toyota concealed material facts. Despite
     4   having spent years analyzing the effect of thermal stress on IPM
     5   transistors and determining that cracks in the solder were damaging the
     6   IPM transistors, Toyota knowingly misrepresented that the software “re-
     7   flash” solved the problem.
     8        71.   The reason Toyota focused on software and avoided discussing
     9   hardware issues was simple: the average cost of replacing an IPM is
    10   approximately $3,000, hence replacing the IPMs in more than 700,000
    11   Prius hybrids that were the subject of Safety Recall would have cost
    12   Toyota billions of dollars, whereas the software “re-flash” cost Toyota
    13   approximately $85 per vehicle.
    14        72.   In the chronology it included in the February 2014 Defect
    15   Information Report it submitted to NHTSA, Toyota stated that it had
    16   received field reports during May 2011 through June 2012 that described
    17   vehicles with damaged IGBTs “losing power or entering fail-safe mode
    18   aloing with the illumination of warning lights[,]” but could not find any
    19   voids or cracks in the solder surrounding the damaged IGBTs.
    20        73.   The following year (June 2012 through June 2013), Toyota
    21   admitted to NHTSA that it did find cracks in the solder attaching the
    22   IGBTs to the IPMs that were returned with field reports, but claimed
    23   that it was unable to find any aspect of the production process that could
    24   lead to the development of a solder crack and was unable to duplicate the
    25   damage to IGBTs in replication tests. And although Toyota found a solder
    26   crack and a deformed IPM transistor (i.e., IGBT) “during bench testing
    27   simulating high-mileage and high-load operating conditions[,]” it told
    28   NHTSA that there were no conceivable circumstances in which a
                                              -19-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 23 of 122 Page ID #:524




     1   damaged IGBT could result in a stalled vehicle:
     2
              Based on field information alleging sudden vehicle stoppage
     3        while driving, Toyota revalidated the fail-safe logic design on
              the subject vehicles and could not identify any scenario in
     4        which the vehicle would not enter a fail-safe mode when
              IGBT(s) used for operation of the boost converter became
     5        damaged. . . .
     6        74.   This was untrue. During the period described in this portion
     7   of Toyota’s chronology (June 2012 through June 2013), many Prius
     8   drivers had already complained to NHTSA and elsewhere about sudden
     9   and unexpected stalling.
    10        75.   Nonetheless, It is notable that Toyota, as it had in 2005,
    11   Toyota acknowledged thus recognized again, in the February 2014 Defect
    12   Information Report to NHTSA, that the IPM Defect resulted in a
    13   physical deformity:
    14        [H]igher thermal stress could occur in specific IGBT’s used for
              the operation of the boost converter, which is required during
    15        high-load driving such as accelerating during highway
              driving. If this occurs, the IGBT could deform and eventually
    16        result in damage to the IGBT(s), illuminating various
              warning lights on the instrument panel. In most cases, the
    17        vehicle will enter a fail-safe mode, resulting in reduced motive
              power in which the vehicle can still be driven for certain
    18        distances. In limited instances, the motor/generator ECU
              could reset, causing the hybrid system to shut down and
    19        resulting in the vehicle stopping while being driven,
              increasing the risk of a crash.
    20
    21        76.   Toyota further admitted this physical deformity would
    22   “eventually result in damage” to the system: the vehicle would either (1)
    23   enter limp-home (fail-safe) mode, or (2) shut down. Moreover, Toyota
    24   admitted that a damaged IPM transistor (i.e., IGBT) could also result in
    25   the motor/generator control ECU being exposed to electrical transients
    26   (i.e., electrical surges at extremely high voltages), which could cause a
    27   “specific microchip in the ECU to reset itself, resulting in the hybrid
    28   system shutting down rather than going into fail-safe mode.”
                                              -20-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 24 of 122 Page ID #:525




     1        77.   Yet, after this occurred so frequently after the vehicles that
     2   were the subject of Safety Recalls E0E and F0R had had their ECU
     3   software “re-flashed,” Toyota announced that in October 2018 that
     4   Toyota recalled all the more than 800,000-plus Prius hybrids that were
     5   the subject of those safety recalls in 2014 and 2015 had to be recalled
     6   again because they remained prone to IPM failure that Safety Recalls
     7   E0E and F0R, it focused on “re-flashing” the software rather than
     8   replacing the damaged IPM whose transistors were damaged by thermal
     9   stress, which that Toyota admitted wcould “result[] in the hybrid system
    10   shutting down rather than going into fail-safe mode.”itself
    11        78.   Both of the effects of IPM transistor damage—entering limp-
    12   home (i.e., “fail-safe”) mode and sudden hybrid system shutdown
    13   resulting in an unexpected stall—increase the risk of being involved in a
    14   crash, so applicable law requires that the underlying cause of the proble
    15   had to be remedied under applicable law. For that reason, Toyota
    16   announced a voluntary recall for “both the motor/generator control ECU
    17   and the hybrid control ECU which will prevent damage to the IGBT and
    18   also prevent a hybrid system shutdown in the event of a motor/generator
    19   control module reset.” Id.
    20        79.   Toyota’s February 2014 recall notification letter to its
    21   customers, Toyota and its “Customer Frequently Asked Questions” letter
    22   represented that the “condition” that led to the recal—i.e., IPM
    23   transistors in the inverter becoming damaged and causing the car to
    24   enter “limp-home” mode (which Toyota euphemistically and misleadingly
    25   characterizes as “fail-safe” mode) or to suddenly shut down and stall—
    26   would be remedied by a “software update.” This was false and Toyota
    27   knew it to be false when it made that and other, similar representations
    28   in connection with the Prius V recallthese representations.
                                              -21-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 25 of 122 Page ID #:526




     1        80.    Toyota went on in the 2014 Defect Information Report to
     2   claim that, during the period from July 2013 through February 2014, it
     3   had “confirmed that Prius V vehicles, which use the same inverter
     4   assembly, did not experience the same problems in the field on the
     5   boost converter and, from inspection of recovered in-use inverters,
     6   did not have cracks in the solder used in the IGBT’s.” (Emphasis
     7   added.) Thus, Toyota told NHTSA that the ostensible difference in
     8   performance between the Prius and the Prius V wagon was attributable
     9   to the electronic control unit software that controls the amount of voltage
    10   the boost converter puts out.
    11        81.   Toyota also falsely assured NHTSA that the vehicles it
    12   decided to recall were the only vehicles affected by the IPM Defect.
    13   Specifically, Toyota asserted in the February 2014 Defect Information
    14   Report concerning the Prius that “[n]o other Toyota or Lexus vehicles
    15   use the same inverter assembly and software used to control the
    16   boost converter in the motor/generator electronic control unit
    17   (ECU) as the involved vehicles.” (Emphasis added.)
    18        82.   But just over a year later (on July 15, 2015), Toyota issued a
    19   Defect Information Report pertaining to the IPM Defect in over 100,000
    20   Prius V hybrids. There, Toyota description of the problem focuses on the
    21   voids in the solder used to attach the IGBTs to the IPM—the same issue
    22   on which Toyota had originally focused between 2005 and 2008:
    23
              The inverter assembly is part of the hybrid system of the
    24        subject vehicle. Inside the inverter assembly is an Intelligent
              Power Module (IPM) which contains a control board equipped
    25        with transistors known as Insulated-Gate Bipolar Transistors
              (IGBT’s). In a specific usage condition the software that
    26        controls the boost converter in the IPM could cause
              microscopic voids to build up in the solder beneath the
    27        IGBTs used for the operation of the boost converter. If
              this occurs, the heat dissipation ability of the IGBT
    28        could be reduced, causing the IGBT to be damaged. If
                                              -22-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 26 of 122 Page ID #:527




     1        the IGBT is damaged, it could result in the illumination of
              various warning lights on the instrument panel. In most
     2        cases, the vehicle will enter a fail-safe mode, resulting in
              reduced motive power in which the vehicle can still be driven
     3        safely for certain distances. In limited instances, the
              motor/generator ECU could reset, causing the hybrid system
     4        to shut down and resulting in the vehicle stopping while being
              driven, increasing the risk of a crash.
     5
     6   (Emphasis added.)
     7   D.   2014: TOYOTA MISREPRESENTS THE EFFICACY OF THE SOFTWARE
              “RE-FLASH,” WHICH DOES NOTHING TO PREVENT THOUSANDS OF
     8        IPMS FROM HAVING TO BE REPLACED
     9        83.   Toyota’s assurance to NHTSA and Prius drivers that
    10   modifying—or “re-flashing”—the ECU software cured the IPM Defect
    11   was unfounded and baseless. Toyota offered no evidence that the IPM
    12   Defect was caused by software—much less that modifying the software
    13   could or would eliminate it—and for good reason: Toyota has admitted
    14   that Prius IPMs continue to fail at an astronomical rate of approximately
    15   15 per day even after the ECU software was “re-flashed.”
    16        84.   Moreover, in the “Customer Frequently Asked Questions”
    17   portion of the February 2014 recall notification letter to its customers,
    18   Toyota suggested that entering “fail-safe” (or “limp-home”) mode posed
    19   little or no risk to motor vehicle safety. This was false and Toyota knew
    20   it to be false when it made these representations.
    21        85.   Proposed Class Members continued to experience precisely
    22   the same problem before and after their vehicles’ software was “re-
    23   flashed.” As discussed above, after its ECU software was “re-flashed,”
    24   Plaintiff Ryan’s Prius suddenly stalled while she was driving 70 miles
    25   per hour in the fast lane on a major freeway in Los Angeles, causing the
    26   vehicle to decelerate from 70 miles per hour to 15 miles per hour in a
    27   matter of seconds. As the California Highway Patrol officer who
    28   witnessed the incident told Ms. Ryan, she was lucky to be alive.
                                              -23-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 27 of 122 Page ID #:528




     1        86.     Similarly, after her vehicle received the “re-flash,” Plaintiff
     2   Kakish experienced numerous stalling events in her Prius, including one
     3   in which a large tractor-trailer came very close to colliding with her Prius
     4   when it suddenly stalled at 70 miles per hour on State Route 57. Yet,
     5   when Ms. Kakish brought the vehicle to her local Toyota dealer, she was
     6   told that nothing could be done about the problem because the dealer
     7   could not “duplicate” the issue at the dealership.
     8        87.     Other Prius drivers have also confirmed that the software “re-
     9   flash” did not eliminate the IPM Defect. For example, two months after
    10   the initial Prius recall was announced, the owner of a 2013 model-year
    11   Prius complained to NHTSA that his vehicle stalled repeatedly after the
    12   software update was performed:
    13        THE CONTACT OWNS A 2013 TOYOTA PRIUS. THE
              CONTACT STATED THAT AFTER THE VEHICLE WAS
    14        SERVICED UNDER NHTSA CAMPAIGN NUMBER:
              14V053000 (HYBRID PROPULSION SYSTEM) THE
    15        VEHICLE    STALLED     CONTINUOUSLY.    BOTH
              MANUFACTURER AND DEALER HAVE BEEN MADE
    16        AWARE OF THE FAILURE. THE VEHICLE HAD NOT
              BEEN REPAIRED. THE FAILURE MILEAGE WAS 11,436.3
    17
    18        88.     Three months later (in July 2014), this complaint was
    19   submitted to NHTSA:
    20        THE HYBRID INVERTER ASSEMBLY FAILED WHEN
              I TRIED TO ACCELERATE FROM A STOP ONTO A
    21        RURAL       HIGHWAY.     THIS     OCCURRED
              APPROXIMATELY TWO MONTHS AFTER RECEIVING
    22        THE MOTOR GENERATOR ECU AND POWER
              MANAGEMENT ECU SOFTWARE UPDATE THAT WAS
    23        INTENDED TO PREVENT THIS TYPE OF FAILURE. I
              WAS NOTIFIED OF THIS UPDATE/RECALL IN LATE
    24        MARCH 2014 AND HAD THE UPDATE COMPLETED AT A
              AUTHORIZED TOYOTA SERVICE CENTER.
    25
    26
              3 Thecomplaints that follow were retrieved verbatim from NHTSA’s
    27
         database, where they appear in capital letters and are reprinted here
    28   without change, except for emphasis in bold, which has been added
                                               -24-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 28 of 122 Page ID #:529




     1           89.   In another complaint that was filed in July 2014, the driver of
     2   a 2010 model-year Prius that had the software update performed several
     3   months earlier went into limp-home mode while driving at 65 miles per
     4   hour:
     5           WAS TRAVELING ABOUT 65 MPH ON ROUTE 11 IN CT
                 WHEN RED LIGHTS COME ON AND CAR SLOWS TO 20
     6           MPH. PULLED TO SIDE OF ROAD AND CALLED
                 AAA/TOWED TO HARTFORD TOYOTA IN HARTFORD CT.
     7           FIRST TOLD IT WAS A HYBRID BATTERY THEN
                 TOLD IT WAS THE INVERTER WHICH THEY SAID IS
     8           ON BACK ORDER. NOW I’M GETTING THE RUN
                 AROUND FROM THE MAIN OFFICE IN CALIFORNIA.
     9           BROUGHT CAR IN FOR A RECALL ON SOFTWARE
                 UPDATE IN FEB 2014 AND FROM WHAT I READ THIS
    10           MAY CAUSE THE INVERT TO FAIL THANKS FOR YOUR
                 ATTENTION IN THIS MATTER.
    11
    12           90.   Similarly, the driver of a 2011 model-year Prius complained
    13   in February 2016 that his vehicle stalled suddenly (for a second time)
    14   while driving at 40 miles per hour, and that it stalled again after the
    15   software update was performed:
    16           THE CONTACT OWNS A 2011 TOYOTA PRIUS. WHILE
                 DRIVING 40 MPH, THE VEHICLE LOST POWER. THE
    17           VEHICLE WAS ABLE TO BE RESTARTED. THE
                 FAILURE RECURRED TWICE. THE DEALER
    18           UPDATED THE SOFTWARE. THE VEHICLE WAS
                 REPAIRED; HOWEVER, THE FAILURE RECURRED.
    19           THE VEHICLE WAS TAKEN TO THE DEALER A SECOND
                 TIME WHERE THE TECHNICIAN STATED THAT THEY
    20           DID NOT HAVE THE CORRECT CODE FOR THE
                 SOFTWARE. THE VEHICLE WAS NOT REPAIRED. THE
    21           MANUFACTURER WAS NOTIFIED. THE APPROXIMATE
                 FAILURE MILEAGE WAS 60,000.
    22
    23           91.   In December 2015 another owner of a 2010 model-year Prius
    24   reported that the vehicle stalled after the software “reflash” had been
    25   performed:
    26           CHECK HYBRID SYSTEM CAR SHUTS OFF AND CAN
                 NOT RESTART, TRIED SYSTEM RESET PER MANUAL
    27           BUT WOULD NOT CLEAR HYBRID. TOWED TO DEALER,
                 DTC CODE 800, TECH SAID THIS WAS THE ONLY CODE,
    28           HAD RECALL EOE REFLASH 04-14-2014 IPM
                                                -25-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 29 of 122 Page ID #:530




     1        EXTENDED 15 YEARS. CAR WAS IN MOTION PER WIFE.
              (IT HAD BEEN RAINING) THE DTC P3004800 POWER
     2        CABLE MALFUNCTION.
     3        92.   In August 2014 the driver of a 2013 model-year Prius hybrid
     4   complained that the vehicle was performing worse after it was
     5   purportedly “fixed” by performing the software update:
     6        I HAD MY CAR UPDATED BY TOYOTA THEY SAID IT
              WAS A VOLUNTARY RECALL , EXACTLY AFTER THE
     7        UPDATE I NOW GET 10-15 MILES LESS A GALLON
              AND MY VEHICLE HESITATES ON ACCELERATION
     8        1-3 SECONDS, I HAVE BROUGHT THE CAR BACK 2
              TIMES AND WAS TOLD THAT THEY HAVEN'T HEARD
     9        OF ANY COMPLAINTS ABOUT PROBLEMS AFTER
              THE UPDATE I LEFT MY CAR WITH THEM BOTH TIMES
    10        ON A FRIDAY AND PICKED UP ON A MONDAY THEY
              SAID THEY RECALIBRATED THE COMPUTER THE
    11        FIRST TIME AND IT HAD BETTER MILEAGE UNTIL I
              FILLED UP AND RESET THE ODOMETER AND BACK TO
    12        THE LESS MILEAGE AGAIN, 2ND TIME THEY SAID I
              NEEDED A FUEL SYSTEM CLEAN AND ANOTHER
    13        THING, I DID THEM BOTH AND NOTHING AGAIN NO
              CHANGE (THEY SAID IT MIGHT IMPROVE MY MILES
    14        SOME). I HAVE BEEN ON SOCIAL NETWORK SITE
              PRIUS CHAT ETC. AND OTHERS ARE EXPERIENCING
    15        THE SAME THING AND MORE I FEEL LIKE IM
              GETTING A RUN AROUND WITH THEM (TOYOTA) IT
    16        HAS COST ME ALMOST $500 TO GET NO WHERE,
              AND THE LOSS OF MILES IS COSTLY ALSO I OWN A
    17        HYBRID AND FEELS LIKE IN DRIVING A STANDARD
              4 CYLINDER, THE ACCELERATION DELAY STARTED
    18        ABOUT A MONTH AGO. IM GONNA [sic] BRING IT BACK
              FOR BOTH PROBLEMS AND I EXPECT TO BE TOLD I
    19        NEED SOMETHING ELSE (TUNE UP ETC) THAT WONT
              RESOLVE MY ISSUE THANK YOU.
    20
    21        93.   A similar report was submitted in June 2016, in which the
    22   driver of a 2012 model-year Prius complained that his troubles began
    23   after the software update was completed:
    24        AFTER TOYOTA POWER MANAGEMENT SOFTWARE
              RECALL INSTALLED “POWER MANAGEMENT
    25        UPGRADE” SOFTWARE IN MY CAR I IMMEDIATELY
              EXPERIENCED SERIOUS PROBLEMS WITH MY
    26        IGNITION / START OF HYBRID/GASOLINE ENGINE.
              AFTER PRESSING IGNITION, I HAD TO WAIT 15 TO 20
    27        MINUTES AND PRESS START BUTTON ON/OFF
              REPEATEDLY UNTIL THE GASOLINE ENGINE IGNITE
    28        BUT HYBRID FAILED TO START. IT IS NOT NORMAL
                                              -26-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 30 of 122 Page ID #:531




     1        BECAUSE A PRIUS HYBRID ENGINE STARTS FIRST
              NOT THE GASOLINE ENGINE. TOYOTA HAS
     2        DISABLED SOME IMPORTANT FUNCTIONS IN ITS
              POWER    MANAGEMENT        RECALL   SOFTWARE
     3        UPDATE THAT AFFECTS THE HYBRID ENGINE
              PERFORMANCE AND FAILURE TO START. I DRIVE
     4        MY PRIUS 3-4 TIMES A MONTH AND I DID NOT HAVE
              ANY PROBLEM BEFORE THE RECALL SOFTWARE
     5        UPGRADE BECAUSE PRIUS OWNERS MANUAL
              CLEARLY SAYS THAT THE BATTERY WITH BE
     6        DISCONNECTED BY BATTERY SAVING FUNCTION
              WHEN YOUR CAR IS PARKED FOR LONG TIME,
     7        SEVERAL DAYS, WEEKS. . . .
     8
              94.   Prius drivers also complained that Toyota had refused to even
     9
         “re-flash” their vehicles’ software because they were not included in
    10
         Safety Recall E0E or Safety Recall F0R. As it did in the Defect
    11
         Information Reports that pertained to both Highlander/RX400 recalls
    12
         and the first of the two Prius recalls, Toyota claimed that no other
    13
         vehicles were affected by the IPM Defect other than those it chose to
    14
         include in those recalls. Toyota made the same claim again in the July
    15
         2015 Defect Information Report concerning the Prius V, asserting that
    16
         “[n]o other Toyota or Lexus vehicles use the same inverter assembly and
    17
         software used to control the boost converter in the motor/generator
    18
         control electronic control unit (ECU) as the involved vehicles [i.e., the
    19
         Prius V hybrids].”
    20
              95.   As before, this assertion was false. As revealed by NHTSA’s
    21
         database, Prius drivers complained that, after their vehicle stalled, they
    22
         were told that the vehicle was not subject to repair because it was not
    23
         included in the safety recall. For example, in a complaint that was
    24
         submitted to NHTSA in July 2017, the driver of a 2013 model-year Prius
    25
         complained that his vehicle had stalled and asked that the software
    26
         update be performed, only to be refused because the vehicle was not
    27
         among those included in the recall:
    28
                                              -27-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 31 of 122 Page ID #:532




     1        CAR LITERALLY STOPPED ON THE ROAD. IT WAS
              TOWED TO TOYOTA OF RIVERSIDE, CA. SAW THERE
     2        HAD BEEN A RECALL THAT THE PROBLEM WAS
              EXACTLY WHAT HAPPENED TO ME.
     3
              ASKED THE DEALER TO CHECK THE SOFTWARE AS
     4        DESCRIBED IN THE RECALL. I WAS TOLD THAT
              APPLIED ONLY TO 2010-2012 VEHICLES, MINE IS A
     5        2013. ASKED REPEATEDLY, REGARDLESS OF YEAR
              TO PLEASE CHECK THIS. I HAVE HUGE CONCERNS
     6        DRIVING THIS CAR AS IT LEFT ME COMPLETELY
              STOPPED AND STRANDED, HAD I BEEN ON THE
     7        FREEWAY, COULD HAVE BEEN FATAL. FIRST I WAS
              TOLD IT WAS THE HYBRID BATTERIES HAD GONE BAD.
     8        THEN THEY SAID IT WASN'T THE BATTERIES, IT WAS
              A FUSE FOR THE HYBRID BATTERY. EXPLAINED MY
     9        CONCERNS THAT THIS COULD HAPPEN AGAIN IF IT
              TRULY WAS THE FUSE?? THEY SAID IT BECAME
    10        DISCONNECTED DUE TO VIBRATION. HOW DO YOU
              DRIVE AND NOT HAVE SOME VIBRATION? ASKED IF IT
    11        COULD HAPPEN AGAIN, THEY DIDN'T KNOW. ASKED
              REPEATEDLY TO CHECK THE SOFTWARE AS
    12        DESCRIBED IN THE RECALL. THEY SAID THEY HAD
              TOYOTA SAFETY INVOLVED AND THEY DID
    13        EVERYTHING THEY REQUESTED OF THEM. THIS
              DID NOT INCLUDE CHECKING THE SOFTWARE AS I
    14        REQUESTED, SO THEY WOULD NOT DO IT. I ENDED
              UP DEALING WITH THE MANAGER, DANNY BRIGGS,
    15        AND REQUESTED A COPY OF ALL THE ITEMS THAT
              HAD BEEN CHECKED AND DONE TO MY CAR. HE SAID
    16        HE WOULD HAVE THIS FOR ME. WHEN WE PICKED UP
              THE CAR, THIS WAS NOT GIVEN TO ME. MET WITH
    17        HIM, HE SAID THAT WAS ALL HE COULD DO. I TOLD
              HIM I WAS VERY UPSET, I FEEL LIKE I'M INVOLVED IN
    18        A TOTAL “COVER UP” SO THEY WOULDN'T HAVE TO
              RECALL THE 2013 PRIUS' ALSO. I WAS TOLD I COULD
    19        TRADE MY CAR IN THERE IF I DIDN'T FEEL IT WAS
              SAFE TO DRIVE. I HAD ASKED THEM TO CHANGE THE
    20        OIL AND CHECK MY BRAKES, THEY DIDN'T DO IT. IT
              WAS LIKE THEY JUST WANTED TO GET ME OUT OF
    21        THERE AND NOT DEAL WITH IT. I HAVE NEVER
              CONTACTED YOUR AGENCY BEFORE, BUT FEEL
    22        THAT THIS COULD END UP KILLING SOMEONE IF
              NOT CHECKED INTO. THANK YOU.
    23
    24
              96.   Other proposed Class Members whose Class Vehicles stalled
    25
         also reported that they were told their vehicles were excluded from the
    26
         recall after stalling. But they were also told that the stalls they
    27
         experienced in their Class Vehicle must have been caused by something
    28
                                              -28-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 32 of 122 Page ID #:533




     1   other than the IPM Defect.
     2         97.   For example, in July 2016, the driver of a 2012 model-year
     3   Prius stalled suddenly while driving at 65 miles per hour and was told
     4   that his Class Vehicle was excluded from the safety recalls and must have
     5   stalled because it ran out of gas—despite the fact that the vehicle had a
     6   full tank of gas:
     7         THE CONTACT OWNS A 2012 TOYOTA PRIUS. THE
               CONTACT STATED THAT WHILE DRIVING AT 65 MPH,
     8         THE VEHICLE STALLED AS THE MASTER WARNING
               LIGHT ILLUMINATED. THE VEHICLE WAS TOWED TO
     9         THE DEALER. THE TECHNICIAN WAS UNABLE TO
               DIAGNOSE THE FAILURE AND STATED THAT THE
    10         ONLY CODE FOUND WAS RELATED TO LOW FUEL
               ALTHOUGH THE VEHICLE HAD A FULL TANK OF
    11         FUEL. THE MANUFACTURER WAS MADE AWARE OF
               THE FAILURE AND MADE THE CONTACT WAS MADE
    12         AWARE THAT THE VEHICLE WAS NOT INCLUDED IN
               NHTSA     CAMPAIGN       NUMBER:   14V053000
    13         (ELECTRICAL SYSTEM. HYBRID PROPULSION
               SYSTEM). THE VEHICLE WAS NOT REPAIRED. THE
    14         FAILURE MILEAGE WAS 37,795.
    15         98.   In April 2016 the driver of a 2012 model-year Prius
    16   complained that his Class Vehicle stalled repeatedly, but that the dealer
    17   denied the vehicle was stalling—even after being shown proof that it
    18   was—and refused to check the vehicle because it was not included in the
    19   recall:
    20         WHEN IN THE HIGH 80S+ OUTSIDE, MY 2012 PRIUS C,
               BOUGHT NEW, HAS NOT STARTED FROM IN A
    21         STOPPED POSITION, WITH ALL THE WARNING LIGHTS
               ON THE DASHBOARD ACTIVATING &, MANY TIMES,
    22         THE HYBRID SYSTEM SHUTTING DOWN WHILE I'M
               TRYING TO EXIT A DRIVEWAY OR GARAGE, CITY
    23         STREET OR PARKING THE VEHICLE, CREATING A
               SUDDEN STALL & LEAVING ME IN THE PATH OF
    24         ONCOMING TRAFFIC. TOOK TO DEALERSHIP MANY
               TIMES & THEY INSIST MY CAR CAN'T BE DOING
    25         WHAT IT'S DOING BECAUSE THEY SEE NO CODES &
               IGNORE MY SCREENSHOTS, PICS & VIDEO. WHEN I
    26         ASK THEM WHY MY CAR HAS SAME "SYMPTOMS" AS
               OTHERS OF THE SAME MAKE, MODEL & YEAR,
    27         THEIR REPLY IS THAT MY SPECIFIC CAR HAS NOT
               BEEN RECALLED. THEY WILL NOT EVEN LOOK TO
    28         SEE IF THERE ARE PROBLEMS WITH THE SENSOR,
                                              -29-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 33 of 122 Page ID #:534




     1        INVERTER OR SOFTWARE. MY CAR HAS ONLY 8700
              MILES ON IT. I AM AFRAID TO DRIVE IT CAUSE I
     2        HAVE NO CLUE WHAT IT'S GOING TO DO & THE
              DEALERSHIP IS UNCONCERNED. IT SEEMS
     3        NEITHER THE NHTSA NOR TOYOTA GIVES A DAMN
              ABOUT SAFETY. I THINK THE ISSUE IS THE
     4        SOFTWARE IN THE ELECTRONIC CONTROLS OF THE
              CAR, WITH CURRENT SETTINGS THAT COULD CREATE
     5        HEAT IN SOME OF THE TRANSISTORS. 2012 TOYOTA
              PRIUS ELECTRICAL SYSTEM: SOFTWARE, HYBRID
     6        PROPULSION SYSTEM: INVERTER NHTSA CAMPAIGN
              #14V053000. SUMMARY: IN THE AFFECTED VEHICLES,
     7        THE INTELLIGENT POWER MODULE (IPM) INSIDE THE
              INVERTER MODULE (A COMPONENT OF THE HYBRID
     8        SYSTEM) CONTAINS TRANSISTORS THAT MAY
              BECOME     DAMAGED    FROM    HIGH   OPERATING
     9        TEMPERATURES.    IF   THIS   OCCURS,   VARIOUS
              WARNING LAMPS WILL BE ILLUMINATED ON THE
    10        INSTRUMENT PANEL. CONSEQUENCE: THE VEHICLE
              MAY ENTER A FAIL-SAFE/LIMP-HOME MODE THAT
    11        LIMITS THE DRIVABILITY OF THE VEHICLE. THE
              HYBRID SYSTEM COULD ALSO SHUT DOWN
    12        COMPLETELY RESULTING IN A VEHICLE STALL,
              INCREASING THE RISK OF A CRASH. JUST CAUSE MY
    13        SPECIFIC CAR WAS NOT INCLUDED IN THE RECALL
              DOESN'T MEAN IT SHOULDN'T HAVE BEEN WHEN
    14        IT IS DOING THE EXACT SAME THING THAT THE
              OTHER RECALLED CARS ARE DOING.
    15
    16        99.   Similarly, in December 2017, the driver of a 2010 model-year
    17   Prius reported to NHTSA that the vehicle had stalled while driving and
    18   that its IPM had failed, but was not repaired because the vehicle was
    19   excluded from the recall:
    20        THE CONTACT OWNS A 2010 TOYOTA PRIUS. THE
              CONTACT    STATED      THAT   THE    VEHICLE
    21        EXPERIENCED A LOSS OF ENGINE POWER. THE
              CHECK HYBRID SYSTEM WARNING INDICATOR
    22        ILLUMINATED. THE VEHICLE WAS TOWED TO
              TOYOTA OF GREENVILLE LOCATED AT 2686 LAURENS
    23        RD, GREENVILLE, SC WHERE IT WAS DIAGNOSED AS
              AN IPM FAILURE AND THE INVERTER WOULD
    24        NEED    TO  BE    REPLACED.   THE   CONTACT
              REFERENCED      NHTSA    CAMPAIGN   NUMBER:
    25        14V053000  (HYBRID      PROPULSION   SYSTEM,
              ELECTRICAL SYSTEM) HOWEVER THE DEALER
    26        INFORMED THE CONTACT THE VIN WAS NOT
              INCLUDED. THE VEHICLE WAS NOT REPAIRED. THE
    27        MANUFACTURER WAS NOT NOTIFIED OF THE
              FAILURE.   THE     FAILURE    MILEAGE    WAS
    28        APPROXIMATELY 132,000.
                                              -30-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 34 of 122 Page ID #:535




     1         100. And in a report that was submitted to NHTSA in February
     2   2016, a 2012 model-year Prius that was excluded from the safety recall
     3   stalled on a Southern California freeway, which resulted in an injury to
     4   the driver and the total loss of the vehicle. :
     5         On Sunday evening, Dec 6, at around 8:30 p.m.I was driving
               south on Hwy 5 near Dana Point when my 2012 Prius
     6         suddenly lost power. When I pushed on the gas I heard beeps
               and I think lights flashed on the dashboard. The lights and
     7         electrical system worked, but it had no power. I immediately
               pressed on my emergency blinkers and pulled to the far right
     8         lane as I lost speed.
     9         Along the edge of the road the shoulder was blocked by
               reddish small “poles” in the ground to prevent cars from
    10         pulling into that apparent construction area. Ahead I could
               see where they ended and figured I could coast that far, but
    11         when I got past the poles the shoulder was blocked by large
               cement barriers rather than a space to pull off. I coasted to a
    12         stop and pressed the start button several times but the car
               didn't start.
    13
               My main concern was behind me as I watched my rear vew
    14         mirror. I saw at least a dozen cars speed up to me from ?100
               or so yards back, slowdown and swerve at the last minute to
    15         miss me. the traffic was heavy, but flowing along between 60
               and 70 mph.
    16
               I think I was stopped there no more than a minute or two
    17         when I saw a set of headlights approaching and not slowing
               or swerving. I turned forward and sort of braced myself. I
    18         didn’t hear any tire squeal as she hit me from the rear.
    19
               I don’t know if I was out for maybe a couple of seconds but the
    20         car was pushed forward and the back caved in with the other
               drivers car a few feet behind my left with glass and car
    21         fragments scattered everywhere. The driver came up to me
               and asked if I was ok, and I asked her the same, and we
    22         thanked God we were ok.
    23         101. The Prius’s owner repeatedly requested that Toyota inspect it
    24   and determine what caused the vehicle to stall. Toyota ignored those
    25   requests and, three months after the stalling incident, Toyota destroyed
    26   the vehicle.
    27
    28
                                              -31-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 35 of 122 Page ID #:536




     1   E.   TOYOTA SUBVERTS THE PURPOSE OF A SAFETY RECALL BY
              REPLACING DEFECTIVE IPMS ONLY AFTER THEY FAIL
     2
     3        102. In September 2013, Toyota acknowledged that the solder used
     4   to attach the IPM transistors (i.e., IGBTs) to the control board was still
     5   cracking, which resulted in Toyota repeating and expanding its recall of
     6   Highlander/RX400 hybrids for the purpose of replacing the defective
     7   IPMs in those vehicles with IPMs that were assembled with non-
     8   defective IPMs. But Toyota failed to even mention the issue in the Defect
     9   Information Reports it submitted to NHTSA in connection with Safety
    10   Recalls E0E and F0R that it conducted in February 2014 and July 2015,
    11   respectively. Instead, Toyota knowingly misrepresented that the ECU
    12   software “re-flash” would eliminate the IPM Defect.
    13        103. In an apparent effort to keep complaints to a minimum as
    14   IPMs continued to fail at an average rate of 15 per day after the “re-
    15   flash,” Toyota notified Prius drivers that, in its
    16
              continuing efforts to ensure the best in customer satisfaction,
    17        Toyota is announcing a Warranty Enhancement Program to
              extend the warranty coverage for repairs related failure of the
    18        Intelligent Power Module (IPM). The vehicles covered under
              this Warranty Enhancement Program must first have Safety
    19        Recall E0E (launched in mid-February 2014) performed (if
              applicable).
    20
    21        104. Toyota offered the same “Warranty Enhancement Program”
    22   to customers who owned or leased a Prius V that was the subject of the
    23   July 2015 safety recall (F0R).4
    24
    25
              4  Toyota conditioned eligibility to participate in these “Warranty
         Enhancement Programs” on the vehicle exhibiting specific Diagnostic
    26   Trouble Codes (DTC): P0A94, P324E, P3004, and/or P0A1A. Toyota
         instructed its dealers to refer to two of the same DTCs (P0A94 and
    27   P90A1A) in connection with the Highlander/RX400 recalls. Moreover, all
         but one of these DTCs (P324E) also appear in the warranty data Toyota
    28   collected to respond to the Information Requests NHTSA propounded in
         the Highlander stalling investigation (PE11-005).
                                              -32-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 36 of 122 Page ID #:537




     1        105. In keeping with its efforts to actively conceal the existence,
     2   nature, scope, and safety risks posed by the IPM Defect, Toyota falsely
     3   represented to Prius owners and lessees that, by “re-flashing” the ECU
     4   software, the “majority of vehicles will not experience failure of the IPM”
     5   and that Toyota was “offering the New Vehicle Warranty Extension to
     6   assure you that we stand behind our product.”
     7        106. In other words, after falsely representing to Prius drivers that
     8   the ECU software modification eliminated the IPM Defect, Toyota
     9   cynically announced that it was extending the warranty that applied to
    10   IPMs as a means of ensuring “customer satisfaction.”
    11        107. Toyota reinforced this message after the filing of the original
    12   Complaints were filed in the Rexhepi action in Los Angeles Superior
    13   Court (on January 31, 2018) and in the McCarthy action (on February 5,
    14   2018), when it issued a bulletin to its dealers on February 6, 2018. There,
    15   Toyota advised its dealers that although they may read news reports that
    16   question the effectiveness of the software “remedy” employed in the Prius
    17   recalls, “Toyota believes that these Safety Recall remedy actions and
    18   related Warranty Enhancement Programs (ZE3 and ZF5) are the
    19   appropriate measures for customer safety and satisfaction.”
    20   (Emphasis added.) The bulletin went on to instruct dealers that, if they
    21   “are contacted by a Prius or Prius V driver concerned about these
    22   reports,” the dealers should “[e]xplain that the Safety Recall
    23   remedy addresses the safety defect.” (Emphasis added.)
    24        108. Toyota knew these representations were false when it made
    25   them. Toyota’s rationale for “re-flashing” the ECU software was
    26   predicated on the baseless contention that the Prius V hybrids did not
    27   suffer from the IPM Defect, which Toyota was forced to admit was false
    28   just over a year later when it recalled over 100,000 Prius V hybrids—
                                              -33-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 37 of 122 Page ID #:538




     1   ostensibly to correct the IPM Defect. But even after it knew the rationale
     2   for deploying a software update to correct a hardware problem was
     3   erroneous, Toyota continued to represent to NHTSA and to its customers
     4   that software was the solution.
     5        109. Toyota’s purpose in making these representations was to
     6   ensure the effectiveness of its fraudulent concealment of the true nature
     7   and scope of the IPM Defect. Toyota knew at all relevant times that the
     8   software “re-flash” did not and could not correct the IPM Defect, and that
     9   the so-called “Warranty Enhancement Program” was merely a ruse to
    10   make it appear that Toyota was confident that the software “re-flash”
    11   actually solved the problem.
    12        110. The false nature of these representations was demonstrated
    13   by the astronomically high replacement rate of IPMs in vehicles whose
    14   ECU software had been “re-flashed.” Despite the ongoing failure of IPMs
    15   on a massive level, however, Toyota still refused to replace the defective
    16   IPMs with non-defective IPMs before they fail.
    17
         F.   2018: TOYOTA CONDUCTS A SECOND RECALL OF THE MORE THAN
    18        800,000 PRIUS HYBRIDS THAT IT RECALLED IN 2014 AND 2015,
              ACKNOWLEDGING THAT THEY CONTINUED TO STALL AFTER THE
    19        SOFTWARE “RE-FLASH”
    20        111. Despite its repeated representations that the software “re-
    21   flash” eliminated the IPM Defect, after this litigation was commenced
    22   Toyota was forced to admit that the vehicles that were the subject of
    23   Safety Recalls E0E and F0R continued to stall while driving.
    24        112. Stalling events occurred so frequently after the vehicles had
    25   their ECU software “re-flashed” in connection with the safety recalls
    26   that, on October 4, 2018, Toyota announced it was recalling all of the
    27   more than 800,000 Class Vehicles that it had recalled in 2014 and 2015
    28   because they remained prone to IPM failure, which could “result[] in the
                                              -34-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 38 of 122 Page ID #:539




     1   hybrid system shutting down rather than going into fail-safe mode.”
     2        113. Toyota’s announcement to NHTSA and to the public (in a
     3   separate press release issued on October 5, 2018) implied that it would
     4   not have recalled those vehicles again if they had entered “fail-safe” mode
     5   instead of stalling while being driven. This is deliberately false and
     6   misleading.
     7        114. When the IPM transistors in a Toyota hybrid are damaged
     8   due to thermal stress, the damaged transistor can result in a sudden and
     9   unexpected system shutdown that causes the vehicle to stall.
    10   Alternatively, the vehicle may decelerate and, if the battery has a
    11   sufficient charge, continue driving at a reduced rate of speed until the
    12   battery dies.
    13        115. Toyota euphemistically and misleadingly characterizes this
    14   condition as as “fail-safe” mode, implying that it somehow ensures the
    15   safety of the vehicle’s occupants (and those who happen to be driving near
    16   the vehicle when the failure occurs). It does not. When a Toyota hybrid
    17   enters “fail-safe” mode—or “limp-home” mode, as Toyota also refers to
    18   the condition—the vehicle abruptly reduces its speed and prevents the
    19   driver from accelerating.
    20        116. Thus, for example, if a Prius was being driven on the freeway
    21   at the 70-mile-per-hour speed limit, entering “fail-safe” mode would
    22   cause the vehicle to suddenly and unexpectedly decelerate to
    23   approximately 20 miles per hour or less and the driver would be unable
    24   to increase the speed of the vehicle beyond that limit, thereby drastically
    25   increasing the likelihood of a crash. This is only one of many scenarios in
    26   which the sudden decrease in speed and the inability to accelerate
    27   endangers the lives of people who are in or around a Prius when its IPM
    28   malfunctions or fails.
                                              -35-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 39 of 122 Page ID #:540




     1         117. Moreover, the software “re-flash” made Class Vehicles
     2   perform more sluggishly, which created additional safety risks and
     3   reduced gas mileage. Nonetheless, Toyota refused to provide its
     4   customers with cost-free IPM replacements even after it was forced to
     5   admit publicly that, although recalled Class Vehicles received the ECU
     6   software “re-flash,” those vehicles “may not enter a failsafe driving mode
     7   as intended. If this occurs, the vehicle could lose power and stall.”
     8         118. This renewed, massive recall was prompted only by the filing
     9   of the lawsuits that gave rise to this Consolidated Master Complaint. But
    10   even in 2018 Toyota still refuses to meaningfully address the problem.
    11   Rather than replacing the defective IPMs with non-defective IPMs,
    12   Toyota announced that it was offering yet another cheap, useless ECU
    13   software “reflash.”
    14         119. As Toyota is well aware, the IPM Defect would still pose a
    15   serious safety risk even if every Prius entered “fail-safe” mode. The
    16   hybrid system’s ability to propel the vehicle is drastically reduced in fail-
    17   safe/limp-home mode and lasts only as long as the battery holds a charge;
    18   after that, the entire hybrid system shuts down completely. In short,
    19   “fail-safe” mode is not safe. Thus, rather than telling Class Members to
    20   continue to “limp” home, Toyota instructs customers to pull over to the
    21   side of the road immediately when the vehicle enters limp-home mode.
    22         120. By refusing to replace defective IPMs until after they fail,
    23   Toyota has succeeded in circumventing the very purpose of a safety
    24   recall: Correcting a known safety issue before it results in conditions
    25   that can lead to serious injuries or fatalities.
    26   G.    POST-REFLASH IPM FAILURES
    27         121. Customers all over the country have experienced post-Safety
    28   Recall E0E or post-Safety Recall F0R IPM failures, and the number of
                                              -36-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 40 of 122 Page ID #:541




     1   post-“re-flash” failures increase as the Class Vehicles age. The breadth
     2   and scope of the problem is staggering. Below are a few examples of
     3   dangerous IPM failures that have occurred based on reports from Toyota
     4   dealers, media accounts, internet posts, and consumer complaints,
     5   including these, publicly filed with NHTSA:
     6              a.       In or about February 2011, a driver of a 2010 Prius
     7   experienced an IPM failure while driving on the interstate highway.
     8   Four different warning lights illuminated on the dashboard, and the
     9   vehicle lost power. The Prius had only 3,400 miles on it.
    10              b.       In March 2013, a Toyota Prius driver experienced an
    11   inverter failure while attempting to accelerate onto a two-lane highway.
    12   The Prius emitted a loud sound, became unresponsive, could not gain
    13   additional speed, and the panel showed “Check Hybrid System.” The
    14   driver had to act quickly to avoid traffic and pull on to the grass at the
    15   side of the road.
    16              c.       In May 2013, a Toyota Prius driver experienced an IPM
    17   failure while driving about 35 miles per hour. The driver reported that
    18   the car decelerated to about 4 miles per hour in less than 5 seconds. The
    19   car limped about 50 feet before stopping completely; it had to be towed.
    20              d.       In July 2013, a Toyota Prius driver experienced an IPM
    21   failure while driving in the middle lane of a surface street at about 30
    22   miles per hour. The Prius slowed down and could not be accelerated.
    23   Once the driver was able to drift to the side of the road, the driver turned
    24   off the engine and tried to restart the car but was unable. The car had to
    25   be towed to a Toyota dealership.
    26              e.       In February 2014, a Toyota Prius driver experienced an
    27   IPM failure while driving, and the car suddenly stopped. The dashboard
    28   was illuminated with “Check Hybrid System.” The driver had the car
                                                -37-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 41 of 122 Page ID #:542




     1   towed to the nearest Toyota dealer.
     2               f.   In July 2014, a Toyota Prius driver experienced an IPM
     3   failure while trying to accelerate from a stop onto a rural highway in
     4   Northern California. Approximately two months earlier, the driver had
     5   received the software re-flash that Toyota claimed would prevent IPM
     6   failures.
     7               g.   In or about April 2015, another Toyota Prius driver
     8   experienced an IPM failure while driving, causing the car to lose power.
     9   The driver had the car towed to the nearest Toyota facility.
    10               h.   In May 2015, another Toyota Prius driver experienced
    11   an IPM failure while driving at highway speed. “Check Hybrid System”
    12   displayed on the dash, and the IPM had to be replaced.
    13               i.   In December 2015, a Toyota Prius driver experienced an
    14   IPM failure while traveling on a bridge at 30 miles per hour. The Prius
    15   decelerated to less than 20 miles per hour, at which speed the driver took
    16   it to an independent repair shop. The problem was diagnosed as an IPM
    17   failure.
    18               j.   In August 2016, a Toyota Prius driver experienced an
    19   IPM failure while going from the right lane to the left lane on a highway
    20   with two young children in the car. The driver had to use the car’s
    21   hazards and pull through three lanes of high-speed traffic in order to get
    22   to a breakdown lane next to an on ramp. The driver evacuated the young
    23   children and then waited in 90 degree heat for a tow truck.
    24               k.   In September 2016, a Toyota Prius driver experienced
    25   an IPM failure while driving approximately 50 miles per hour. The
    26   vehicle was towed to a dealership where it was determined that the
    27   electrical system fried the inverter and shut down the system.
    28
                                              -38-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 42 of 122 Page ID #:543




     1              l.      In or about October 2015, a Toyota Prius driver
     2   experienced an IPM failure while driving, causing her car to completely
     3   stop working.
     4              m.      In or about December 2015, another Toyota Prius driver
     5   experienced an IPM failure while driving in the rain. Although her car
     6   had the software “re-flash” under Safety Recall E0E in April 2014, the
     7   car lost power and would not restart.
     8              n.      In or about January 2017, another Toyota Prius driver
     9   experienced an IPM failure that caused his car to suddenly enter “limp-
    10   home” mode while driving 65 miles per hour on a California highway.
    11              o.      In July 2017, another Toyota Prius driver experienced
    12   an IPM failure while driving on the freeway at about 70 miles per hour.
    13   The “Check Hybrid System” light came on and the car lost power and
    14   ability to accelerate. The car lost speed and, within two minutes, came
    15   to a complete shutdown. The driver reported that the car could have
    16   easily been rear ended had it not been able to move to the side of the
    17   freeway quickly.
    18              p.      In October 2017, Martha Anderson had a dangerous,
    19   life-threatening experience while driving her Toyota Prius on a major
    20   road. Although her car had Safety Recall E0E completed in 2014 and
    21   only had 31,222 miles on it, she experienced an IPM failure that caused
    22   her car to shut down while driving. The dashboard flashed with lights
    23   telling her to turn off the engine and park the car immediately. She lost
    24   power and was lucky to avoid a crash. She had her Prius towed to the
    25   nearest Toyota dealer.5
    26
    27        5Photographs of Ms. Anderson’s failed IPM, which show which
         show extensive damage due to overheating, are attached hereto as
    28   Exhibit A.
                                               -39-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 43 of 122 Page ID #:544




     1              q.    Ms. Anderson reported her story to CBS News and was
     2   featured in a nationwide television story about defective Prius IPMs,
     3   which    aired   on    CBS      Morning      News         on   April   5,   2018:
     4   https://www.cbsnews.com/news/california-dealership-refuses-to-sell-
     5   certain-toyota-prius-models-over-safety-issues/.
     6              r.    Plaintiff Ms. Ryan, whose IPM failure experience is
     7   described above, was also featured in that CBS Morning News story. Ms.
     8   Ryan described her IPM failure, while driving on a busy Los Angeles
     9   freeway, as “terrifying” and stated that “it felt like someone pulled the
    10   emergency brake [on the car].”
    11              s.    In August 2017, Margaret Long, driving her 2010 Prius
    12   in Florida, was seriously injured when she suddenly lost power on a busy
    13   four-lane highway and was rear-ended at about 55 mph, driving her car
    14   into the center median.
    15              t.    In January 2018, another Toyota driver, Mrs. Lozado,
    16   experienced IPM failure in her 2012 Toyota Prius while driving
    17   approximately 50 miles per hour on a major road in Southern California.
    18   This was after her car had Safety Recall E0E completed in 2014. Her
    19   vehicle lost power, and the dashboard and airbag lights flashed. She was
    20   able to avoid an accident but was too afraid to drive the car again, so she
    21   and her husband sold her Prius to CarMax.
    22              u.    On March 29, 2018, two Priuses with IPM failures, both
    23   of which had previously received the E0E recall in 2014, were towed into
    24   the same Southern California Toyota dealership (Claremont Toyota) for
    25   service. Both drivers reported the dashboard lighting up with “Check
    26   Hybrid System” and other warning lights as well as sudden, unexpected
    27   deceleration and power loss. In addition to power loss, the vehicles also
    28   lost their antilock brakes, Brake Assist, Vehicle Stability Control, and
                                               -40-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 44 of 122 Page ID #:545




     1   Traction Control systems, which occurs in the vast majority of vehicles
     2   that experience post-E0E IPM failures.
     3                v.   Tanya Carter, a 2011 Prius driver, previously had the
     4   E0E reflash. But in January 2018, she experienced an IPM failure while
     5   driving on the freeway. The vehicle shut down, lights on the dashboard
     6   began flashing and her speed suddenly reduced to approximately 15 mph.
     7   It was a horrific moment, according Ms. Carter. She was lucky to be able
     8   to coast off the freeway with no acceleration. The vehicle had to be towed
     9   in to Capistrano Toyota. Ms. Carter does not feel safe driving the Prius
    10   and when her child asks to drive one of the two cars, she directs her to
    11   the Honda.
    12                w.   Cecily Frank, a 2013 Prius V driver, previously had the
    13   F0R reflash. On August 7, 2018, she and her mother were in the car,
    14   accelerating on to an entrance to the 110 freeway in Los Angeles when
    15   the car went into “limp-home” mode. The vehicle decelerated to 5 miles
    16   per hour, and she could not increase its speed. She was lucky not to be
    17   rear-ended, and pulled off into a pullout on the freeway, after which the
    18   car completely shut down. She and her mother were both terrified. The
    19   car had to be towed to a Toyota dealership in Glendale, where it was
    20   confirmed that her inverter had failed. Ms. Frank had purchased her
    21   Prius V new from Marina Del Rey Toyota in 2013.
    22        122. Toyota has also learned about failed IPMs when it has
    23   replaced them under Toyota’s ZE3 and ZF5 “Warranty Enhancement”
    24   programs under which it extended the original emissions warranty in
    25   connection with Safety Recalls E0E and F0R.
    26        123. IPM failure has also been discussed extensively in online
    27   forums, including PriusChat.com, which contains tens of thousands of
    28   comments, many of which relate to the defective IPMs.
                                              -41-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 45 of 122 Page ID #:546




     1        124. The issue has caught the attention of safety advocates,
     2   including those in Congress. Senator Jerry Moran, for example, chairman
     3   of the Senate Commerce Subcommittee on Consumer Protection, Product
     4   Safety, Insurance, and Data Security, has begun looking into the Prius
     5   IPM failures.
     6        125. Despite all of this, Toyota has still not issued a safety recall
     7   to replace the defective IPMs. Toyota’s concealment of this safety defect
     8   has diminished the value of the vehicles and continues to endanger
     9   Toyota drivers, passengers, and others on the road.
    10        126. Toyota has information about many other IPMs and inverters
    11   that have failed across the country because it has received thousands of
    12   manual allocation email requests for replacement parts from dealers
    13   when an IPM fails. Inverters or inverter component replacement parts
    14   are not kept in stock at Toyota dealerships. Rather, each time an IPM
    15   fails, Toyota requires its dealers to send an email to Toyota at
    16   Quality_Compliance@Toyota.com to request a new inverter or inverter
    17   component and explain the reason for the request (e.g., IPM failure).
    18        127. Shortly after Plaintiffs filed their original complaints were
    19   filed against Toyota, Toyota instructed its dealers to preserve all
    20   inverters and IPMs that they remove from recalled Prius hybrids and
    21   send them to Toyota or its third-party consulting firm, Exponent.
    22   Exponent’s research has come under fire from critics, including
    23   engineers, attorneys and academics who say the company tends to deliver
    24   to clients the reports they need to mount a defense.6 There are sound
    25
    26        6 Exponent’s “research” in defending tobacco companies was used to
         argue that secondhand smoke does not cause cancer. See, e.g., Andrew
    27   Celani, “DeflateGate: NFL Hired Same Research Firm That Denied
         Secondhand Smoke Causes Cancer,” CBS Boston (May 6, 2015), available
    28
                                              -42-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 46 of 122 Page ID #:547




     1   reasons for the opprobrium. For example, Toyota hired Exponent during
     2   the sudden unintended acceleration crisis, and Exponent provided an
     3   opinion that there was nothing wrong with Toyota vehicles. Exponent’s
     4   paid-for opinion was directly contradicted by the formal admissions
     5   Toyota later made after being charged criminally with fraud and entering
     6   into a Deferred Prosecution Agreement with the U.S. Department of
     7   Justice.
     8   H.   AN ONGOING PATTERN OF FRAUD: TOYOTA’S FRAUDULENT
              CONCEALMENT OF SUDDEN UNINTENDED ACCELERATION IN
     9        MILLIONS OF VEHICLES7
    10        128. In 2007, Toyota became aware that sudden unintended
    11   acceleration was occurring in Toyota and Lexus vehicles, but the
    12   company insisted there was no need to recall those vehicles. Ex. B, App.
    13   C ¶¶ 16-19. Instead, Toyota negotiated an agreement with NHTSA by
    14   which Toyota would conduct a limited recall of the floor mats in certain
    15   Toyota Camry and Lexus ES350 vehicles, which Toyota claimed to have
    16   been the cause of sudden unintended accerlation incidents. See id. ¶ 19.
    17        129. Two years later, in August 2009, a California Highway Patrol
    18   officer and his family were on a San Diego freeway when the sudden
    19   unintended accerlation phenomenon occurred in the Lexus ES350 the
    20   officer was driving, which resulted in a crash that killed the entire family.
    21   Id. ¶¶ 9-10, 22; Debbi Baker, “CHP releases 911 call in officer’s fiery
    22   crash,” The San Diego Union-Tribune (Sept. 10, 2009), available at
    23
    24   at     https://boston.cbslocal.com/2015/05/06/deflategate-nfl-hired-same-
         research-firm-that-denied-secondhand-smoke-causes-cancer/.
    25         7 The facts set forth herein pertaining to sudden unintended
         acceleration and the resulting investigation and criminal charges against
    26   Toyota are based on formal admissions Toyota made in Appendix C to a
         Deferred Prosecution Agreement into which Toyota entered with the
    27   United States Attorney for the Southern District of New York on March
         19, 2014, a true and correct copy of which is attached hereto as Exhibit
    28   B.
                                              -43-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 47 of 122 Page ID #:548




     1   http://www.sandiegouniontribune.com/sdut-bn10-911call-fatal-crash-
     2   2009sep10-htmlstory.html.
     3         130. On the same day the CHP officer and his family died, an
     4   internal memorandum describing a second cause of sudden unintended
     5   acceleration—sticking accelerator pedals or “sticky pedal”—was sent to a
     6   group located in Japan called “Customer Quality Engineering” (or “CQE-
     7   J”). See Ex. B, App. C ¶¶ 5, 23-24.8 According to that memorandum, on
     8   August 4, 2009—more than three weeks before the involving the CHP
     9   officer—a dealer had reported a “critical” sudden unintended accerlation
    10   incident attributed to a “sticky pedal” in a Toyota Camry had occurred in
    11   Arizona, but Toyota failed to disclose what it knew to NHTSA. Id. ¶ 24.
    12   In addition, NHTSA’s investigation revealed that Toyota had received
    13         [r]eports of the same sticky pedal problem in Europe in or
               about 2008 and early 2009, where the problem had become
    14         apparent earlier, reflected, among other things, instances of
               “uncontrolled acceleration” and unintended acceleration to
    15         “maximum RPM,” and customer concern that the condition
               was “extremely dangerous.”
    16
    17   Id. ¶ 26.
    18         131. Despite the extreme danger it posed and despite designating
    19   it internally as a problem of the highest priority, Toyota refused to
    20   acknowledge the existence of a defect and resisted conducting a recall
    21   until NHTSA threatened to open an investigation. Id. ¶¶ 27-35. Toyota
    22   then agreed to recall only eight vehicle models that NHTSA had
    23   identified as posing the greatest risk. Id. ¶¶ 33, 35-36.
    24
    25         8CQE-J was composed of a leadership group within Toyota that
         decided “whether and when to conduct recalls of Toyota and Lexus
    26   vehicles . . . .” Id. ¶ 5. Moreover, CQE-J “had regional arms responsible
         for monitoring vehicle quality issues in the ‘field’ (that is, for vehicles
    27   already on the road) in their respective regions” and that the regional
         arm responsible for monitoring field reports in the United States was
    28   located in Torrance, California. Id.
                                              -44-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 48 of 122 Page ID #:549




     1         132. At the same time, however, Toyota engineers and CQE-J
     2   cancelled plans for design changes that had solved the sticky pedal
     3   problem in Europe in an effort to prevent NHTSA from discovering that
     4   the sticky pedal problem existed. Id. ¶¶ 37-38. For the same reason,
     5   Toyota also ordered its personnel to refrain from discussing the problem
     6   in writing and to cancel the design changes without leaving a “paper
     7   trail.” Id. ¶¶ 38-39.
     8         133. For months, Toyota fraudulently concealed from regulators
     9   and consumers the existence of the “sticky pedal” problem, the identity
    10   of the company that supplied the accelerator pedals that were causing
    11   the problem, and the true scope of the problem in terms of the models
    12   and number of vehicles that were affected by it. Id. ¶¶ 40-60. On January
    13   19, 2010, Toyota gave a presentation to NHTSA in which it “downplayed
    14   the seriousness of reports of sticky pedal in Europe” after which a Toyota
    15   employee exclaimed “‘Idiots! Someone will go to jail if lies are repeatedly
    16   told. I can’t support this.’” Id. ¶ 61.
    17         134. Two days later, Toyota submitted a Defect Information Report
    18   to NHTSA in which it announced that it was recalling every vehicle in
    19   which it had installed sticky accelerator pedals. Id. ¶ 61. Due to the life-
    20   threatening safety risk it posed, Toyota was ultimately forced to conduct
    21   a safety recall of millions of vehicles affected by the sudden unintended
    22   acceleration problem, and to issue a global “stop-sale” order that
    23   prevented the sale of millions of other vehicles that had yet to be sold by
    24   its dealers.
    25         135. In the same Defect Information Report, however, Toyota
    26   represented to NHTSA that it had been receiving field reports about
    27   sticky pedals since October 2009—even though Toyota had actually been
    28   receiving those reports no later than August 2009. Id. Toyota then made
                                               -45-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 49 of 122 Page ID #:550




     1   the same misrepresentations to Congress. Id. ¶ 62.
     2        136. Ultimately, Toyota was charged criminally as a result of the
     3   fraudulent conduct in which it engaged. Four years later, on March 19,
     4   2014, Toyota entered into a Deferred Prosecution Agreement by which it
     5   agreed to admit the facts set forth above, to pay a $1.2 billion penalty,
     6   and to submit to an independent monitor to ensure that (a) its statements
     7   regarding motor vehicle safety were true and accurate; (b) it properly
     8   reported information relating to collisions occurring in its vehicles in the
     9   United States; and (c) it complied with its obligations under 49 C.F.R.
    10   Part 579 regarding the generation of field technical reports. See generally
    11   Ex. B at 1-6.
    12        137. In October 2017, the United States District Court Judge
    13   William H. Pauley III stated on the record that Toyota’s misleading
    14   statements      “represented   a   reprehensible         picture   of   corporate
    15   misconduct.” “Regrettably,” Judge Pauley continued, “the payment of a
    16   $1.2 billion fine and the appointment of a monitor concluded the
    17   government’s investigation into this tragic episode.” Judge Pauley also
    18   expressed concern that Toyota and its executives were not held
    19   accountable for misleading the public and regulators.
    20        138. Judge Pauley concerns were well founded. On February 12,
    21   2014, Toyota had engaged in precisely the same sort of fraudulent
    22   conduct that led to the Deferred Prosecution Agreement it had signed in
    23   March 2014. This time, Toyota issued a Defect Information Report in
    24   which it falsely represented that “re-flashing” the software in hundreds
    25   of thousands of Toyota Prius hybrid vehicles would correct their
    26   inordinate propensity to suddenly and unexpectedly stall at highway
    27   speeds.
    28
                                              -46-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 50 of 122 Page ID #:551




     1        139. As discussed below, the Prius hybrids stall due to a defective
     2   hybrid system component becoming damaged as a result of exposure to
     3   thermal stress. And although the software “re-flash” allowed Toyota to
     4   avoid spending billions to replace the defective components, it did
     5   nothing to prevent those vehicles from suddenly and unexpectedly
     6   stalling at highway speeds.
     7                       STATUTES OF LIMITATION
     8        140. Any applicable statutes of limitation have been tolled by
     9   Toyota’s knowing and active concealment of the information it possessed
    10   about the true nature and characteristics of the defective IPMs it
    11   installed in Class Vehicles and by Toyota’s false and misleading
    12   representations regarding Class Vehicles’ safety and performance.
    13   Toyota has kept Plaintiffs and the members of the proposed class
    14   ignorant of vital information essential to the pursuit of these claims,
    15   without any fault or lack of diligence on their part.       Plaintiffs and
    16   members of the proposed class could not reasonably have discovered
    17   information vital to their claims or what Toyota knew about any of the
    18   issues and facts described herein.
    19        141. Toyota was, and is, under a duty to disclose the true nature,
    20   purpose, and characteristics of the IPM Defect, which arises regardless
    21   of the existence of privity with Plaintiffs or members of the proposed
    22   class. See, e.g., Cal. Civ. Code § 1711. Despite that duty, Toyota
    23   knowingly, affirmatively, and actively concealed the facts alleged herein,
    24   and the concealment is ongoing. Because, inter alia, Toyota took steps to
    25   conceal such information, Plaintiffs and members of the proposed class
    26   did not discover and could not have discovered these facts through the
    27   exercise of reasonable diligence.
    28
                                              -47-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 51 of 122 Page ID #:552




     1        142. For years, Toyota has marketed Class Vehicles as safe,
     2   efficient and environmentally-friendly, while concealing what it actually
     3   knows about the dangerous nature, cause, and scope of IPM Defect.
     4   Specifically, as alleged more fully above, prior to selling the very first
     5   Class Vehicles, Toyota knew that the IPM Defect has an inordinate
     6   propensity to put the occupants of Class Vehicles, as well as those who
     7   drive near Class Vehicles, at an inordinate and unacceptable risk of
     8   injury and death when Class Vehicles enter limp-home mode or stall.
     9   Toyota also knows that the software “re-flash” Toyota offered in
    10   conjunction with Safety Recall Nos. E0E and F0E served to mask the
    11   existence, nature, and scope of the IPM Defect and to allow Toyota to
    12   avoid the multi-billion-dollar cost of replacing defective IPMs in Class
    13   vehicles with non-defective IPMs.
    14        143. More specifically, as alleged above, Toyota has been aware of
    15   the IPM Defect from the time it began selling the first Class Vehicles as
    16   a result of its experiences with the Highlander and RX400 hybrid vehicles
    17   and its access to multiple sources of other information not available to
    18   proposed Class Members, including but not limited to, pre-release testing
    19   of Class Vehicles, Failure Mode Effects Analyses (FMEAs) and other
    20   analytical tools.
    21        144. Toyota had—and continues to have—a duty to disclose
    22   information about the existence and nature and scope of the IPM Defect
    23   to Class Members who purchased their Class Vehicles new or used by
    24   virtue of, inter alia, (a) Toyota’s knowledge that proposed Class Members
    25   were not reasonably likely to discover the true facts about the existence,
    26   nature, and scope of IPM Defect because those material facts were known
    27   by and accessible only to Toyota; (b) Toyota’s conduct and its active
    28   concealment of those facts from proposed Class Members and related
                                              -48-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 52 of 122 Page ID #:553




     1   affirmative misrepresentations made by Toyota (including, but not limited
     2   to, “re-flashing” the ECU software as a means of masking the IPM Defect,
     3   representing that the “re-flash” would adequately address the IPM Defect,
     4   and lulling Class Members into a false sense of security); (c) Toyota’s
     5   statutory and common-law obligations to disclose product defects to the
     6   consumers of those products; and (d) because the IPM Defect is a
     7   material defect that jeopardizes proposed Class Members’ safety.
     8        145. Based on the foregoing, Toyota is estopped from relying on
     9   any statutes of limitation in defense of this action. The causes of action
    10   alleged herein did or will accrue only upon discovery of the facts alleged
    11   herein and Toyota’s fraudulent concealment thereof.
    12                     CLASS-ACTION ALLEGATIONS
    13        146. Plaintiffs bring this class action on behalf of themselves and all
    14   other persons similarly situated pursuant to the provisions of Federal Rule
    15   of Civil Procedure 23 and California Civil Code section 1781.
    16        147. Plaintiffs seek to represent a class composed of: (a) all residents
    17   of the United States who currently own or lease a Class Vehicle; and (b)
    18   all residents of the United States who formerly owned or leased a Class
    19   Vehicle and paid to replace or repair an IPM and/or inverter assembly in
    20   those vehicles.
    21        148. Plaintiffs also seek to represent three subclasses composed of
    22   all United States residents who own or have owned or leased a Class
    23   Vehicle (a) and are citizens of the State of California (the “California
    24   Subclass); (b) for personal or family (i.e., non-business) use (the “CLRA
    25   Subclass”) and (c) that Toyota included in the recall it announced in
    26   February 2014 and expanded in July 2015 and had its ECU software
    27   updated in connection with that recall (the “Recall Subclass”).
    28
                                              -49-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 53 of 122 Page ID #:554




     1        149. Excluded from the class are the following:
     2                a.   Toyota, its subsidiaries, affiliates, officers, directors, and
     3   employees;
     4                b.   The judge assigned to preside over this action;
     5                c.   Persons who have claims for personal injuries as a result
     6   of the IPM Defect;
     7                d.   Persons who have filed separate, non-class legal actions
     8   against Toyota asserting consumer-fraud claims based on the IPM Defect
     9   in Class Vehicles; and
    10                e.   Persons who have pursued a claim and obtained a verdict
    11   against or settled with and validly released Toyota from individual claims
    12   substantially similar to those alleged in this Complaint with respect to
    13   Class Vehicles.
    14        150. The proposed class comprises thousands of persons throughout
    15   the United States who own or lease, or have owned or leased, one or more
    16   Class Vehicles. The proposed class is, therefore, so numerous and
    17   geographically dispersed that joinder of all members in one action is
    18   impracticable, if not impossible.
    19        151. As alleged more fully in paragraphs 29 through 139, above,
    20   Toyota has acted with respect to Plaintiffs and proposed Class Members in
    21   a manner generally applicable to each of them. There is a well-defined
    22   community of interest in the questions of law and fact involved, which
    23   affect all proposed Class Members. The questions of law and fact common
    24   to the class predominate over the questions that may affect individual
    25   proposed Class Members include, but are not limited to, the following:
    26                a.   whether Class Vehicles are affected by the IPM Defect;
    27
    28
                                               -50-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 54 of 122 Page ID #:555




     1              b.    whether Toyota knew or reasonably should have known
     2   of the IPM Defect in Class Vehicles before it sold or leased them to
     3   proposed Class Members;
     4              c.    whether Toyota knew or reasonably should have known
     5   that the IPM Defect is a safety hazard;
     6              d.    whether Toyota actively concealed the IPM Defect from
     7   Plaintiffs and proposed Class Members;
     8              e.    whether Toyota actively concealed material facts
     9   concerning the ECU software updates from Plaintiffs and proposed Class
    10   Members;
    11              f.    whether the information Toyota concealed is material to
    12   prospective purchasers and lessees of Class Vehicles;
    13              g.    whether Toyota wrongfully profited from causing the
    14   distribution and sale or lease of Class Vehicles under false pretenses, by
    15   failing to inform Plaintiffs and proposed Class Members about the IPM
    16   Defect;
    17              h.    whether, under the circumstances alleged herein, Toyota
    18   wrongfully profited from the sale of replacement IPMs and/or hybrid
    19   inverter assemblies;
    20              i.    whether Toyota’s conduct, as alleged in this Complaint,
    21   constitutes fraudulent concealment;
    22              j.    whether Toyota’s conduct, as alleged in this Complaint,
    23   has violated the CLRA;
    24              k.    whether Toyota’s conduct, as alleged in this Complaint,
    25   has created an express warranty under California Commercial Code
    26   sections 2313 and/or 2314, which was then violated;
    27              l.    whether Toyota’s conduct, as alleged in this Complaint,
    28   violated the Song-Beverly Warranty Act;
                                              -51-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 55 of 122 Page ID #:556




     1               m.      whether Toyota’s conduct, as alleged in this Complaint,
     2   violated the Magnusson-Moss Warranty Act;
     3               n.      whether Toyota’s conduct, as alleged in this Complaint,
     4   constitutes an unlawful, fraudulent, and/or unfair business act or practice
     5   under the UCL;
     6               o.      whether Toyota’s conduct, as alleged in this Complaint,
     7   has led to its unjust enrichment;
     8               p.      whether Toyota should be required to repair or replace
     9   the IPMs in Class Vehicles or otherwise rectify the IPM Defect in those
    10   vehicles;
    11               q.      whether proposed Class Members are entitled to recover
    12   statutory damages under the CLRA;
    13               r.      whether proposed Class Members are entitled to recover
    14   compensatory damages;
    15               s.      whether proposed Class Members are entitled to an
    16   award of restitution under the UCL; and
    17               t.      whether Toyota’s willful, fraudulent conduct warrants
    18   the imposition of punitive damages.
    19         152. The class is readily ascertainable, and prosecution as a class
    20   action will eliminate the possibility of repetitious litigation and will provide
    21   redress for claims too small to support the expense of individual, complex
    22   litigation. Absent a class action, proposed Class Members will continue to
    23   suffer losses, Toyota’s violations of law will be allowed to proceed without
    24   remedy, and Toyota will retain revenue as a result of its wrongdoing. A
    25   class action, therefore, provides a fair and efficient method for adjudicating
    26   this controversy.
    27         153. Plaintiffs are asserting claims that are typical of the proposed
    28   class in that Plaintiffs own a Class Vehicle; each of the two named
                                                -52-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 56 of 122 Page ID #:557




     1   Plaintiffs is a “consumer” and a “buyer” as those terms are defined in the
     2   CLRA and that Plaintiffs have lost “money” or “property” as a result of the
     3   Toyota’s conduct, as those terms are defined in the UCL.
     4           154. Plaintiffs will fairly and adequately represent and protect the
     5   interests of the proposed class, and have no interests that are antagonistic
     6   to or in conflict with those they seek to represent.
     7           155. Plaintiffs   have   retained     competent    counsel   who   have
     8   considerable experience and success in the prosecution of class actions
     9   involving the sale of defective consumer products, including motor vehicles,
    10   and other forms of complex litigation.
    11           156. In view of the complexity of the issues and the expense that an
    12   individual proposed Class Member would incur if he or she attempted to
    13   obtain relief from a large corporation such as Toyota, the claims of
    14   individual proposed Class Members do not involve monetary amounts that
    15   are sufficient to support separate actions. Because of the size of individual
    16   proposed Class Member’s claims, no proposed Class Members could afford
    17   to seek legal redress for the wrongs complained of in this Complaint.
    18           157. The prosecution of separate claims by individual proposed
    19   Class Members would create a risk of inconsistent or varying adjudications
    20   with respect to at least thousands of individual proposed Class Members,
    21   which would, as a practical matter, dispose of the interests of the proposed
    22   Class Members not parties to those separate actions, or would
    23   substantially impair or impede their ability to protect their interests and
    24   enforce their rights.
    25           158. The proposed class meets the requirements of Federal Rule of
    26   Civil Procedure 23(b)(2) and 23(b)(3), and, to the extent applicable,
    27   California Civil Code section 1781 and the cases construing and applying
    28   both.
                                                -53-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 57 of 122 Page ID #:558




     1
                                    CLAIMS FOR RELIEF
     2
     3                    FIRST CLAIM FOR RELIEF
             UNLAWFUL, FRAUDULENT, AND UNFAIR BUSINESS PRACTICES
     4                      IN VIOLATION OF THE UCL
         ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS OR,
     5              ALTERNATIVELY, THE CALIFORNIA SUBCLASS
     6         159. Plaintiffs reallege and incorporate by reference the allegations
     7   set forth in paragraphs 29 through 139, above.
     8         160. By committing the acts and practices alleged in this Complaint,
     9   Toyota has violated the UCL (Bus. & Prof. Code §§ 17200-17209). The UCL
    10   is a strict liability statute and it is not necessary to show that the defendant
    11   intended to injure or harm anyone. Plaintiffs allege that Toyota violated
    12   the unlawful, fraudulent and/or unfair conduct elements of the UCL.
    13               a.     Unlawful Conduct: As a result of engaging in the
    14   conduct alleged in this Complaint, Toyota has violated the UCL’s
    15   proscription     against   engaging     in    unlawful     conduct—specifically,
    16   violations of any civil or criminal, federal, state or municipal, statutory,
    17   regulatory or court-made or local law—by virtue of, among others,
    18   Toyota’s (i) fraudulent and deceitful conduct in violation of California Civil
    19   Code sections 1709 through 1711, as alleged herein, for the purpose of
    20   conceal material facts about the IPM Defect from Plaintiffs and the
    21   proposed Class Members and its violations of the CLRA (Civil Code
    22   sections 1770(a)(5), (a)(7), and (a)(14)), for the purpose of conceal material
    23   facts about the IPM Defect from Plaintiffs and the proposed Class
    24   Members; (ii) trespass to chattels and violations of the Computer Fraud
    25   and Abuse Act, 18 U.S.C. § 1030 (“CFFA”) and California Penal Code
    26   section 502, by exceeding any authorization Toyota may have had to
    27   modify the ECU software in connection with the safety recalls of Class
    28   Vehicles without disclosing material facts pertaining to the adverse
                                                -54-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 58 of 122 Page ID #:559




     1   effects that modifying the ECU software would have on Class Vehicles;
     2   (iii) violations of California Commercial Code section 2313, by falsely
     3   representing “that the Safety Recall remedy addresses the safety defect,”
     4   which Toyota made to Prius drivers via Toyota dealers, thereby making
     5   that representation a material basis of the bargain and creating an
     6   express warranty that Class Vehicles would perform in accordance with
     7   those representations when they did not; (iv) violations of California
     8   Commercial Code section 2314 by breaching the implied warranty of
     9   merchantability; and (v) failure to comply with its obligations to remedy
    10   safety defects pursuant to 49 U.S.C. sections 30118(c), 30120(a) and
    11   30120(c), and 49 C.F.R. sections 573.5, 573.6, and 573.11. Toyota made
    12   inadequate repairs to Class Vehicles in violation of the Safety Act, which
    13   requires Toyota to replace the vehicles or refund the purchase price less
    14   depreciation.
    15              b.    Unfair Conduct: Toyota has violated the UCL’s
    16   proscription against unfair conduct as a result of engaging in the
    17   fraudulent and deceptive conduct alleged in this Complaint, which
    18   violates the legislative policies underlying (i) the CLRA; (ii) the statutory
    19   provisions against the commission of fraud; (iii) the CFFA; (iv) California
    20   Penal Code section 502; and (v) the Transportation Recall Enhancement,
    21   Accountability and Documentation (“TREAD”) Act, as codified at 49
    22   U.S.C. §§ 30101, 30112, 30115-30120. An “unfair” practice may be any
    23   conduct that is deemed immoral, unethical, oppressive, unscrupulous or
    24   substantially injurious to consumers.
    25              c.    Fraudulent Conduct: Toyota has violated the UCL’s
    26   proscription against fraud as a result of engaging in the fraudulent and
    27   deceitful conduct alleged in paragraphs 29 through 139, above.
    28        161. Toyota has engaged in unfair acts and practices based on the
                                              -55-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 59 of 122 Page ID #:560




     1   acts and practices set forth in the Complaint, including the manufacture,
     2   sale, lease, and ineffective repair of vehicles with an inverter defect that
     3   causes vehicles to shut down while driving or enter into “limp-home”
     4   mode. Defendants’ failure, over a long period of time, to adequately
     5   disclose the inverter defect or adequately address it, caused and causes
     6   excessive, undue harm and risk to consumers.
     7        162. Defendants have engaged in unfair acts and practices because
     8   the acts and practices set forth in the Complaint, including the
     9   manufacture and sale of vehicles with an inverter defect that causes
    10   vehicles to shut down while driving or enter into “limp-home” mode, and
    11   Defendants’ failure, over a long period of time, to adequately disclose the
    12   defect or address it, offend public policy.
    13        163. Plaintiffs and proposed Class Members have suffered injury in
    14   fact and have lost money and functional property as a result of Toyota’s
    15   actions, as alleged herein.
    16        164. Plaintiffs seek an order of this Court pursuant to section 17203
    17   of the UCL, requiring Toyota: (a) to notify the proposed Class Members of
    18   the existence, nature, and scope of the IPM Defect in Class Vehicles; (b) to
    19   replace defective IPMs in Class Vehicles at its expense; and (c) to make
    20   full restitution of all monies wrongfully obtained directly or indirectly from
    21   Plaintiffs and the proposed Class Members as a result of the conduct
    22   described in this Complaint.
    23
    24
    25
    26
    27
    28
                                              -56-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 60 of 122 Page ID #:561




     1                  SECOND CLAIM FOR RELIEF
              BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
     2               UNDER THE UNIFORM COMMERCIAL CODE
         ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS OR,
     3              ALTERNATIVELY, THE CALIFORNIA SUBCLASS
     4        165. Plaintiffs reallege and incorporate by reference each of the
     5   allegations set forth in paragraphs 29 through 139, above.
     6        166. Plaintiffs assert this claim on behalf of themselves and the
     7   Nationwide Class or, alternatively, on behalf of the California Sub-Class.
     8        167. Plaintiffs and members of the Classes purchased or leased the
     9   Class Vehicles from Toyota by and through Toyota’s authorized agents
    10   for retail sales, or were otherwise expected to be eventual purchasers of
    11   the Class Vehicles when bought from a third party. At all relevant times,
    12   Toyota was a manufacturer, distributor, warrantor, and/or seller of Class
    13   Vehicles. Toyota knew or had reason to know of the specific use for which
    14   the Class Vehicles were purchased or leased.
    15        168. Toyota is and was at all relevant times a merchant and seller
    16   of motor vehicles within the meaning of the Uniform Commercial Code.
    17        169. With respect to leases, Toyota is and was at all relevant times
    18   a lessor of motor vehicles within the meaning of the Uniform Commercial
    19   Code.
    20        170. The Class Vehicles are and were at all relevant times goods
    21   within the meaning of the Uniform Commercial Code.
    22        171. Toyota impliedly warranted that the Class Vehicles were in
    23   merchantable condition and fit for the ordinary purpose for which
    24   vehicles are used.
    25        172. The Class Vehicles, when sold or leased and at all times
    26   thereafter, were not in merchantable condition and were and are not fit
    27   for the ordinary purpose of providing safe and reliable transportation.
    28   The Class Vehicles contained and contain an inherent defect in their
                                              -57-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 61 of 122 Page ID #:562




     1   IPMs and inverter assemblies, key components in the Prius hybrid
     2   engine, at the time of sale or lease and thereafter, and therefore present
     3   an undisclosed safety hazard to drivers and occupants.         This risk is
     4   present from the moment a Class Vehicle is turned on and whenever and
     5   wherever it is driven.
     6        173. Toyota cannot disclaim its implied warranty as it knowingly
     7   sold or leased a defective product. Any attempt by Toyota to disclaim or
     8   limit the implied warranty of merchantability to its consumers is
     9   unconscionable and unenforceable in this case.           Toyota’s warranty
    10   limitation is unenforceable because it knowingly sold or leased a defective
    11   product without informing consumers about the IPM Defect. The time
    12   limits contained in Toyota’s warranty periods were also unconscionable
    13   and inadequate to protect Plaintiffs and members of the Classes. The
    14   time limitations contained in Toyota’s warranty period were determined
    15   unilaterally by Toyota and unreasonable favored Toyota.            A gross
    16   disparity in bargaining power existed between Toyota and members of
    17   the Classes, and Toyota knew or should have known that the Class
    18   Vehicles were defective at the time of the sale or lease and that the
    19   inverter defect posed a safety hazard.
    20        174. Toyota was provided notice of its defective inverters by
    21   numerous consumer complaints made to its authorized dealers
    22   nationwide, complaints to NHTSA, and through its own testing. Toyota
    23   acknowledged the inverter defect and its associated safety hazards in
    24   writing more than four years ago.           Affording Toyota a reasonable
    25   opportunity to cure its breach of implied warranties would be
    26   unnecessary and futile here because Toyota has known of and concealed
    27   the inverter defects and has refused to repair or replace the defective
    28   IPMs free of charge within a reasonable time.
                                              -58-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 62 of 122 Page ID #:563




     1        175. As a direct and proximate cause of Toyota’s breach of the
     2   implied warranty of merchantability, Plaintiffs and members of the
     3   Classes have been damaged in an amount to be proven at trial.
     4        176. Plaintiffs and members of the Classes have been excused from
     5   performance of any warranty obligations as a result of Toyota’s conduct
     6   described herein.
     7
                          THIRD CLAIM FOR RELIEF
     8     BREACH OF WARRANTY IN VIOLATION OF CAL. COMM. CODE § 2313
         ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS OR,
     9              ALTERNATIVELY, THE CALIFORNIA SUBCLASS
    10        177. Plaintiffs reallege and incorporate by reference the allegations
    11   set forth in paragraphs 29 through 139, above.
    12        178. Toyota has made affirmative representations of fact about 2010
    13   through 2014 model-year Class Vehicles to Plaintiffs and the proposed
    14   Class Members who owned or leased those vehicles, including, but not
    15   limited to, statements that in a letter that accompanied the Safety Recall
    16   E0E notice (the “Recall Letter”) that the defective performance of the IPMs
    17   in Class Vehicles would be corrected by updating the software in the Motor
    18   Generator Electronic Control Unit and Power Management Electronic
    19   Control Unit of their Class Vehicles. Toyota also announced, in a separate
    20   letter to Plaintiffs and the proposed Class Members, a “Warranty
    21   Enhancement Program” by which the warranty on IPMs in certain Class
    22   Vehicles to 15 years with no mileage limitation.
    23        179. In a bulletin that Toyota distributed to dealers on or about
    24   February 6, 2018, Toyota stated that “Toyota believes that these Safety
    25   Recall remedy actions and related Warranty Enhancement
    26   Programs (ZE3 and ZF5) are the appropriate measures for
    27   customer safety and satisfaction.” (Emphasis added.)
    28
                                              -59-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 63 of 122 Page ID #:564




     1        180. In the same bulletin, despite knowing that the software
     2   update did not eliminate the IPM Defect, Toyota instructed its dealers
     3   that if they “are contacted by a Prius or Prius V driver concerned
     4   about these reports,” they should “[e]xplain that the Safety Recall
     5   remedy addresses the safety defect.” (Emphasis added.)
     6        181. The statements Toyota made to Prius drivers were made a
     7   part of the basis of the bargain and created an express warranty that
     8   Class Vehicles would conform to those statements. Contrary to those
     9   statements, Toyota knew, but fraudulently concealed from Plaintiffs and
    10   proposed Class Members, that Class Vehicles were equipped with
    11   defective IPMs that create an unreasonable safety risk and the potential
    12   to cause Class Vehicles to use more fuel and release more exhaust
    13   emissions than Toyota represented they would. Toyota also knew that
    14   many Class Vehicles were affected by the IPM Defect, but excluded them
    15   from the recall of 2010 through 2014 model-year Class Vehicles that
    16   Toyota announced in February 2014 and expanded in July 2015.
    17        182. Plaintiffs, through their counsel, took reasonable steps to
    18   notify Toyota that Class Vehicles were not as Toyota represented them
    19   in the Notice that Plaintiffs’ counsel sent to Toyota (as described in
    20   paragraph 239, below).
    21        183. Toyota failed to take reasonable steps to repair or otherwise
    22   rectify the IPM Defect.
    23        184. As a direct and proximate cause of Toyota’s breaches,
    24   Plaintiffs and members of the proposed class have been harmed in an
    25   amount to be determined at trial.            (Has this cured the defect in the
    26   express warranty claim that was addressed in the order?)
    27
    28
                                               -60-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 64 of 122 Page ID #:565




     1                   FOURTH CLAIM FOR RELIEF
                    BREACH OF IMPLIED WARRANTY IN VIOLATION
     2                     OF CAL. COMM. CODE § 2314
         ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS OR,
     3              ALTERNATIVELY, THE CALIFORNIA SUBCLASS
     4        185. Plaintiffs reallege and incorporate by reference the allegations
     5   set forth in paragraphs 29 through 139, above.
     6        186. Plaintiffs assert this claim on behalf of themselves and the
     7   Nationwide Class or, alternatively, on behalf of the California and
     8   Florida Sub-Classes.
     9        187. Plaintiffs and members of the Classes purchased or leased the
    10   Class Vehicles from Toyota by and through Toyota’s authorized agents
    11   for retail sales, or were otherwise expected to be eventual purchasers of
    12   the Class Vehicles when bought from a third party. At all relevant times,
    13   Toyota was a manufacturer, distributor, warrantor, and/or seller of Class
    14   Vehicles. Toyota knew or had reason to know of the specific use for which
    15   the Class Vehicles were purchased or leased.
    16        188. Toyota is and was at all relevant times a merchant and seller
    17   of motor vehicles within the meaning of the Uniform Commercial Code.
    18        189. With respect to leases, Toyota is and was at all relevant times
    19   a lessor of motor vehicles within the meaning of the Uniform Commercial
    20   Code.
    21        190. The Class Vehicles are and were at all relevant times goods
    22   within the meaning of the Uniform Commercial Code.
    23        191. Toyota impliedly warranted that the Class Vehicles were in
    24   merchantable condition and fit for the ordinary purpose for which
    25   vehicles are used.
    26        192. The Class Vehicles, when sold or leased and at all times
    27   thereafter, were not in merchantable condition and were and are not fit
    28   for the ordinary purpose of providing safe and reliable transportation.
                                              -61-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 65 of 122 Page ID #:566




     1   The Class Vehicles contained and contain an inherent defect in their
     2   inverters, a key component in the Prius hybrid engine, at the time of sale
     3   or lease and thereafter, and therefore present an undisclosed safety
     4   hazard to drivers and occupants. This risk is present from the moment
     5   a Class Vehicle is turned on and whenever and wherever it is driven.
     6        193. Toyota cannot disclaim its implied warranty as it knowingly
     7   sold or leased a defective product. Any attempt by Toyota to disclaim or
     8   limit the implied warranty of merchantability to its consumers is
     9   unconscionable and unenforceable in this case.           Toyota’s warranty
    10   limitation is unenforceable because it knowingly sold or leased a defective
    11   product without informing consumers about the defect. The time limits
    12   contained in Toyota’s warranty periods were also unconscionable and
    13   inadequate to protect Plaintiffs and members of the Classes. The time
    14   limitations contained in Toyota’s warranty period were determined
    15   unilaterally by Toyota and unreasonable favored Toyota.            A gross
    16   disparity in bargaining power existed between Toyota and members of
    17   the Classes, and Toyota knew or should have known that the Class
    18   Vehicles were defective at the time of the sale or lease and that the
    19   inverter defect posed a safety hazard.
    20        194. Toyota was provided notice of its defective inverters by
    21   numerous consumer complaints made to its authorized dealers
    22   nationwide, complaints to NHTSA, and through its own testing. Toyota
    23   acknowledged the inverter defect and its associated safety hazards in
    24   writing more than four years ago.           Affording Toyota a reasonable
    25   opportunity to cure its breach of implied warranties would be
    26   unnecessary and futile here because Toyota has known of and concealed
    27   the inverter defects and has refused to repair or replace the defective
    28   inverters free of charge within a reasonable time.
                                              -62-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 66 of 122 Page ID #:567




     1        195. As a direct and proximate cause of Toyota’s breach of the
     2   implied warranty of merchantability, Plaintiffs and members of the
     3   Classes have been damaged in an amount to be proven at trial.
     4        196. Plaintiffs and members of the Classes have been excused from
     5   performance of any warranty obligations as a result of Toyota’s conduct
     6   described herein.
     7        197. The applicable statute of limitations for the implied warranty
     8   claim has been tolled by the discovery rule and by Toyota’s fraudulent
     9   concealment.
    10                    FIFTH CLAIM FOR RELIEF
                 VIOLATION OF THE SONG-BEVERLY WARRANTY ACT
    11                    (CAL. CIV. CODE § 1791, et seq.)
         ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS OR,
    12              ALTERNATIVELY, THE CALIFORNIA SUBCLASS
    13        198. Plaintiffs reallege and incorporate by reference each of the
    14   allegations set forth in paragraphs 29 through 139, above.
    15        199. Plaintiffs assert this claim on behalf of themselves and
    16   members of the California Sub-Class.
    17        200. The Class Vehicles are “consumer goods” within the meaning
    18   of Cal. Civ. Code § 1791(a).
    19        201. Defendants are “manufacturers” within the meaning of Cal.
    20   Civ. Code § 1791(j).
    21        202. Defendants impliedly warranted to Plaintiffs that Class
    22   Vehicles were “merchantable” within the meaning of Cal. Civ. Code §§
    23   1791.1(a) & 1792.
    24        203. Cal. Civ. Code § 1791.1(a) states: “Implied warranty of
    25   merchantability” or “implied warranty that goods are merchantable”
    26   means that the consumer goods meet each of the following:
    27              a.    Pass without objection in the trade under the contract
    28   description.
                                              -63-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 67 of 122 Page ID #:568




     1                b.    Are fit for the ordinary purposes for which such goods
     2   are used.
     3                c.    Are adequately contained, packaged, and labeled.
     4                d.    Conform to the promises or affirmations of fact made on
     5   the container or label.
     6           204. The Class Vehicles would not pass without objection in the
     7   automotive trade because the Class Vehicles do not conform with federal
     8   and California standards, and were sold with an IPM Defect, as described
     9   above.
    10           205. The Class Vehicles are not fit for ordinary purposes for which
    11   they are used.
    12           206. The Class Vehicles are not adequately labeled because the
    13   labeling misrepresents that the vehicles are compliant with federal and
    14   California standards or fails to disclose such noncompliance. The Class
    15   Vehicles are not adequately labeled because the labeling misrepresents
    16   their fuel efficiency.
    17           207. The Class Vehicles do not conform to the promises or
    18   affirmations of fact made on their label because their label misrepresents
    19   their fuel efficiency.
    20           208. Defendants’ conduct deprived Plaintiffs of the benefit of their
    21   bargain, caused Plaintiffs to spend more on fuel for the Class Vehicles,
    22   and have caused the Class Vehicles to be worth less than what Plaintiffs
    23   paid.
    24           209. As a direct and proximate result of Defendants’ conduct,
    25   Plaintiffs received goods whose condition substantially impairs their
    26   value. Plaintiffs have been damaged by the diminished value of the
    27   vehicles, the additional costs of fuel, the vehicles’ malfunctioning, and
    28   actual and potential increased maintenance and repair costs.
                                               -64-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 68 of 122 Page ID #:569




     1        210. Plaintiffs have complied with all obligations under the
     2   warranty, or otherwise have been excused from performance of said
     3   obligations as a result of Defendants’ conduct.
     4        211. Under Cal. Civ. Code §§ 1791.1(d) & 1794, Plaintiffs are
     5   entitled to damages and other legal and equitable relief including, but
     6   not limited to the purchase price of the Class Vehicles or the overpayment
     7   or diminution in value of the Class Vehicles, and attorney fees and costs.
     8                    SIXTH CLAIM FOR RELIEF
               VIOLATION OF THE MAGNUSSON-MOSS WARRANTY ACT
     9                      (15 U.S.C. § 2301, et seq.)
         ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS OR,
    10              ALTERNATIVELY, THE CALIFORNIA SUBCLASS
    11        212. Plaintiffs reallege and incorporate by reference each of the
    12   allegations set forth in paragraphs 29 through 139, above.
    13        213. Plaintiffs assert this claim on behalf of themselves and on
    14   behalf of the Nationwide Class, or, alternatively, on behalf of the
    15   California Sub-Class.
    16        214. This Court has jurisdiction to decide claims brought under 15
    17   U.S.C. § 2301 by virtue of 28 U.S.C. § 1332 (a)-(d).
    18        215. The Class Vehicles are “consumer products” within the
    19   meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
    20        216. Plaintiffs    are   “consumers”      under     the   Magnuson-Moss
    21   Warranty Act, 15 U.S.C. § 2301(3).
    22        217. Defendants are “suppliers” within the meaning of the
    23   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4).
    24        218. Defendants are “warrantors” within the meaning of the
    25   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(5).
    26        219. 15 U.S.C. § 2310(d)(1) provides a cause of action for any
    27   consumer who is damaged by the failure of a warrantor to comply with
    28   an implied warranty.
                                              -65-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 69 of 122 Page ID #:570




     1        220. The Class Vehicles’ had implied warranties within the
     2   meaning of 15 U.S.C. § 2301(7).
     3        221. Defendants breached the implied warranties on the Class
     4   Vehicles as described above, including by not repairing or adjusting the
     5   defective IPMs; providing Class Vehicles not in merchantable condition
     6   and which present an unreasonable risk of sudden shut down or entering
     7   “limp-home” mode, and not fit for the ordinary purpose for which the
     8   Class Vehicles are used; providing Class Vehicles that were not fully
     9   operational, safe or reliable; and inadequately repairing and not curing
    10   defects and nonconformities once they were identified.
    11        222. Plaintiffs have had sufficient direct dealings with either the
    12   Defendants or their agents (dealerships) to establish privity of contract
    13   between Plaintiffs and Defendants.
    14        223. Privity is not required in this case because Plaintiffs are
    15   intended third-party beneficiaries of contracts between Defendants and
    16   their dealers. Plaintiffs are the intended beneficiaries of Toyota’s implied
    17   warranties.
    18        224. Affording Defendants an opportunity to cure their breach of
    19   warranties would be unnecessary and futile. At the time of sale or lease
    20   of each Class Vehicle, Defendants knew of the Class Vehicles’ inability to
    21   perform as warranted and lower fuel efficiency based on the IPM Defect,
    22   but nonetheless failed to rectify the situation and/or disclose the IPM
    23   Defect. Defendants have still failed to rectify the situation. Under the
    24   circumstances, the remedies available under any informal settlement
    25   procedure would be inadequate and any requirement that Plaintiffs
    26   resort to an informal dispute resolution procedure and/or afford
    27   Defendant a reasonable opportunity to cure their breach of warranties is
    28   excused and thereby deemed satisfied.
                                              -66-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 70 of 122 Page ID #:571




     1          225. The amount in controversy of Plaintiffs’ individual claims
     2   meets or exceeds the sum of $25. The amount in controversy of this action
     3   exceeds the sum of $50,000, exclusive of interest and costs, computed on
     4   the basis of all claims to be determined in this lawsuit.
     5          226. As a direct and proximate result of Defendants’ conduct,
     6   Plaintiffs have suffered damages and continue to suffer damages,
     7   including but not limited to the difference between the value of the
     8   vehicle paid and the actual value of the vehicle. Plaintiffs are entitled to
     9   legal and equitable relief against Defendants, including damages, costs,
    10   attorneys’ fees, and other relief as appropriate. Plaintiffs, individually
    11   and on behalf of members of the Classes, seek all damages permitted by
    12   law.
    13
                        SEVENTH CLAIM FOR RELIEF
    14                    FRAUDULENT CONCEALMENT
          ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS
    15            OR, ALTERNATIVELY, THE CALIFORNIA SUBCLASS

    16          227. Plaintiffs reallege and incorporate by reference each of the
    17   allegations set forth in paragraphs 29 through 139, above.
    18          228. As alleged more fully herein, at the time Toyota sold or leased
    19   Class Vehicles to Plaintiffs and proposed Class Members, Toyota knew
    20   they were equipped with defective IPMs.
    21          229. At all times relevant herein, Toyota made misrepresentations
    22   of material fact to Plaintiffs and the other proposed Class Members as a
    23   means of concealing the true nature and scope of the IPM Defect,
    24   claiming that the stalled engines it was causing could be solved by a
    25   software update that Toyota would perform in the context of a sham
    26   recall that began in or about February 2014.
    27          230. Toyota has concealed material facts from Plaintiffs and the
    28   other proposed Class Members, including but not limited to:
                                              -67-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 71 of 122 Page ID #:572




     1        a.    the existence, nature, and scope of the IPM Defect;
     2        b.    that updating the IPM software in Class Vehicles did not cure
     3   the IPM Defect;
     4        c.    that the IPM Defect could only be remedied by replacing the
     5   IPM with a non-defective IPM; and
     6        d.    that IPM concealed the foregoing facts from Plaintiffs and the
     7   proposed Class Members as a means for Toyota to avoid the expense
     8   involved with replacing IPM at no cost to the proposed Class Members.
     9        231. Toyota had a duty to disclose these facts by virtue of: (a)
    10   Toyota’s exclusive knowledge about the nature and scope of the IPM
    11   Defect; (b) Toyota’s awareness that Plaintiffs and the proposed Class
    12   Members were not reasonably likely to discover these facts; (c) Toyota’s
    13   active concealment of those facts from Plaintiffs and the proposed Class
    14   Members (by, among other things, making the false representations
    15   described above); and (d) Toyota’s statutory and common-law obligations
    16   to disclose material information to the consumers who own or formerly
    17   owned Class Vehicles, as alleged herein. Plaintiffs and the proposed
    18   Class Members would have acted differently had Toyota disclosed this
    19   information to them and allowed them to make fully-informed decisions
    20   before purchasing or leasing a Class Vehicle.
    21        232. The facts Toyota has concealed from Plaintiffs and the
    22   proposed class are material and uniform in nature.
    23        233. Toyota made misrepresentations of material fact in an effort
    24   to conceal the existence, nature, and scope of the IPM Defect and to
    25   prevent proposed Class Members from becoming aware of the true nature
    26   and scope of the IPM Defect. Plaintiffs and members of the proposed class
    27   would have either purchased a different vehicle or paid significantly less
    28   for their Class Vehicles had Toyota disclosed the facts it concealed from
                                              -68-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 72 of 122 Page ID #:573




     1   them.
     2         234. As a proximate result of Toyota’s concealment and suppression
     3   of material facts, Plaintiffs and the proposed Class Members have
     4   sustained damage by, among other things, paying more for their Class
     5   Vehicle than they were actually worth; and bearing the cost of repairs or
     6   purchasing replacement IPMs due to the IPM Defect.
     7         235. Because Toyota engaged in the conduct alleged herein
     8   deliberately and with willful and malicious intent, Plaintiffs and the
     9   proposed Class Members are entitled to an award of punitive damages, the
    10   total amount of which shall be proven at trial.
    11                   EIGHTH CLAIM FOR RELIEF
             DECEPTIVE BUSINESS PRACTICES IN VIOLATION OF THE CLRA
    12     ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE CLRA SUBCLASS
    13         236. Plaintiffs reallege and incorporate by reference each of the
    14   allegations set forth in paragraphs 29 through 139, above.
    15         237. The acts and practices described in this Complaint were
    16   undertaken by Toyota in connection with a “transaction” that was intended
    17   to and did result in proscribed practices as a result of the sale or lease of a
    18   motor vehicle to Plaintiffs, each of whom are a “consumer,” as those terms
    19   are defined in Civil Code sections 1761(d) (defining “consumer”), 1761(e)
    20   (defining “transaction”) and 1770(a) (describing “list of proscribed
    21   practices”). Motor vehicles are “goods” as that term is defined in Civil Code
    22   section 1761(a). Toyota’s acts and practices, as alleged herin, violated, and
    23   continue to violate, the CLRA in at least the following respects:
    24               a.    representing that Class Vehicles have characteristics,
    25   uses or benefits that they do not have, in violation of section 1770(a)(5) of
    26   the CLRA;
    27
    28
                                               -69-
                                   CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 73 of 122 Page ID #:574




     1               b.    representing that Class Vehicles are of a particular
     2   standard, quality or grade when they are of another, in violation of section
     3   1770(a)(7) of the CLRA; and
     4               c.    representing that a transaction confers or involves
     5   rights, remedies, or obligations which it does not have or involve, or which
     6   are prohibited by law in violation section 1770(a)(14) of the CLRA.
     7         238. Plaintiffs seek and are entitled to equitable relief in the form of
     8   an order: (a) enjoining Toyota from continuing to engage in the deceptive
     9   business practices described in this Complaint; (b) requiring Toyota to
    10   make full restitution of all monies wrongfully obtained as a result of the
    11   conduct described in this Complaint; (c) requiring Toyota to disgorge all
    12   ill-gotten gains flowing from the conduct described in this Complaint; and
    13   (d) requiring Toyota to provide public notice of the true nature and scope
    14   of the IPM Defect
    15         239. Pursuant to section 1782 of the CLRA, Plaintiffs notified
    16   Toyota in writing of the particular violations of section 1770 of the CLRA
    17   (the “Notice”) and has demanded that Toyota correct, repair, replace, or
    18   otherwise rectify the IPM Defect on February 12 and July 16, 2018, by
    19   certified mail.
    20         240. Toyota has declined this opportunity, hence Plaintiffs seek
    21   actual, statutory, and punitive damages to which Plaintiff and the
    22   proposed class are entitled as a result of the IPM Defect in amounts to be
    23   proven at trial, including, but not limited to, costs incurred in connection
    24   with the replacement or repair of IPMs and inverters in Class Vehicles.
    25         241. Accordingly, Plaintiffs hereby seek an order requiring Toyota
    26   to: (a) to notify the proposed Class Members of the existence, nature, and
    27   scope of the IPM Defect in Class Vehicles; (b) to repair, replace, or
    28   otherwise rectify defective IPMs in Class Vehicles at its expense; and (c)
                                              -70-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 74 of 122 Page ID #:575




     1   to make full restitution of all monies wrongfully obtained as a result of the
     2   conduct described in this Complaint.
     3                    NINTH CLAIM FOR RELIEF
                             TRESPASS TO CHATTELS
     4        ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED
                                RECALL SUBCLASS
     5
     6        242. Plaintiffs reallege and incorporate by reference the allegations
     7   set forth in paragraphs 29 through 139, above.
     8        243. Plaintiffs and members of the proposed Recall Subclass own,
     9   lease or have owned or leased one or more Class Vehicles. Toyota
    10   exhorted Plaintiffs and each member of the proposed Recall Subclass to
    11   update the ECU software in their Class Vehicles. Plaintiffs and members
    12   of the proposed Recall Subclass complied with Toyota’s exhortations in
    13   that regard, unaware that the ECU software update did not eliminate
    14   the safety risk that led to the recall and that Toyota had surreptitiously
    15   included algorithms that caused the engines in Class Vehicles to become
    16   sluggish and non-responsive, which created additional safety risks and
    17   reduced gas mileage. Had Plaintiffs known that updating the ECU
    18   software would have this effect, they would not have allowed Toyota to
    19   install it or would have sought another way to address the IPM Defect.
    20        244. At no time did Toyota advise Plaintiffs or members of the
    21   proposed Recall Subclass that the ECU software modification would not
    22   actually eliminate the safety risks posed by the IPM Defect or that it may
    23   adversely affect the performance of Class Vehicles. By effectuating such
    24   modifications without the knowledge or consent of Plaintiffs or members
    25   of the proposed Recall Subclass, Toyota intentionally trespassed on and
    26   interfered with their Class Vehicles, which were the property of Plaintiffs
    27   and members of the proposed Recall Subclass.
    28
                                              -71-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 75 of 122 Page ID #:576




     1        245. Toyota’s trespass was the actual, direct, and proximate cause
     2   of injury to Plaintiffs and members of the proposed class by compromising
     3   the functionality of the ECUs in Class Vehicles to the point where it
     4   became difficult, if not impossible to use them for the ordinary purposes
     5   for which they were intended. Toyota has admitted that its surreptitious
     6   modification of the ECU software had specific effects on the performance
     7   of Class Vehicles), which has significantly impaired those Class Vehicles’
     8   condition, quality, and value.
     9        246. Plaintiffs are informed and believe that Toyota trespassed
    10   and interfered with Class Vehicles for the purpose of perpetuating its
    11   fraudulent concealment of the IPM Defect. Thus, Toyota knew and
    12   intended that its conduct would cause injury to Plaintiffs and members
    13   of the proposed class by adversely affecting the performance of Class
    14   Vehicles, but leaving them at inordinate risk of injury and death because
    15   the ECU software did not eliminate the IPM Defect. Thus, Plaintiffs and
    16   members of the proposed Recall Subclass were harmed as a direct result
    17   of Toyota’s trespass and interference and without regard to the rights of
    18   Plaintiffs or members of the proposed Recall Subclass.
    19        247. As a result of Toyota’s trespass to, and interference with,
    20   Class Vehicles, Plaintiffs and the members of the proposed class are
    21   entitled to recover actual damages in amounts to be determined at trial.
    22   And, because Toyota’s conduct was malicious, oppressive and fraudulent,
    23   Plaintiffs and members of the proposed class are entitled to an award of
    24   punitive damages in an amount that will be determined at trial.
    25                   TENTH CLAIM FOR RELIEF
                             UNJUST ENRICHMENT
    26    ON BEHALF OF PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASS
    27        248. Plaintiffs   reallege    and      incorporate   by   reference   the
    28   allegations set forth in paragraphs 29 through 139, above.
                                              -72-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 76 of 122 Page ID #:577




     1         249. By engaging in the conduct described in this Complaint,
     2   Toyota has been unjustly enriched by their sale of Class Vehicles by
     3   concealing the IPM Defect.
     4         250. As a proximate result of Toyota’s unlawful, fraudulent, and
     5   unfair conduct, Toyota has obtained revenues by which it has become
     6   unjustly enriched at Plaintiffs’ and members of the proposed class’s
     7   expense. Under the circumstances alleged herein, it would be unfair and
     8   inequitable for Toyota to retain the profits it has unjustly obtained at the
     9   expense of the Plaintiffs and the proposed class.
    10         251. Accordingly, Plaintiffs seek an order: (a) requiring Toyota to
    11   replace defective IPMs in Class Vehicles at no cost to Plaintiffs and the
    12   Class Members; (b) establishing Toyota as constructive trustee of the
    13   funds that served to unjustly enrich it, together with interest during the
    14   period in which Toyota has retained such funds, (c) requiring Toyota to
    15   make full restitution of those funds to Plaintiffs and the Class Members
    16   in a manner to be determined by the Court; and (d) requiring Toyota to
    17   provide public notice of the true nature and scope of the IPM Defect.
    18                            PRAYER FOR RELIEF
    19         WHEREFORE, Plaintiffs, on behalf of themselves and all others
    20   similarly situated, prays for relief, jointly and severally, pursuant to each
    21   cause of action set forth in this Complaint as follows:
    22         1.    For an order certifying that the action may be maintained as a
    23   class action.
    24         2.    For an award of equitable relief as follows: (a) requiring Toyota
    25   to replace all defective IPMs in Class Vehicles; (b) requiring Toyota to
    26   make full restitution of all monies wrongfully obtained as a result of the
    27   conduct described in this Complaint; and (c) requiring Toyota to provide
    28   public notice of the true nature and scope of the IPM Defect.
                                              -73-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 77 of 122 Page ID #:578




     1         3.      For damages sustained as a result of the IPM Defect in
     2   amounts to be proven at trial, including, but not limited to, costs incurred
     3   in connection with the replacement or repair of the IPM or hybrid inverter
     4   assembly in Class Vehicles.
     5         4.      For an award of statutory damages.
     6         5.      For an award of punitive damages.
     7         6.      For an award of attorneys’ fees pursuant to, inter alia,
     8   California Civil Code section 1780(d), California Code of Civil Procedure
     9   section 1021.5, and the common-fund doctrine.
    10         7.      For an award of costs.
    11         8.      For pre- and post-judgment interest on any amounts awarded.
    12         9.      For such other relief as the Court deems just and proper.
    13                             JURY TRIAL DEMAND
    14         Plaintiffs hereby demand a trial by jury with respect to all issues
    15   so triable.
    16   DATED: November 19, 2018 MILLER BARONDESS, LLP
    17
                                        by      /s/ Louis R. (Skip) Miller
    18                                                Louis R. (Skip) Miller
    19                                  Louis R. (Skip) Miller (54141)
                                        (smiller@millerbarondess.com)
    20                                  Amnon Z. Siegel (234981)
                                        (asiegel@millerbarondess.com)
    21                                  Casey B. Sypek (291214)
                                        (csypek@millerbarondess.com)
    22                                  David I. Bosko (304927)
                                        (dbosko@millerbarondess.com)
    23                                  MILLER BARONDESS, LLP
                                        1999 Avenue of the Stars, Suite 1000
    24                                  Los Angeles, California 90067
                                        T: (310) 552-4400
    25                                  F: (310) 552-8400
    26                                  Paul R. Kiesel (119854)
                                        kiesel@kiesel.law
    27                                  Jeffrey A. Koncius (189803)
                                        koncius@kiesel.law
    28                                  Nicole Ramirez (279017)
                                                 -74-
                                    CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 78 of 122 Page ID #:579




     1                                ramirez@kiesel.law
                                      KIESEL LAW LLP
     2                                8648 Wilshire Boulevard
                                      Beverly Hills, CA 90211-2910
     3                                T: 310-854-4444
                                      F: 310-854-0812
     4
                                      Attorneys for Plaintiffs
     5                                Remy McCarthy, Kathleen Ryan-Blaufuss,
                                      Cathleen Mills, Jason Reid, Khek Kuan, on
     6                                behalf of themselves and all others similarly
                                      situated
     7
     8   DATED: November 19, 2018 FAZIO | MICHELETTI LLP
     9                                by     /s/ Jeffrey L. Fazio
                                                    Jeffrey L. Fazio
    10
                                      Jeffrey L. Fazio (146043)
    11                                (jlf@fazmiclaw.com)
                                      Dina E. Micheletti (184141)
    12                                (dem@fazmiclaw.com)
                                      FAZIO | MICHELETTI LLP
    13                                2410 Camino Ramon, Suite 315
                                      San Ramon, CA 94583
    14                                T: 925-543-2555
                                      F: 925-369-0344
    15
                                      Charles J. LaDuca (pro hac vice)
    16                                (charles@cuneolaw.com)
                                      CUNEO GILBERT & LADUCA, LLP
    17                                4725 Wisconsin Ave, NW, Suite 200
                                      Washington, D.C. 20016
    18                                T: 202-789-3960
                                      F: 202-789-1813
    19
                                      Michael J. Flannery (196266)
    20                                (mflannery@cuneolaw.com)
                                      CUNEO GILBERT & LADUCA, LLP
    21                                7733 Forsyth Boulevard
                                      Suite 1675
    22                                St. Louis, MO 63105
                                      T: 314-226-1015
    23
                                      William M. Audet (117456)
    24                                (waudet@audetlaw.com)
                                      Gwendolyn R. Giblin (181973)
    25                                (ggiblin@audetlaw.com)
                                      AUDET & PARTNERS, LLP
    26                                711 Van Ness Avenue, Suite 500
                                      San Francisco, CA 94102-3275
    27                                T: 415-568-2555
                                      F: 415-568-2556
    28
                                              -75-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 79 of 122 Page ID #:580




     1                                Donald R. Pepperman (109809)
                                      (dpepperman@bakermarquart.com)
     2                                BAKER & MARQUART LLP
                                      777 S. Figueroa Street, Suite 2850
     3                                Los Angeles, CA 90017
                                      T: 424-652-7804
     4                                F: 424-652-7850
     5                                Attorneys for Plaintiffs
                                      Rajdave Bhandari and Jevdet Rexhepi, on
     6                                behalf of themselves and all others
                                      similarly situated
     7
     8                     L.R. 5-4.3.4(a)(2)(i) Certification:
     9
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document
    10
         attests that concurrence in the filing of the document has been obtained
    11
         from each of the other Signatories.
    12
    13                                by     /s/ Jeffrey L. Fazio
                                                    Jeffrey L. Fazio
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              -76-
                                  CONSOLIDATED MASTER COMPLAINT
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 80 of 122 Page ID #:581




                         EXHIBIT A
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 81 of 122 Page ID #:582
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 82 of 122 Page ID #:583
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 83 of 122 Page ID #:584
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 84 of 122 Page ID #:585




                         EXHIBIT B
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 85 of 122 Page ID #:586

                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew's Plaza
                                                  New York New York 10007


                                                  March 19, 2014

    James E. Johnson, Esq.
    Matthew Fishbein, Esq.
    Helen Cantwell, Esq.
    Debevoise & Plimpton LLP
    919 Third A venue
    New York, NY 10022

                 Re: Toyota Motor Corporation - Deferred Prosecution Agreement

    Dear Messrs. Johnson and Fishbein and Ms. Cantwell:

                   Pursuant to our discussions and written exchanges, the Office of the United States
    Attorney for the Southern District of New York (the "Office") and the defendant Toyota Motor
    Corporation ("Toyota"), under authority granted by its Board of Directors in the form of the
    written authorization attached as Exhibit A, hereby enter into this Deferred Prosecution
    Agreement (the "Agreement").

                                       The Criminal Information

                   1.      Toyota consents to the filing of a one-count Information (the
   "Infonnation") in the United States District Court for the Southern District of New York (the
   "Court"), charging Toyota with committing wire fraud, in violation of Title 18, United States
   Code, Section 1343. A copy of the Information is attached as Exhibit B. This Agreement shall
   take effect upon its execution by both parties.

                                      Acceptance of Responsibility

                   2.       Toyota admits and stipulates that the facts set forth in the Statement of
   Facts, attached as Exhibit C and incorporated herein, are true and accurate. In sum, Toyota
   admits that it misled U.S. consumers by concealing and making deceptive statements about two
   safety related issues affecting its vehicles, each of which caused a type of unintended acceleration.

                                            Financial Penalty

                    3.      As a result of the conduct described in the Information and the Statement
   of Facts, Toyota agrees to pay to the United States $1.2 billion (the "Stipulated Financial
   Penalty") representing the financial penalty resulting from the offense described in the
   Information and Statement of Facts. Toyota agrees that the facts contained in the Information and
   Statement of Facts are sufficient to establish that the Stipulated Financial Penalty is subject to
   civil forfeiture to the United States and that this Agreement, Information, and Statement of Facts
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 86 of 122 Page ID #:587
     James E. Johnson, Esq.
     Matthew Fishbein, Esq.
     Helen Cantwell, Esq.
     March 19, 2014

   may be attached to and incorporated into the Civil Forfeiture Complaint to be filed against the
    Stipulated Financial Penalty, a copy of which is atta~hed as Exhibit D hereto. By this Agreement,
   Toyota specifically waives service of said Civil Forfeiture Complaint and agrees that a Final
   Order of Forfeiture may be entered against the Stipulated Financial Penalty. Upon payment of the
   Stipulated Financial Penalty, Toyota shall release any and all claims it may have to such funds
   and execute such documents as necessary to accomplish the forfeiture of the funds. Toyota agrees
   that it will not file a claim with the Court or otherwise contest the civil forfeiture of the Stipulated
   Financial Penalty and will not assist a third party in asserting any claim to the Stipulated Financial
   Penalty. Toyota agrees that the Stipulated Financial Penalty shall be treated as a penalty paid to
   the United States government for all purposes, including all tax purposes. Toyota agrees that it
   will not claim, assert, or apply for a tax deduction or tax credit with regard to any federal, state,
   local, or foreign tax for any fine or forfeiture paid pursuant to this Agreement.

                   4.       Toyota shall transfer $1.2 billion to the United States by no later than
   March 25, 2014 (or as otherwise directed by the Office following such date). Such payment shall
   be made by wire transfer to the United States Marshals Service, pursuant to wire instructions
   provided by the Office. If Toyota fails to timely make the payment required under this paragraph,
   interest (at the rate specified in Title 28, United States Code, Section 1961) shall accrue on the
   unpaid balance through the date of payment, unless the Office, in its sole discretion, chooses to
   reinstate prosecution pursuant to paragraphs 10 and 11 below.

                                         Obligation to Cooperate

                   5.      Toyota has cooperated with this Office's criminal investigation and agrees
   to cooperate fully and actively with the Office, the Federal Bureau of Investigation ("FBI"), the
   Department of Transportation ("DOT"), the National Highway Traffic Safety Administration
   ("NHTSA"), and any other agency of the government designated by the Office regarding any
   matter relating to the Office's investigation about which Toyota has knowledge or inforn1ation.

                    6.      It is understood that Toyota shall (a) truthfully and completely disclose all
    infonnation with respect to the activities of itself and its subsidiaries Toyota Motor Sales, U.S.A.,
    Inc. ("TMS"), Toyota Motor No1ih America, Inc. ("TMA), and Toyota Motor Engineering &
    Manufacturing North America, Inc. ("TEMA"), as well as with respect to the activities of officers,
    agents, and employees of Toyota, TMS, TMA, and TEMA, concerning all matters about which
   the Office inquires of it, which information can be used for any purpose; (b) cooperate fully with
   the Office, FBI, DOT, NHTSA, and any other law enforcement agency designated by the Office;
    (c) attend all meetings at which the Office requests its presence and use its best efforts to secure
   the attendance and truthful statements or testimony of any past or current officers, agents, or
   employees of Toyota, TMS, TMA, and TEMA at any meeting or interview or before the grand
   jury or at trial or at any other court proceeding; (d) provide to the Office upon request any
   document, record, or other tangible evidence relating to matters about which the Office or any
   designated law enforcement agency inquires of it; (e) assemble, organize, and provide in a
   responsive and prompt fashion, and upon request, on an expedited schedule, all documents,
   records, information and other evidence in Toyota's possession, custody or control as may be
                                                      2
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 87 of 122 Page ID #:588

     James E. Johnson, Esq.
     Matthew Fishbein, Esq.
     Helen Cantwell, Esq.
     March 19, 2014

    requested by the Office, FBI, DOT, NHTSA, or designated law enforcement agency; (f) volunteer
    and provide to the Office any information and documents that come to Toyota's attention that
    may be relevant to the Office's investigation of this matter, any issue related to the Statement of
    Facts, and any issue that would fall within the scope of the duties of the independent monitor (the
    "Monitor") as set forth in paragraph 15; (g) provide testimony or information necessary to
    identify or establish the original location, authenticity, or other basis for admission into evidence
    of documents or physical evidence in any criminal or other proceeding as requested by the Office,
    FBI, DOT, NHTSA, or designated law enforcement agency, including but not limited to
    information and testimony concerning the conduct set forth in the Information and Statement of
   Facts; (h) bring to the Office's attention all criminal conduct by or criminal investigations of
    Toyota or any of its agents or employees acting within the scope of their employment related to
   violations of the federal laws of the United States, as to which Toyota's Board of Directors, senior
   management, or United States legal and compliance personnel are aware; (i) bring to the Office's
    attention any administrative or regulatory proceeding or civil action or investigation by any U.S.
   governmental authority that alleges fraud by Toyota; and G) commit no crimes whatsoever under
   the federal laws of the United States subsequent to the execution of this Agreement. To the extent
   the provisions of this paragraph relate to information or attendance of personnel located in Japan,
   the parties to this Agreement acknowledge that the request, provision, or use of such information,
   or attendance of personnel, is subject to applicable laws and legal principles in Japan. In the
   event the Office determines that information it receives from Toyota pursuant to this provision
   should be shared with DOT and/or NHTSA, the Office may request that Toyota provide such
   information to DOT and/or NHTSA directly. Toyota will submit such infonnation to DOT and/or
   NHTSA consistent with the regulatory provisions related to the protection of confidential
   business information contained in 49 C.F.R. Part 512 and 49 C.F.R. Part 7. Nothing in this
   Agreement shall be construed to require Toyota to provide any information, documents or
   testimony protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege.

                  7.       Toyota agrees that its obligations pursuant to this Agreement, which shall
   commence upon the signing of this Agreement, will continue for three years from the date of the
   Court's acceptance of this Agreement, unless otherwise extended pursuant to paragraph 12 below.
   Toyota's obligation to cooperate is not intended to apply in the event that a prosecution against
   Toyota by this Office is pursued and not deferred.

                                         Deferral of Prosecution

                   8.      In consideration of Toyota's entry into this Agreement and its
   commitment to: (a) accept and acknowledge responsibility for its conduct; (b) cooperate with the
   Office, FBI, DOT, NHTSA, and any other law enforcement agency designated by this Office;
   (c) make the payments specified in this Agreement; (d) comply with Federal criminal laws; and
   (e) otherwise comply with all of the terms of this Agreement, the Office shall recommend to the
   Court that prosecution of Toyota on the Information be deferred for three years from the date of
   the signing of this Agreement. Toyota shall expressly waive indictment and all rights to a speedy
   trial pursuant to the Sixth Amendment of the United States Constitution, Title 18, United States
                                                     3
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 88 of 122 Page ID #:589

    James E. Johnson, Esq.
    Matthew Fishbein, Esq.
    Helen Cantwell, Esq.
    March 19, 2014

    Code, Section 3161, Federal Rule of Criminal Procedure 48(b), and any applicable Local Rules of
    the United States District Court for the Southern District of New York for the period during
    which this Agreement is in effect.

                   9.      It is understood that this Office cannot, and does not, agree not to
   prosecute Toyota for criminal tax violations. However, if Toyota fully complies with the tenns of
   this Agreement, no testimony given or other infonnation provided by Toyota (or any other
   information directly or indirectly derived therefrom) will be used against Toyota in any criminal
   tax prosecution. In addition, the Office agrees that, if Toyota is in compliance with all of its
   obligations under this Agreement, the Office will, within thirty (30) days after the expiration of
   the period of deferral (including any extensions thereof), seek dismissal with prejudice as to
   Toyota of the Information filed against Toyota pursuant to this Agreement. Except in the event of
   a violation by Toyota of any term of this Agreement, the Office will bring no additional charges
   against Toyota, except for criminal tax violations, relating to its conduct as described in the
   admitted Statement of Facts. This Agreement does not provide any protection against prosecution
   for any crimes except as set forth above and does not apply to any individual or entity other than
   Toyota and its subsidiaries TMS, TMA, and TEMA. Toyota and the Office understand that the
   Agreement to defer prosecution of Toyota must be approved by the Court, in accordance with 18
   U.S.C. § 316l(h)(2). Should the Court decline to approve the Agreement to defer prosecution for
   any reason, both the Office and Toyota are released from any obligation imposed upon them by
   this Agreement, and this Agreement shall be null and void, except for the tolling provision set
   forth in paragraph 10.

                   10.      It is further understood that should the Office in its sole discretion
   determine based on facts learned subsequent to the execution of this Agreement that Toyota has:
   (a) knowingly given false, incomplete or misleading infonnation to the Office, FBI, DOT, or
   NHTSA, either during the term of this Agreement or in connection with the Office's investigation
   of the conduct described in the Information and Statement of Facts, (b) committed any crime
   under the federal laws of the United States subsequent to the execution of this Agreement, or (c)
   otherwise violated any provision of this Agreement, Toyota shall, in the Office's sole discretion,
   thereafter be subject to prosecution for any federal criminal violation of which the Office has
   knowledge, including but not limited to a prosecution based on the Information, the Statement of
   Facts, or the conduct described therein. Any such prosecution may be premised on any
   infonnation provided by or on behalf of Toyota to the Office and/or FBI, DOT, or NHTSA at any
   time. In any such prosecution, no charge would be time-barred provided that such prosecution is
   brought within the applicable statute of limitations period, excluding (a) any period subject to any
   prior or existing tolling agreement between the Office and Toyota and (b) the period from the
   execution of this Agreement until its termination. Toyota agrees to toll, and exclude from any
   calculation of time, the running of the applicable criminal statute of limitations for the length of
   this Agreement starting from the date of the execution of this Agreement and including any
   extension of the period of deferral of prosecution pursuant to paragraph 12 below. By this
   Agreement, Toyota expressly intends to and hereby does waive its rights in the foregoing
   respects, including any right to make a claim premised on the statute of limitations, as well as any

                                                    4
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 89 of 122 Page ID #:590

     James E. Johnson, Esq.
     Matthew Fishbein, Esq.
     Helen Cantwell, Esq.
     March 19, 2014

    constitutional, statutory, or other claim concerning pre-indictment delay. Such waivers are
    knowing, voluntary, and in express reliance on the advice of Toyota's counsel.

                    11.     It is further agreed that in the event that the Office, in its sole discretion,
    determines that Toyota has violated any provision of this Agreement, including by failure to meet
    its obligations under this Agreement: (a) all statements made by or on behalf of Toyota to the
    Office, FBI, DOT, and/or NHTSA, including but not limited to the Statement of Facts, or any
    testimony given by Toyota or by any agent of Toyota before a grand jury, or elsewhere, whether
    before or after the date of this Agreement, or any leads from such statements or testimony, shall
    be admissible in evidence in any and all criminal proceedings hereinafter brought by the Office
    against Toyota; and (b) Toyota shall not assert any claim under the United States Constitution,
    Rule l l(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of
    Evidence, or any other federal rule, that statements made by or on behalf of Toyota before or after
    the date of this Agreement, or any leads derived therefrom, should be suppressed or otherwise
    excluded from evidence. It is the intent of this Agreement to waive any and all rights in the
    foregoing respects.

                   12.     Toyota agrees that, in the event that the Office determines during the
   period of deferral of prosecution described in paragraph 8 above (or any extensions thereof) that
   Toyota has violated any provision of this Agreement, an extension of the period of deferral of
   prosecution may be imposed in the sole discretion of the Office, up to an additional one year, but
   in no event shall the total term of the deferral-of-prosecution period of this Agreement exceed
   four (4) years.

                   13.      Toyota, having truthfully admitted to the facts in the Statement of Facts,
   agrees that it shall not, through its attorneys, agents, or employees, make any statement, in
   litigation or otherwise, contradicting the Statement of Facts or its representations in this
   Agreement. Consistent with this provision, Toyota may raise defenses and/or assert affinnative
   claims in any civil proceedings brought by private parties as long as doing so does not contradict
   the Statement of Facts or such representations. Any such contradictory statement by Toyota, its
   present or future attorneys, agents, or employees shall constitute a violation of this Agreement
   and Toyota thereafter shall be subject to prosecution as specified in paragraphs 8 through 11,
   above, or the deferral-of-prosecution period shall be extended pursuant to paragraph 12, above.
   The decision as to whether any such contradictory statement will be imputed to Toyota for the
   purpose of determining whether Toyota has violated this Agreement shall be within the sole
   discretion of the Office. Upon the Office's notifying Toyota of any such contradictory statement,
   Toyota may avoid a finding of violation of this Agreement by repudiating such statement both to
   the recipient of such statement and to the Office within forty-eight (48) hours after having been
   provided notice by the Office. Toyota consents to the public release by the Office, in its sole
   discretion, of any such repudiation. Nothing in this Agreement is meant to affect the obligation of
   Toyota or its officers, directors, agents or employees to testify truthfully to the best of their
   personal knowledge and belief in any proceeding.



                                                       5
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 90 of 122 Page ID #:591

     James E. Johnson, Esq.
     Matthew Fishbein, Esq.
     Helen Cantwell, Esq.
     March 19, 2014

                     14.     Toyota agrees that it is within the Office's sole discretion to choose, in the
    event of a violation, the remedies contained in paragraphs 10 and 11 above, or instead to choose
    to extend the period of deferral of prosecution pursuant to paragraph 12. Toyota understands and
    agrees that the exercise of the Office's discretion under this Agreement is unreviewable by any
    court. Should the Office determine that Toyota has violated this Agreement, the Office shall
    provide notice to Toyota of that determination and provide Toyota with an opportunity to make a
    presentation to the Office to demonstrate that no violation occurred, or, to the extent applicable,
    that the violation should not result in the exercise of those rem.edies or in an extension of the
    period of deferral of prosecution, including because the violation has been cured by Toyota.

                                            Independent Monitor

                     15.      Toyota agrees to retain a Monitor upon selection by the Office and
    approval by the Office of the Deputy Attorney General, whose powers, rights and responsibilities
    shall be as set forth below.

                        (a).   Jurisdiction, Powers, and Oversight Authority. To address issues
    related to the Statement of Facts and Information, the Monitor shall have the authorities and
    duties defined below. The scope of the Monitor's authority is to review and assess Toyota's
    policies, practices or procedures as set forth below, and is not intended to include substantive
    review of the correctness of any of Toyota's decisions relating to compliance with NHTSA's
    regulatory regime, including the National Traffic and Motor Vehicle Safety Act, its
    implementing regulations, and related policies. Nor is it intended to supplant NHTSA's
    authority over decisions related to motor vehicle safety.

                           (1).   Review and assess whether Toyota's policies, practices, or
    procedures ensure that Toyota's public statements in the United States related to motor vehicle
    safety are true and accurate;

                           (2).   Review and assess the effectiveness of Toyota's policies, practices,
    or procedures for making information relating to accidents that take place in the United States
    available to Toyota's engineers, Toyota's chief quality officer for North America, and Toyota's
    regional product safety executive for Nmih America; and

                          (3).   Review and assess whether Toyota's policies, practices, or
    procedures regarding the generation of field technical reports - as opposed to other internal
    reporting mechanisms, including, but not limited to, the "intra-company communication" - in the
    United States ensure compliance with 49 C.F.R. Part 579.

    It is the intent of this Agreement that the provisions regarding the Monitor's jurisdiction, powers,
    and oversight authority and duties be broadly construed, subject to the following limitation: the
    Monitor's responsibilities shall be limited to Toyota's activities in the United States, and to the
    extent the Monitor seeks information outside the United States, compliance with such requests
    shall be consistent with the applicable legal principles in that jurisdiction. Toyota shall adopt all

                                                       6
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 91 of 122 Page ID #:592
    James E. Johnson, Esq.
    Matthew Fishbein, Esq.
    Helen Cantwell, Esq.
    March 19, 2014

    recommendations submitted by the Monitor unless Toyota objects to any recommendation          and
    the Office agrees that adoption of such recommendation should not be required.

                      (b).   Access to Infonnation. The Monitor shall have the authority to take
    such reasonable steps, in the Monitor's view, as necessary to be fully informed about those
    operations of Toyota within or relating to his or her jurisdiction. To that end, the Monitor shall
    have:

                            (1).    Access to, and the right to make copies of, any and all non-
    privileged books, records, accounts, correspondence, files, and any and all other documents or
    electronic records, including e-mails, of Toyota and its subsidiaries TMS, TMA, and TEMA, and
    of officers, agents, and employees of Toyota, TMS, TMA, and TEMA, within or relating to his
    or her jurisdiction that are located in the United States. To the extent the Monitor believes such
    information from Japan is reasonably necessary, Toyota will make its best efforts to request the
    information and make it available to the Monitor in the United States consistent with applicable
    laws and legal principles in Japan; and

                            (2).  The right to interview any officer, employee, agent, or consultant
    of Toyota, TMS, TMA, and TEMA conducting business in or present in the United States and to
    participate in any meeting in the United States concerning any matter within or relating to the
    Monitor's jurisdiction.

    To the extent that the Monitor seeks access to information contained within privileged
    documents or materials, Toyota shall use its best efforts to provide the Monitor with the
    information without compromising the asse1ied privilege.

                       (c).   Confidentiality.

                           (1).    The Monitor shall maintain the confidentiality of any non-public
    information entrusted or made available to the Monitor.          The Monitor shall share such
    information only with the Office and FBI. The Monitor may also determine that such
    information should be shared with DOT and/or NHTSA. In the event of such a determination,
    the Monitor may request that Toyota provide the subject information directly to DOT and/or
    NHTSA. Toyota will submit such information to DOT or NHTSA consistent with the regulatory
    provisions related to the protection of confidential business information contained in 49 C.F.R.
    Part 512 and 49 C.F.R. Part 7.

                           (2).   The Monitor shall sign a non-disclosure agreement with Toyota
    prohibiting disclosure of information received from Toyota to anyone other than to the Office,
    FBI, DOT, or NHTSA, and anyone hired by the Monitor. Within thiliy days after the end of the
    Monitor's term, the Monitor shall either return anything obtained from Toyota, or certify that
    such information has been destroyed. Anyone hired by the Monitor shall also sign a non-
    disclosure agreement with similar return or destruction requirements as set forth in this sub-
    paragraph.

                                                    7
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 92 of 122 Page ID #:593

    James E. Johnson, Esq.
    Matthew Fishbein, Esq.
    Helen Cantwell, Esq.
    March 19, 2014

                       (d).    Hiring Authority. The Monitor shall have the authority to employ
    legal counsel, consultants, investigators, experts, and any other personnel necessary to assist in
    the proper discharge of the Monitor's duties.

                       (e).    Implementing Authority. The Monitor shall have the authority to take
    any other actions in the United States that are necessary to effectuate the Monitor's oversight and
    monitoring responsibilities.

                       (f).   Miscellaneous Provisions.

                          (1).    Term. The Monitor's authority set forth herein shall extend for a
    period of three years from the commencement of the Monitor's duties, except that (a) in the
    event the Office detennines during the period of the Monitorship (or any extensions thereof) that
    Toyota has violated any provision of this Agreement, an extension of the period of the
    Monitorship may be imposed in the sole discretion of the Office, up to an additional one-year
    extension, but in no event shall the total term of the Monitorship exceed the tem1 of the
    Agreement; and (b) in the event the Office, in its sole discretion, determines during the period of
    the Monitorship that the employment of a Monitor is no longer necessary to carry out the
    purposes of this Agreement, the Office may shorten the period of the Monitorship.

                           (2).   Selection of the Monitor.    The Office shall consult with Toyota,
    including soliciting nominations from Toyota, using its best efforts to select and appoint a
    mutually acceptable Monitor (and any replacement Monitors, if required) as promptly as
    possible. In the event that the Office is unable to select· a Monitor acceptable to Toyota, the
    Office shall have the sole right to select a monitor (and any replacement Monitors, if required.
    To ensure the integrity of the Monitorship, the Monitor must be independent and objective and
    the following persons shall not be eligible as either a Monitor or an agent, consultant or
    employee of the Monitor: (a) any person previously employed by Toyota; or (b) any person who
    has been directly adverse to Toyota in any proceeding. The selection of the Monitor must be
    approved by the Deputy Attorney General.

                           (3).    Notice regarding the Monitor; Monitor's Authority to Act on
    Information received from Employees; No Penalty for Reporting. Toyota shall establish an
    independent, toll-free answering service to facilitate communication anonymously or otherwise
    with the Monitor. Within 10 days of the commencement of the Monitor's duties, Toyota shall
    advise employees of its subsidiaries TMS, TMA, and TEMA in writing of the appointment of the
    Monitor, the Monitor's powers and duties as set forth in this Agreement, the toll-free number
    established for contacting the Monitor, and email and mail addresses designated by the Monitor.
    Such notice shall inform employees that they may communicate with the Monitor anonymously
    or otherwise, and that no agent, consultant, or employee of Toyota shall be penalized in any way
    for providing information to the Monitor. In addition, such notice shall direct that, if an
    employee is aware of any violation of any law or any unethical conduct that has not been
    reported to an appropriate federal, state or municipal agency, the employee is obligated to report
    such violation or conduct to Toyota's compliance office in the United States or the Monitor. The

                                                    8
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 93 of 122 Page ID #:594
    James E. Johnson, Esq.
    Matthew Fishbein, Esq.
    Helen Cantwell, Esq.
    March 19, 2014

    Monitor shall have access to all communications made using this toll-free number. The Monitor
    has the sole discretion to determine whether the toll-free number is sufficient to permit
    confidential and/or anonymous communications or whether the establishment of an additional
    toll-free number is required.

                             (4).    Reports to the Office. The Monitor shall keep records of his or her
     activities, including copies of all correspondence and telephone logs, as well as records relating
    to actions taken in response to correspondence or telephone calls. If potentially illegal or
     unethical conduct is reported to the Monitor, the Monitor may, at his or her option, conduct an
     investigation, and/or refer the matter to the Office. The Monitor should, at his or her option, refer
     any potentially illegal or unethical conduct to Toyota's compliance office. The Monitor may
     report to the Office whenever the Monitor deems fit but, in any event, shall file a written report
    not less often than every four months regarding: the Monitor's activities; whether Toyota is
    complying with the terms of this Agreement; and ariy changes that are necessary to foster
    Toyota's compliance with any applicable laws, regulations and standards related to the Monitor's
    jurisdiction as set forth in paragraph 15(a). Such periodic written reports are to be provided to
    Toyota and the Office. The Office may, in its sole discretion, provide to FBI all or part of any
    such periodic written report, or other information provided to the Office by the Monitor. The
    Office may also determine that all or part of any such periodic report, or other information
    provided to the Office by the Monitor, be provided to DOT and/or NHTSA. In the event of such
    a determination, the Office may request that Toyota transmit such report, part of a report, and/or
    non-public information to DOT and/or NHTSA directly. Toyota will submit such report, part of
    a report, and/or non-public infonnation to DOT and/or NHTSA consistent with the regulatory
    provisions related to the protection of confidential business information contained in 49 C.F .R.
    Part 512 and 49 C.F.R. Part 7. Toyota may provide all or part of any periodic written reports to
    NHTSA or other federal agencies or governmental entities. Should the Monitor determine that it
    appears that Toyota has violated any law, has violated any provision of this Agreement, or has
    engaged in any conduct that could warrant the modification of his or her jurisdiction, the Monitor
    shall promptly notify the Office, and when appropriate, Toyota.

                          (5).    Cooperation with the Monitor. Toyota and all of its officers,
    directors, employees, agents, and consultants, and all of the officers, directors, employees,
    agents, and consultants of Toyota's subsidiaries TMS, TMA, and TEMA shall have an
    affirmative duty to cooperate with and assist the Monitor in the execution of his or her duties
    provided in this Agreement and shall inform the Monitor of any non-privileged information that
    may relate to the Monitor's duties or lead to information that relates to his or her duties. Failure
    of any Toyota, TMS, TMA, or TEMA officer, director, employee, or agent to cooperate with the
    Monitor may, in the sole discretion of the Monitor, serve as a basis for the Monitor to
    recommend dismissal or other disciplinary action.

                          (6).    Compensation and Expenses. Although the Monitor shall operate
    under the supervision of the Office, the compensation and expenses of the Monitor, and of the
    persons hired under his or her authority, shall be paid by Toyota. The Monitor, and any persons
    hired by the Monitor, shall be compensated in accordance with their respective typical hourly
                                                      9
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 94 of 122 Page ID #:595
    James E. Johnson, Esq.
    Matthew Fishbein, Esq.
    Helen Cantwell, Esq.
    March 19, 2014

    rates. Toyota shall pay bills for compensation and expenses promptly, and in any event within
    30 days. In addition, within one week after the selection of the Monitor, Toyota shall make
    available, at either TMS, TMA or TEMA, office space, telephone service and clerical assistance
    sufficient for the Monitor to carry out his or her duties.

                         (7).    Indemnification. Toyota shall provide an appropriate
    indemnification agreement to the Monitor with respect to any claims arising out of the
    performance of the Monitor's duties.

                            (8).  No Affiliation. The Monitor is not, and shall not be treated for any
    purpose, as an officer, employee, agent, or affiliate of Toyota.

                                        Limits of this Agreement

                   16.      It is understood that this Agreement is binding on the Office but does not
   bind any other Federal agencies, any state or local law enforcement agencies, any licensing
   authorities, or any regulatory authorities. However, if requested by Toyota or its attorneys, the
   Office will bring to the attention of any such agencies, including but not limited to any regulators,
   as applicable, this Agreement, the cooperation of Toyota, and Toyota's compliance with its
   obligations under this Agreement.

                                              Public Filing

                  17.      Toyota and the Office agree that, upon the submission of this Agreement
   (including the Statement of Facts and other attachments) to the Court, this Agreement and its
   attachments shall be filed publicly in the proceedings in the United States District Court for the
   Southern District of New York.

                   18.     The parties understand that this Agreement reflects the unique facts of this
   case and is not intended as precedent for other cases.

                                       Execution in Counterparts

                  19.     This Agreement may be executed in one or more counterparts, each of
   which shall be considered effective as an original signature.




                                                    10
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 95 of 122 Page ID #:596




               t
         ~ames J~~nso_n,Esq.
         Matthqw Fishbem, Esq.
         Helen Cantwell, !:sq.
         March  1'9'
                   2014

                                              lnteeration Clause

                       20.      This Agreement sets forth all the tem1s of the ·Deferred Prosecution
        Agreement between Toyota and the Office. No modifications or additions to this Agreemen
                                                                                                t shall
        be vali9 unless they are in writing and signed by the Office, Toyota's attorneys,
                                                                                           and a duly
        authorizfd representative of Toyota.


                                                    PREET BHARARA
                                                    United States Attorney
                                                    Southern District of New York


                                            By:
                                                   BONNIE JON
                                                   SARAI I E. MCCALLUM
                                                   Assistant United States Attorneys




                                                   RICHARD B. ZABE        ~
                                                   Deputy United State·




        Christo h    . Reynolds
        Generi Counsel and Chief J,egal Officer,
        Toyotarotor North America, Inc.
        Group ice President,
        Toyota . oto, Sales Li .S.A ·• Inc



        James E. Johnson, Esq.
        MattheJ, Fish be.in, Esq.
        Helen dantwell, Esq.
        Attomets for TOYOTA




                                                      11
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 96 of 122 Page ID #:597


      James E. Jt!hnson, Esq.
      Matthew F shbein, Esq,
      Helen Can well, Esq.
      March 19,, 014


                                           Integration Clause

                 . 20,       This Agreement sets forth all the ten11S of the Deferred Prosecution
     Agreement between Toyota and the Office. No modifications or additions to this Agreement shall
     be vaJid un~ess they are in writing and signed by the Office, Toyota's attorneys, and a duly
     authorized r~presen(ative of Toyota.


                                                PRDET BHARARA
                                                United States Attorney
                                                Southern District of New York


                                         By:
                                                     foi"~
                                                l:fJJI~  /~~
                                                SARAH E. MCCALLUM
                                                Assistant United States Attorneys




                                                 ~
                                                RICHARD B. ZAB
                                                                   &
                                                                   L kl / Iy
                                                Deputy United States Allorney

     Accepted a d agreed to:



     Christophe P. Reynolds
     General Co nsel and Chief Legal Officer,
     Toyota Motor North America, Inc.
     Group Vied President,
     Toyota Major Sales U.S.A., Inc.

               I




                                                  II
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 97 of 122 Page ID #:598




                       Exhibit
                         A
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 98 of 122 Page ID #:599




                                CERTIFICATE OF CORPORATE APPROVAL


                 I, Nobuyori Kodaira, Representative Director and Executive Vice President of Toyota

       Motor Corporation, hereby certify that:

                 1.         On March 19, 2014, a meeting was held of the Board of Directors of Toyota

       Motor Corporation.       I am a member of the Board and attended the meeting.

                 2.         At the March    19, 2014 meeting,    the Board approved        Toyota Motor

       Corporation's    entry into a Deferred Prosecution Agreement with the Office of the United

       States Attorney for the Southern District of New York ("Agreement")         and authorized all

      necessary steps to be taken to effectuate and finalize the Agreement.      Tbe approval has not

      been amended or revoked in any respect and remains in full force and effect.

                 3.         Under the Japanese   Companies    Act, each Representative       Director   is

      authorized      to carry out the directions of the Board.      In this case, I, as one of the

      Representative Directors, run authorized to carry out the directions of the Board.

                4.          I hereby delegate and authorize Christopher P. Reynolds, Chief Legal

      Officer and General Counsel of Toyota Motor North America, Inc., and Group Vice President

      of Toyota Motor Sales, U.S.A., Inc., to execute and deliver the Agreement in the name and on

      behalf of Toyota I'vfotor Corporation.


                IN WITNESS WHEREOF, I have signed this Certificate of Corporate Approval on
     · l'vfarch 19, 2014.




                                                           Nobuyori Kodaira
                                                           Representative Director and
                                                           Executive Vice President
                                                           Toyota Motor Corporation
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 99 of 122 Page ID #:600




                      Exhibit
                        B
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 100 of 122 Page ID
                                   #:601


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    -x

UNITED STATES OF AMERICA,                                                               INFORMATION

                  -v.   -
                                                                                        14 Cr.
TOYOTA MOTOR CORPORATION,

                            Defendant.

- - - - - - - - - - - - - - - - - -x

                                                      COUNT ONE
                                                     (Wire Fraud}

                 The United           States             Attorney         charges:

                  1.        TOYOTA MOTOR CORPORATION ("TOYOTA")                                       is    an

automotive         company       headquartered                    in     Toyota      City,      Japan.

Assisted        by its       subsidiaries                  and    affiliates           worldwide,             TOYOTA

designs,        manufactures,               assembles,              and    sells       Toyota         and     Lexus

brand      vehicles.           For    the         fiscal         year     ending       March      31,       2010,

TOYOTA'S revenues               from        its      automotive            business           were     17.2

trillion        Japanese        yen      (approximately                   $184 billion),               and       its

second       largest        market,      with            approximately              29% of      its        worldwide

sales,       was North        America.

                  2.        TOYOTA is             responsible             for      unlawful       activities

committed        by certain           TOYOTA employees                     that      resulted          in

misrepresentations               and        the      hiding         of    information           from        the

public.         As evidenced           in         part      by internal             company       documents,

individual         employees          not         only      made misleading              public            statements
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 101 of 122 Page ID
                                   #:602


to     TOYOTA's consumers,                           but         also        concealed               from      TOYOTA's

regulator           one        safety-related                          issue           (a problem             with      accelerators

getting         stuck          at    partially                   depressed                levels,          referred            to        as

 "sticky        pedal")             and minimized                       the        scope        of      another         (accelerators

becoming          entrapped                at    fully            or      near-fully                 depressed            levels              by

improperly            secured              or    incompatible                          floor      mats,        referred             to        as

"floor       mat      entrapment").

                    3.          Contrary               to        public            statements              that       TOYOTA made                       in

late       2009     saying           it     had        "addressed"                      the     "root         cause"          of

unintended            acceleration                    through                a limited               safety          recall

addressing            floor          mat        entrapment,                       TOYOTA had             actually             conducted

internal          tests         revealing                  that         certain            of     its      unrecalled               vehicles

bore       design         features              rendering                 them          just      as     susceptible                to        floor

mat      entrapment             as        some of            the        recalled               vehicles.              And only                weeks

before       these         statements                 were             made,           individuals             within          TOYOTA had

taken       steps         to    hide        from           its         regulator               another         type       of

unintended            acceleration                     in        its      vehicles,               separate            and      apart           from

floor       mat     entrapment:                  the         sticky               pedal        problem.

                    4.          When,           in    early             2010,           TOYOTA finally                  conducted

safety       recalls            to        address            the        unintended                acceleration                 issues              it

had      concealed,             TOYOTA provided                           to       the     American            public,             its        U.S.

regulator,            and       the        United            States               Congress           an inaccurate                  timeline

of     events       that        made it              appear             as        if    TOYOTA had             acted          to    remedy




                                                                              2
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 102 of 122 Page ID
                                   #:603


the      sticky         pedal            problem              within           approximately                    90 days              of

discovering                 it.

                                                      Statutory                Allegations

                       5.           From at              least          in     or     about          the       fall       of     2009           up to

and       including               at     least           in      or     about        March           2010,         in     the        Southern

District           of       New York                and       elsewhere,                 TOYOTA, the                  defendant,

willfully              and        knowingly,                  having           devised              and      intending               to     devise

a scheme           and        artifice                to      defraud,              and       for      obtaining               money            and

property           by means                   of    false          and        fraudulent               pretenses,

representations,                         and promises,                       did      transmit               and      cause          to     be

transmitted                 and         aid        and      abet        the        transmission,                   by means               of     wire,

radio,        and       television                    communication                      in     interstate                and        foreign

commerce,              writings,                   signs,          signals,              pictures,              and       sounds            for       the

purpose           of    executing                   such         scheme            and    artifice,                to     wit,        TOYOTA

defrauded              U.S.         consumers                 into       purchasing                   its     products               by

concealing              information                      and making                 misleading                 statements                 about

unintended              acceleration                        in     Toyota           and       Lexus          brand        vehicles,               as

described              in     paragraphs                    2 through               4 above.

              (Title              18,     United              States          Code,           Sections             1343        and        2.)

                                                      FORFEITURE ALLEGATION

                       6.           As a result                    of    committing                  the       offense           alleged              in

Count       One of            this            Information,                    TOYOTA, the                   defendant,               shall

forfeit           to    the         United            States,            pursuant               to     Title          18,      United

States        Code,           Section               981(a)            (1) (C) and             Title          28,      United          States


                                                                               3
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 103 of 122 Page ID
                                   #:604


Code,        Section            2461,        any property,                   real      or personal,                 which

constitutes                or      is    derived          from        proceeds             traceable           to    such

offense.

                                             Substitute              Asset          Provision

                     7.            If    any of        the      above-described                     forfeitable

property,            as     a result             of    any      act        or      omission         of   the        defendant:

 (a)        cannot         be      located         upon       the      exercise             of    due

            diligence;

 (b)        has     been        transferred              or     sold         to,      or

            deposited              with,       a third          person;

 (c)        has     been        placed         beyond         the      jurisdiction                 of

            the     Court;

 (d)        has     been        substantially                 diminished               in     value;      or

 (e)        has     been        commingled             with         other          property

            which         cannot         be subdivided                 without

            difficulty;

it     is    the      intent            of   the      United          States,          pursuant          to     Title

18,      United           States         Code,        Section          982(b)          and       Title    21,        United

States            Code,      Section           853(p),          to     seek         forfeiture           of     any




                                                                       4
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 104 of 122 Page ID
                                   #:605


other       property      of   said   defendant       up to   the   value    of   the

above       forfeitable        property.



   (Title        18,   United   States     Code, Sections  981 and 982;                 Title   21
                         United   States     Code, Section  853; and
                   Title    28, United     States  Code, Section  2461.)


                                                          ~±
                                                        PREET BHARARA
                                                                            B h CVLtulO---
                                                        United States Attorney




                                                  5
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 105 of 122 Page ID
                                   #:606




                    Exhibit
                      C
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 106 of 122 Page ID
                                   #:607


                                         Statement of Facts

         1.     TOYOTA MOTOR CORPORATION ("TOYOTA") is an automotive company
headquartered in Toyota City, Japan. Assisted by its subsidiaries and affiliates worldwide,
TOYOTA designs, manufactures, assembles, and sells Toyota and Lexus brand vehicles. For the
fiscal year ending March 31, 2010, TOYOTA's revenues from its automotive business were
17.2 trillion Japanese yen (approximately $184 billion), and its second largest market, with
approximately 29% of its worldwide sales, was North America.

         2.     As set forth in more detail below, TOYOTA is responsible for unlawful activities
committed by certain employees that resulted in circumstances in which information was hidden
from the public. As evidenced in part by internal company documents, individual employees
not only made misleading public statements to TOYOTA's consumers, but also concealed from
TOYOTA's regulator one safety-related issue (a problem with accelerators getting stuck at
partially depressed levels, referred to as "sticky pedal") and minimized the scope of another
(accelerators becoming entrapped at fully or near-fully depressed levels by improperly secured or
incompatible floor mats, referred to as "floor mat entrapment").

        3.       Contrary to public statements that TOYOTA made in late 2009 saying it had
"addressed" the "root cause" of unintended acceleration through a limited safety recall
addressing floor mat entrapment, TOYOTA had actually conducted internal tests revealing that
certain of its unrecalled vehicles bore design features rendering them just as susceptible to floor
mat entrapment as some of the recalled vehicles. And only weeks before these statements were
made, individuals within TOYOTA had taken steps to hide from its regulator another type of
unintended acceleration in its vehicles, separate and apart from floor mat entrapment: the sticky
pedal problem.

          4.      According to a January 2010 report of a discussion following a meeting between
TOYOTA and its regulator, one Toyota employee was said to exclaim, "Idiots! Someone will go
to jail if lies are repeatedly told. I can't support this."

                                   TOY OTA and Related Entities

        5.      At least through February 2010, decisions about whether and when to conduct
recalls of Toyota and Lexus vehicles were made by the leadership of a group within TOYOTA
called "Customer Quality Engineering," which was centered in Japan and sometimes referred to
as "CQE-J." Customer Quality Engineering had regional arms responsible for monitoring vehicle
quality issues in the "field" (that is, for vehicles already on the road) in their respective regions.
These regional arms regularly reported field issues and results of vehicle inspections and testing
to CQE-J. The U.S. regional arm, located in Torrance, California, was called "CQE-LA."
Technically, CQE-LA was part of Toyota Motor Engineering & Manufacturing North America,
Inc. ("TEMA"), an entity that is a wholly-owned subsidiary of TOYOTA headquartered in
Kentucky and principally responsible for North American manufacturing of Toyota and Lexus
vehicles. In practice, CQE-LA staff reported to CQE-J's leadership.

        6.     Toyota Motor Sales, U.S.A., Inc. ("TMS") is an entity that is a wholly-owned
subsidiary of TOYOTA and headquartered in Torrance, California. It is responsible for sales and
marketing of Toyota and Lexus brand vehicles in the United States.
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 107 of 122 Page ID
                                   #:608


        7.      Toyota Motor North America, Inc. ("TMA") is an entity that is a wholly-owned
subsidiary of TOYOTA with offices in New York, New York, and Washington, D.C. The
Washington office was responsible for reporting to and interacting with TOYOTA's U.S.
regulator, the National Highway Traffic Safety Administration ("NHTSA").

                                Overview of the Unlawful Conduct

        8.     From the fall of2009 through March 2010, TOYOTA misled U.S. consumers by
concealing and making deceptive statements about two safety-related issues affecting its
vehicles, each of which caused a type of unintended acceleration.

         9.     In the fall of 2009, TOYOTA faced intense public concern and scrutiny over the
safety of its vehicles after a widely-publicized August 28, 2009 accident in San Diego, California
that killed a family of four. A Lexus dealer had improperly installed an unsecured, incompatible
rubber floor mat (an "all weather floor mat" or "A WFM") into the Lexus ES350 in which the
family was traveling, and that A WFM entrapped the accelerator at full throttle. A 911 emergency
call made from the out-of-control vehicle, which was speeding at over 100 miles per hour,
reported, "We're in a Lexus ... and we're going north on 125 and our accelerator is stuck .. .
there's no brakes ... we're approaching the intersection ... Hold on ... hold on and pray .. .
pray." The call ended with the sound of the crash that killed everyone in the vehicle.

        10.     Against the backdrop of the San Diego accident, press reports of other unintended
acceleration incidents in Toyota and Lexus vehicles, and intensified scrutiny from NHTSA,
TOYOTA agreed to NHTSA's request in or about September 2009 to recall eight of its U.S.
models for floor mat entrapment susceptibility. Meanwhile and thereafter, from the fall of2009
through January 2010, TOYOTA misleadingly assured customers that it had "addressed the root
cause" of unintended acceleration in its U.S.-sold vehicles by conducting this recall. In truth, the
recall TOYOTA had conducted (a) left unaddressed the Corolla, the Highlander, and the Venza,
which shared design features similar to the models that were recalled for floor mat entrapment,
and (b) left unaddressed a second type of unintended acceleration: the sticky pedal problem.

        11.    TOYOTA made these misleading statements and undertook these acts of
concealment as part of efforts to defend its brand image in the wake of the fatal San Diego accident
and the ensuing onslaught of critical press.

        12.    When, in early 2010, TOYOTA finally conducted safety recalls to address the
unintended acceleration issues it had concealed, TOYOTA provided to the American public,
NHTSA, and Congress an inaccurate timeline of events that made it appear as if TOYOTA had acted
to remedy the sticky pedal problem within approximately 90 days of discovering it.

                               Background to the Unlawful Conduct

        13.    TOYOTA is required to disclose to NHTSA ifit "learns [a] vehicle or equipment
contains a defect and decides in good faith that the defect is related to motor vehicle safety."
"Motor vehicle safety" is defined as "performance of a motor vehicle ... in a way that protects
the public against unreasonable risk of accidents ... and against unreasonable risk of death or
injury in an accident." 49 U.S.C. §§ 30118(c)(l); 30102(a)(8). Such disclosure must be
"submitted not more than 5 working days after a defect in a vehicle or item of equipment has

                                                  2
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 108 of 122 Page ID
                                   #:609


been determined to be safety related" (the "Defect Disclosure Regulation"). See 49 U.S.C.
§ 30118(c) and 49 C.F.R.§ 573.6.

         14.   The required disclosure is to be made by filing a "Defect Information Report," or
"DIR."

       15.    Although TOYOTA is not required to notify NIITSA of any engineering and design
changes it made to Toyota and Lexus models sold in the United States, it is required to file a
DIR for any safety-related defect addressed by such an engineering and/or design change.

                            Events Prior to 2009: Floor Mat Entrapment

        16.    In or about the fall of 2007, TOYOTA successfully avoided a potential vehicle recall
to address floor mat entrapment in certain Toyota and Lexus brand vehicles.

        17.     In 2007, following a series ofreports alleging unintended acceleration in Toyota and
Lexus vehicles, NHTSA opened a defect investigation into the Lexus ES350 model (the vehicle
that was subsequently involved in the tragic 2009 San Diego accident), and identified several other
Toyota and Lexus models it believed might likewise be defective. Floor mat entrapment can pose
a high risk to human life and safety because, when unsecured or incompatible, the A WFM can
entrap the accelerator pedal and it can result in high speed, uncontrolled acceleration.

        18.     Throughout the summer and fall of 2007, TOYOTA denied the need for any
vehicle-based recall related to floor mat entrapment. TOYOTA resisted a recall even though an
internal investigation being conducted at the time revealed that certain Toyota and Lexus models,
including most of the ones that NHTSA had identified as potentially problematic, had some
design features, including an absence of clearance between a fully depressed accelerator pedal
and the vehicle floor, that rendered entrapment of the pedal by an unsecured or incompatible
A WFM more likely. TOYOTA did not share these results with NHTSA.

        19.     In or about September 2007, having kept to itself the results of some of its initial
internal investigation related to floor mat entrapment, TOYOTA negotiated with NHTSA a
limited recall of 55,000 A WFMs that had been designed for the ES350 and Camry. There was no
recall of or fix to the vehicles themselves, just the limited recall of A WFMs. Inside TOYOTA,
the limited recall was touted as a major victory in a contemporaneous email: "had the agency ...
pushed for recall of the throttle pedal assembly (for instance), we would be looking at upwards
of$100 million+ in unnecessary costs."

        20.    Shortly after TOYOTA announced its A WFM recall, TOYOTA engineers
studying floor mat entrapment revised TOYOTA's internal design guidelines to provide for,
among other things, a minimum clearance of 10 millimeters between a fully depressed
accelerator pedal and the floor. Engineers also determined that newly designed models would
have to undergo vehicle-based tests using unsecured genuine A WFMs to determine whether they
had appropriate resistance to floor mat entrapment.

       21.      The determination was made, however, that these revised guidelines and
procedures would apply only in circumstances where a model was receiving a "full model
redesign" - a redesign to which each Toyota and Lexus model was subjected approximately once

                                                  3
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 109 of 122 Page ID
                                   #:610


every three to five years. As a result, even after the revised guidelines had been adopted
internally, many new vehicles produced and sold by TOYOTA were not subject to TOYOTA's
2007 guidelines.

                                Events Immediately Preceding the
                                2009 Floor Mat Entrapment Recall

        22.     As described above, on August 28, 2009, the driver and three passengers of an
ES350 sedan fitted with an A WFM intended for another, larger Lexus sport utility vehicle model
were killed in an accident resulting from floor mat entrapment in San Diego, California. The
accelerator pedal in this vehicle, the tip of which was designed to reach the floor when fully
depressed, got trapped under the ill-fitting, incompatible A WFM and could not be freed. The
ES350 vehicle did not have a brake override system, which, under certain circumstances, may
provide an additional safety benefit by closing the throttle upon firm and steady application of
the brake pedal.

         23.    On or about the same day the San Diego accident occurred, staff at CQE-LA in
Torrance, California, sent a memorandum to CQE-J identifying as "critical" an "unintended
acceleration" issue separate and apart from floor mat entrapment that had manifested itself in an
accelerator pedal of a Toyota Matrix vehicle in Arizona. The condition, called "sticky pedal,"
had already arisen in the European market, and entailed the accelerator pedal "sticking" in a
partially depressed position.

         24.    Sticky pedal, a phenomenon affecting pedals manufactured by a U.S. company ("A-
Pedal Company") and installed in some Toyota brand vehicles in North America as well as Europe,
resulted from the use of a plastic material inside the pedals that could under certain circumstances
result in the accelerator pedal becoming mechanically stuck in a partially depressed position.
The pedals incorporating this plastic were installed in, among other models, the Camry, the
Matrix, the Corolla, and the A val on sold in the United States.

         25.     The August 2009 report about the "critical" sticky pedal issue in the Arizona
Matrix was not the only report of the condition that TOYOTA received from U.S. technicians in
the field in the summer of 2009. On or about August 4, 2009, a dealer technician made a similar
report about a pedal in a Camry vehicle.

        26.     Reports of the same sticky pedal problem in Europe in or about 2008 and early 2009,
where the problem had become apparent earlier, reflected, among other things, instances of
"uncontrolled acceleration" and unintended acceleration to "maximum RPM," and customer concern
that the condition was "extremely dangerous."

        27.     In or about early 2009, TOYOTA circulated to European Toyota distributors
information about the sticky pedal problem and instructions for addressing the problem if it
presented itself in a customer's vehicle. These instructions identified the issue as "Sudden RPM
increase/vehicle acceleration due to accelerator pedal sticking," and stated that should a customer
complain of pedal sticking, the pedal should be replaced with pedals manufactured by a company
other than A-Pedal Company.



                                                  4
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 110 of 122 Page ID
                                   #:611


         28.    Contemporaneous documents internal to TOYOTA reflect at least a preliminary
assessment by CQE engineers that the sticky pedal problem, as manifested in the above-
described European reports, was a "defect" that was "[i]mportant in terms of safety because of
the possibility of accidents." TOYOTA did not then inform its U.S. regulators or conduct a
recall. Beginning in or about the spring of 2009, TOYOTA quietly directed A-Pedal Company to
change the pedals in new productions of affected models in Europe, and to plan for the same
design changes to be rolled out in the United States beginning in the fall of 2009. The design
change was to substitute the plastic used in the affected pedal models with another material and
to change the length of the friction lever in the pedal.

        29.    By no later than September 2009, TOYOTA recognized internally that the sticky
pedal problem posed a risk of a type of unintended acceleration - or "overrun," as Toyota
sometimes called it - in many of its U.S. vehicles. A September 2009 presentation made by a
CQE-LA manager to TOYOTA executives gave a "current summary ofO/R [overrun] types in
NA market" that listed the three confirmed types as: "mat interference" (i.e., floor mat
entrapment), "material issue" (described as "pedal stuck and ... pedal slow return/deformed"),
and "simultaneous pedal press" by the consumer. The presentation further listed the models
affected by the "material issue" as including "Camry, Corolla, Matrix, Avalon."

       30.     On or about September 9, 2009, a IMS employee who was concerned about the sticky
pedal problem in the United States and believed that TOYOTA should address the problem,
prepared a "Market Impact Summary" listing (in addition to the August 2009 Matrix and Camry)
39 warranty cases that he believed involved potential manifestations of the sticky pedal problem.
This document was circulated to TOYOTA engineers and was later sent to members ofCQE-J,
and designated the sticky pedal problem as priority level "A," the highest level.

       31.    On or about September 17, 2009, TOYOTA reproduced sticky pedal in a pedal
recovered from a U.S. vehicle.

         32.   After the August 2009 fatal floor mat entrapment accident in San Diego, several articles
critical of TOYOTA appeared in U.S. newspapers. The articles reported instances of TOYOTA
customers allegedly experiencing unintended acceleration and the authors accused TOYOTA of,
among other things, hiding defects related to unintended acceleration.

         33.    Meanwhile, following the San Diego floor mat entrapment accident, NHTSA
identified customer complaints that it believed were potentially related to floor mat entrapment.
Based principally on complaint data that the agency had itself collected, NHTSA identified eight
vehicle models it believed posed an unreasonable risk of floor mat entrapment and should be
recalled.

               TOYOTA's Negotiations with NHTSA About Floor Mat Entrapment

       34.     As it had in 2007, TOYOTA initially resisted NHTSA's recall suggestions.
CQE-J prescribed and followed a negotiating position with NHTSA with respect to floor mat
entrapment consisting of: (a) a refusal to declare a vehicle defect of any kind, and (b) an effort to
narrow the class of vehicles that would be subject to the recall.



                                                   5
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 111 of 122 Page ID
                                   #:612


       35.     During a meeting on September 25, 2009 NHTSA requested that TOYOTA
immediately file a DIR with respect to A WFM entrapment risk in eight specific models, with the
understanding that remedial action for each affected model would be negotiated in the ensuing
months. NHTSA stated that it would open an investigation if TOYOTA declined the request. On
or about September 28, 2009, TOYOTA notified NHTSA that it agreed to file the DIR. That
document, filed on or about October 5, 2009, identified as the "affected" models just the eight
that NHTSA had specified.

        36.    Shortly before TOYOTA filed its DIR, NHTSA asked TOYOTA to disclose to the
agency "any production changes" that had "been made to pedal geometry." NHTSA had
expressed to TOYOTA its view that design features related to pedal geometry- including
clearance between the fully depressed pedal and the floor - were important factors in evaluating
floor mat entrapment. NHTSA also asked TOYOTA whether it had "a metric for determining
which vehicles" to include in the floor mat entrapment recall. TOYOTA did not, at this time,
respond to these requests.

                   Cancellation and Suspension of Sticky Pedal Design Change

         37.    As noted, TOYOTA had developed internal plans to implement design changes
for all A-Pedal-Company-manufactured pedals in U.S. Toyota models to address, on a going-
forward basis, the still-undisclosed sticky pedal problem that had already been resolved for new
vehicles in Europe. As of the date ofNHTSA's request for information about "pedal
geometry" in connection with the floor mat entrapment recall, implementation of these pedal
design changes had not yet begun in the United States. On or about October 5, 2009, TOYOTA
engineers issued to A-Pedal Company the first of the design change instructions intended to
prevent sticky pedal in the U.S. market. This was described internally as an "urgent" measure
to be implemented on an "express" basis, as a "major" change - meaning that the part number
of the subject pedal was to change, and that all inventory units with the old pedal number should
be scrapped.

        38.     On or about October 21, 2009, however, engineers at TOYOTA and the
leadership of CQE-J decided to cancel the design change instruction that had already been
issued and to suspend all remaining design changes planned for A-Pedal Company pedals in
U.S. models. TEMA employees who had been preparing for implementation of the changes
were instructed, orally, to alert the manufacturing plants of the cancellation. They were also
instructed not to put anything about the cancellation in writing. A-Pedal Company itself would
receive no written cancellation at this time; instead, contrary to TOYOTA's own standard
procedures, the cancellation was to be effected without a paper trail.

        39.    TOYOTA decided to suspend the pedal design changes in the United States, and to
avoid memorializing that suspension, in order to prevent NHTSA from learning about the sticky
pedal problem.

                          TOYOTA's Internal Entrapment Investigation

        40.     Meanwhile, in the fall of 2009, as had occurred in 2007, TOYOTA undertook an
internal investigation of floor mat entrapment. That investigation revealed, among other
things, the following, some of which echoed the findings from two years prior:
                                                 6
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 112 of 122 Page ID
                                   #:613


                a.     All but one of the eight models that NHTSA had identified were designed
with 10 millimeters or less of clearance between a fully depressed accelerator pedal and a
vehicle floor. Two unrecalled models, the Corolla, one of the best-selling Toyota vehicles in the
United States, and the Venza, had Omillimeters' clearance. One contemporaneous document
summarizing measurement and testing data and evaluating the relationship of certain design
features to floor mat entrapment contained the following notation related to these clearance
measurements: "10 [millimeters] or less is high risk."

                b.      When CQE-LA engineers subjected Toyota and Lexus models to testing in
which an A WFM was unhooked from its secured position and moved forward by hand in small
increments, all but one of the eight models that NHTSA had identified experienced entrapment
with the A WFM intended for that model. In the eighth model, the Prius, a compatible A WFM
did not trap the pedal. The A WFM used in that particular testing was a recent model that had
benefited from a 2006 design change to address floor mat entrapment susceptibility.

                c.    A notation contained on a CQE-LA document summarizing the testing
results (the "Score Chart") for three Toyota models (the Corolla, the Camry, and the Avalon) and
two Lexus models (one of which was the ES350) read as follows for each of these models: "The
shape of floor underneath A pedal is concave shape and a mat may become bent and easily
retained." CQE-LA presented its Score Chart to a senior Toyota executive in mid-October 2009.

               d.    A CQE-LA engineer involved in the floor mat entrapment testing reported
to CQE-J that among the three "worse" vehicles was the Corolla, a model not among those that
NHTSA had identified as the potential subjects of a recall.

               e.    On or about October 27, 2009, TOYOTA engineers in Japan circulated to
CQE-J a chart showing that the Corolla had the lowest rating for floor mat entrapment under that
analysis.

               f.     An internal memorandum prepared by a CQE-J leader on or about
November 12, 2009 stated: "In the competitor benchmarkings conducted at TMS and CQE-LA,
Toyota vehicles tended to have more models that use pedal tips as stoppers [and therefore tend
to have zero clearance from the floor], and from the viewpoint of robustness for improper mat
use, we would have to say that it is inferior compared to other companies."

       41.    TOYOTA did not inform NHTSA of its internal analyses concerning models not
among those identified by NHTSA, which showed that the top-selling Corolla, the Highlander,
and the Venza shared design features similar to several of the eight models for which NHTSA
had requested a recall.

                      Misleading Disclosures to NHTSA About Sticky Pedal

        42.    Throughout the fall of 2009, following reports in August of sticky pedals in a Matrix
and a Camry, and following reproduction of the problem by TOYOTA in a pedal from a U.S.
vehicle on or about September 17, 2009, as referenced above, TOYOTA became aware of other
manifestations of the problem in the United States.



                                                  7
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 113 of 122 Page ID
                                   #:614


        43.     In or about late September 2009, TMS employees received a report of sticky pedal
in a Corolla. TMS urged CQE-LA to do something about the issue. Then, in or about October
2009, TMS received three more such reports in U.S. Corolla vehicles, and dispatched technicians to
prepare "field technical reports" (or "FlRs") documenting the incidents. In or about November
2009, senior executives at TMS learned of these three reports.

        44.     On or about November 12, 2009, the leadership ofCQE-J discussed a plan to
disclose the sticky pedal problem to NHTSA. CQE-J's leadership was aware at this time not only
of the three Corolla FTRs but also of a problem with the Matrix in August 2009. It was also
familiar with the sticky pedal problem in Europe, the design changes that had been implemented
there, and the cancellation and suspension of similar planned design changes in the United
States. Knowing all of this, CQE-J's leadership decided that (a) it would not disclose the
September 2009 Market Impact Summary to NHTSA; (b) if any disclosure were to be made to
NHTSA, it would be limited to a disclosure that there were some reports of unintended
acceleration apparently unrelated to floor mat entrapment; and (c) NHTSA should be told that
TOYOTA had made no findings with respect to the sticky pedal problem reflected in the Corolla
FlRs, and that the investigation of the problem had just begun.

        45.     On or about November 17, 2009, before TOYOTA had negotiated with NHTSA a
final set of remedies for the eight models encompassed by the floor mat entrapment recall,
TOYOTA informed NHTSA of the three Corolla FTRs and several other FTRs reporting
unintended acceleration in Toyota model vehicles equipped with pedals manufactured by
A-Pedal Company. In TOYOTA's disclosure to NHTSA, TOYOTA did not reveal its
understanding of the sticky pedal problem as a type of unintended acceleration, nor did it reveal
the problem's manifestation and the subsequent design changes in Europe, the planned,
cancelled, and suspended design changes in the United States, the August 2009 Camry and
Matrix vehicles that had suffered sticky pedal, the September 2009 Corolla with a similar
problem, or the September 2009 Market Impact Summary.

       46.    In truth, the cause of the issue reflected in the three Corolla FlRs from October 2009
was the same sticky pedal problem that had arisen and been addressed on a going-forward basis in
Europe, about which NHTSA remained unaware.

        47.      In contrast to its public comments in early November 2009 that there was "no
evidence to support" theories concerning "other causes of unintended acceleration" in its
vehicles beyond floor mat entrapment, on or about November 17, 2009, a CQE-J employee
wrote an email to a leader of CQE-J stating: "We have been trying to approach the floor mat
issue by treating it as a problem caused by the all weather floor mat interfering with the pedal;
however, our understanding is that we can no longer separate this problem from the [A-Pedal
Company] problem that just began to surface." He went on: "[I]t has become increasingly
difficult to take the position that 'the only problems in the return of the gas pedal we have
confirmed are related to interference with the floor mat.' Therefore, we are in a subtle situation
as to how much we can emphasize the 'floor mat problems' as the top leaders meet with NHTSA
and whether we can get NHTSA to agree with our position."

        48.    Despite this November 17, 2009 email, TOYOTA took no further steps to
disclose to NHTSA what it knew about sticky pedal. In fact, at a meeting on November 24, 2009

                                                  8
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 114 of 122 Page ID
                                   #:615

between NHTSA and TOYOTA executives about the floor mat entrapment recall, the sticky
pedal problem went unmentioned.

            TOYOTA's Misleading Statements and Acts of Concealment Following
                 Announcement of the Floor Mat Entrapment Remedies

        49.     On or about November 25, 2009, TOYOTA, through TMS, announced its floor mat
entrapment resolution with NHTSA. In a press release that had been approved by TOYOTA, TMS
assured customers: "The safety of our owners and the public is our utmost concern and Toyota
has and will continue to thoroughly investigate and take appropriate measures to address any
defect trends that are identified." A TMS spokesperson stated during a press conference the same
day, "We're very, very confident that we have addressed this issue."

        50.     In truth, the issue of unintended acceleration had not been "addressed" by the
remedies announced. A-Pedal Company pedals which could experience stickiness were still on
the road and still, in fact, being installed in newly-produced vehicles. And the best-selling
Corolla, the Highlander, and the Venza-which had some design features similar to models that
had been included in the earlier floor mat entrapment recall-were not being "addressed" at all.
One of the vehicle-based remedies that TOYOTA agreed to implement in the eight models
subject to the floor mat entrapment recall was a "cut" of the accelerator pedal to improve
clearance from the floor. TOYOTA had been concerned throughout much of the fall of 2009 that
NHTSA would require TOYOTA to offer replacement pedals to owners of the subject vehicles
as part of the recall, and further require that such replacement pedals be made available as early
as January 2010.

        51.    On or about November 26, 2009, CQE-J issued a directive to engineers at
TOYOTA not to implement any design improvements for the North American market related to
floor mat entrapment in models other than the eight subject to the recall unless the subject model
was already undergoing a full model redesign. The justification offered for the directive was that
design changes would "most likely mislead the concerned authorities and consumers and such to
believe that we have admitted having defective vehicles." (Emphasis in original).

         52.    On or about December 10, 2009, only after the floor mat entrapment recall
remedy had been fully negotiated with NHTSA and announced to the public, TOYOTA finally
issued to A-Pedal Company renewed pedal design change instructions to address sticky pedal in
newly produced vehicles in the United States. Whereas the single design change instruction that
had issued for the U.S. market on or about October 5, 2009 (and then been cancelled on or about
October 21, 2009) had called for a "major" change that would have entailed scrapping of old
parts, the new design change instructions were issued as "minor" changes a designation that
entailed no part number change and allowed for use of old, defective parts until inventory was
exhausted. TOYOTA engineers decided to characterize the changes as minor to prevent their
detection by NHTSA. The newly issued design change instructions were to go into effect in or
about mid-January 2010, around the same time that TOYOTA would be implementing pedal
design changes for models encompassed by the floor mat entrapment recall.

        53.      At or about the same time that TOYOTA was issuing renewed design change
instructions to remedy sticky pedal in newly produced U.S. vehicles, CQE-J instructed TMS that
issuance of a "technical service bulletin" to Toyota dealers alerting them to the sticky pedal
                                                 9
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 115 of 122 Page ID
                                   #:616

problem and explaining how it should be remedied for vehicles in the field was "not permitted."
Under NHTSA regulations, any such communication would have to have been disclosed to
NHTSA.

        54.     On or about December 10, 2009, the date upon which TOYOTA issued renewed
design change instructions for sticky pedal in the United States, a statement appeared on TMS 's
website, in response to a Los Angeles Times editorial dated December 5, 2009. Toyota asserted
misleadingly, that "[b ]ased on the comprehensive investigation and testing, we are highly
confident that we have addressed the root cause of unwanted acceleration - the entrapment of the
accelerator pedal."

        5 5.    In truth, TOYOTA had not "addressed the root cause of unwanted acceleration."
TOYOTA had not recalled the Corolla, the Highlander and the Venza, which shared design
features similar to the models that had been the subject of the recall.

        56.    Again, on or about December 23, 2009, TOYOTA responded to media
accusations that it was continuing to hide defects in its vehicles by authorizing TMS to publish the
following misleading statements on TMS's website: "Toyota has absolutely not minimized public
awareness of any defect or issue with respect to its vehicles. Any suggestion to the contrary is
wrong and borders on irresponsibility. We are confident that the measures we are taking address
the root cause and will reduce the risk of pedal entrapment."

        57.     These statements were misleading because TOYOTA had "minimized public
awareness of' both sticky pedal and floor mat entrapment. Further, the measures TOYOTA had
taken did not "address the root cause" of unintended acceleration, because TOYOTA had not yet
issued a sticky pedal recall and had not yet recalled the Corolla, the Venza, or the Highlander for
floor mat entrapment.

                           TOYOTA Is Forced to Disclose Sticky Pedal

        5 8.    By in or about early January 2010, TOYOTA had received additional reports of sticky
pedal in the United States. The news media, meanwhile, was reporting two incidents of unintended
acceleration in Toyota vehicles apparently unrelated to floor mat entrapment. One news outlet in
particular was preparing to run a feature about an Avalon vehicle in New Jersey that had
experienced what appeared to be sticky pedal three times but had not been involved in an accident.

         59.     On or about January 16, 2010, TOYOTA finally disclosed to NHTSA that
TOYOTA had recently begun implementing design changes to prevent sticky pedal in the United
States, and that, in fact, TOYOTA had implemented the same changes to European pedals many
months before in response to reports of "uncontrolled acceleration" and unintended acceleration
to "maximum RPM."

                 TOYOTA's Misleading Statements to NHTSA in January 2010

        60.   On or about January 19, 2010, representatives of TOYOTA, including executives
from TMS and TMA, delivered to NHTSA representatives in Washington, D.C. a presentation
that had been developed in large part by the leadership and staff of CQE-J. One of the
chronologies used for this presentation purported to present a history of sticky pedal reports in

                                                 10
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 116 of 122 Page ID
                                   #:617

the United States. It omitted any reference to the August 2009 sticky pedals in the Camry and the
Matrix, the September 2009 Corolla, and the September 2009 Market Impact Summary. It also
stated that TOYOTA began arrangements to implement design changes for sticky pedal in the
U.S market in January 2010 after sticky pedal was reproduced in December 2009. In fact,
TOYOTA began considering design changes to address sticky pedal in or about spring 2009,
which ultimately were to be implemented in the United States; TOYOTA had also reproduced
sticky pedal in a pedal recovered from a U.S. vehicle no later than September 17, 2009.

       61.     The presentation that TOYOTA gave to NHTSA on January 19, 2010
downplayed the seriousness of reports of sticky pedal in Europe. When, after the presentation, a
TOYOTA employee who attended the presentation reviewed the actual reports from Europe, and
saw that they included such phrases as '" out of control"' and "' safety issue,"' he was said to
exclaim "Idiots! Someone will go to jail if lies are repeatedly told. I can't support this."

        62.     On or about January 21, 2010, TOYOTA filed a DIR in which it recalled all
vehicles in the United States fitted with the accelerator pedals from A-Pedal Company that could
experience a sticky pedal. In that filing, TOYOTA stated that it had begun receiving "field
technical information" from the U.S. market about sticky pedal in "October 2009." In truth,
TOYOTA had received information no later than in or about August 2009 and, in October 2009,
had cancelled the U.S. fix for the sticky pedal problem so as to avoid its disclosure to NHTSA.

                      TOYOTA Recalls the Corolla, the Highlander, and the
                             Venza For Floor Mat Entrapment

        63.     Also on or about January 21, 2010, NHTSA informed TOYOTA that it had
received additional complaints suggesting possible floor mat entrapment in vehicles that had not
been recalled in 2009, including the Corolla. Rather than have NHTSA open an investigation,
TOYOTA immediately agreed to "amend" its 2009 DIR to add the Corolla, the Highlander, and
the Venza to the recall. As one leader of CQE-J explained internally in justifying his decision to
so readily agree to this amendment: "Is it really in our best interest to report, 'We found a
problem' after conducting an inspection? Or maybe we won't say, 'We found a problem' but if
we say, 'Everything is the same as Camry, etc.', they may come after us by saying 'Why didn't
you report when we agreed last time? Considering the background that we have been cornered
with regard to the [A-Pedal Company] issue [i.e., sticky pedal], I think they might assert we have
been hiding something. Don't you think so?"

                        TOYOTA's Statements to the Public and Congress
                              About Its Knowledge Timeline

         64.    In or about late January and early February 2010, TOYOTA, based on talking
points approved by TOYOTA executives and distributed to TOYOTA's U.S. personnel, made
several public statements that asserted, misleadingly, that the "fall of 2009" or "October 2009"
was the first time TOYOTA learned of sticky pedal in the United States when in fact TOYOTA
had received reports of sticky pedal in August 2009.,For example, TOYOTA told a reporter on or
about January 25, 2010 that "[i]solated reports of sticky accelerator pedals have only recently
come to light, in the fall of 2009 to be a little more precise." Later, TOYOTA told the public it
first discovered sticky pedal in the United States after the floor mat recall and that it had started
investigating the problem in October 2009. TOYOTA further claimed that it had moved quickly
                                                  11
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 117 of 122 Page ID
                                   #:618

to investigate and fix the sticky pedal problem within 90 days ofTOYOTA's discovery of the
problem. During this time period, TOYOTA also acknowledged that sticky pedal, though
"rare," was "a grave safety concern."

         65.    TOYOTA made inaccurate statements during the course of an investigation
initiated by the United States Congress in or about late January 2010. Consistent with the talking
points described above, but contrary to certain internal documents that TOYOTA had itself
produced to Congress among thousands of other documents, TOY OT A repeated to Congress that it
became aware of sticky pedal in the United States in October 2009, when in fact it had been
investigating sticky pedal in the United States since no later than August 2009.

                                TOYOTA Admits Earlier Knowledge

         66.   On or about February 16, 2010, N1ITSA opened inquiries into the timeliness of the
recalls that TOYOTA had conducted to address floor mat entrapment and sticky pedal in 2007,
2009, and 2010.

        67.    On or about March 25, 2010, in response to NHTSA's inquiries, TOYOTA
submitted a timeline of events that listed, among other sticky pedal incidents in the United States, the
August 2009 Camry and Matrix incidents.




                                                   12
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 118 of 122 Page ID
                                   #:619




                    Exhibit
                      D
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 119 of 122 Page ID
                                   #:620


 PREET BHARARA
 United States Attorney for the
 Southern District of New York

 By:     SHARON COHEN LEVIN
         Assistant United States Attorney
         One Saint Andrew's Plaza
         New York, New York 10007
         Tel. (212) 637-1060

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - -- -- --- -- ---- -- --- - ----- -----        ----x
UNITED STATES OF AMERICA


                            -v.-                                   VERIFIED CIVIL COMPLAINT

                                                                   14 Civ.
$1,200,000,000 IN UNITED STATES
CURRENCY,

                                     Defendant-in-rem.
--- - - - -- --- - - ----     -----------      ---- ----      -x


                 Plaintiff United States of America, by its attorney Preet Bharara, United States

Attorney for the Southern District of New York, for its verified complaint, alleges, upon

information and belief, as follows:

                                   I. JURISDICTION AND VENUE

                 1.         This action is brought pursuant to Title 18, United States Code, Section 981

by the United States of America seeking the forfeiture of approximately $1,200,000,000 in United

 States currency (the "Defendant Funds" or the "defendant-in-rem").

                 2.         This Court has jurisdiction pursuant to Title 28, United States Code, Section

 1355.

                 3.         Venue is proper under Title 28, United States Code, Section 1355(b)(l)(A)

because certain actions and omissions giving rise to forfeiture took place in the Southern District
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 120 of 122 Page ID
                                   #:621


 of New York and pursuant to Title 28, United States Code, Section 1395 because the

defendant-in-rem has been transferred to the Southern District of New York.

                4.      The Defendant Funds constitute property constituting and derived from

proceeds of wire fraud in violation of Title 18, United States Code, Sections 1343 and 2, and

property traceable to such property; and are thus subject to forfeiture to the United States pursuant

to Title 18, United States Code, Section 981(a)(l)(C).

                         II. PROBABLE CAUSE FOR FORFEITURE

                5.      Toyota Motor Corporation ("Toyota"), an automotive company

headquartered in Toyota City, Japan, entered into a Deferred Prosecution Agreement with the

United States, wherein, inter alia, Toyota agreed to forfeit a total of $1.2 billion , i.e., the

Defendant Funds, to the United States. The Defendant Funds represent proceeds of Toyota's wire

fraud offense. The Deferred Prosecution Agreement, with the accompanying Statement of Facts

and Information to be filed, is attached as Exhibit A and incorporated herein.

                                III.   CLAIM FOR FORFEITURE

                6.      Incorporated herein are the allegations contained in paragraphs one through

five of this Verified Complaint.

                7.      Title 18, United States Code, Section 98l(a)(l)(C) subjects to forfeiture

"[a]ny property, real or personal, which constitutes or is derived from proceeds traceable to ... any

offense constituting 'specific unlawful activity' (as defined in section l 956(c)(7) of this title), or a

conspiracy to commit such offense."

                8.      "Specified unlawful activity" is defined in Title 18, United States Code,

Section 1956(c)(7), and the term includes, among other things, any offense listed under Title 18,




                                                   2
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 121 of 122 Page ID
                                   #:622


 United States Code, Section 1961 (1 ). Section 1961 (1) lists, among other offenses, violations of

 Title 18, United States Code, Sections 1343 (relating to wire fraud).

                 9.      By reason of the foregoing, the defendant-in-rem is subject to forfeiture to

 the United States of America pursuant to Title 18, United States Code, Section 981(a)(l)(C),

 because there is probable cause to believe that the defendant-in-rem constitutes property derived

 from wire fraud, in violations of Title 18, United States Code, Sections 1343.

                 WHEREFORE, plaintiff United States of America prays that process issue to

 enforce the forfeiture of the defendant-in-rem and that all persons having an interest in the

 defendant-in-rem be cited to appear and show cause why the forfeiture should not be decreed, and

 that this Court decree forfeiture of the defendant-in-rem to the United States of America for

 disposition according to law, and that this Court grant plaintiff such further relief as this Court may

 deem just and proper, together with the costs and disbursements of this action.

 Dated: New York, New York
        March 19, 2014


                                                PREET BHARARA
                                                United States Attorney for the
                                                Southern District of New York
                                                Attorney for the Plaintiff
                                                United States of America


                                        By:
                                                SHARON COHEN LEVIN
                                                Assistant United States Attorney
                                                One St. Andrew's Plaza
                                                New York, New York 10007
                                                Telephone: (212) 637-1060




                                                   3
Case 8:18-cv-00201-JLS-KES Document 42 Filed 11/19/18 Page 122 of 122 Page ID
                                   #:623


                                         VERIFICATION


 STATE OF NEW YORK                              )
 COUNTY OF NEW YORK
 SOUTHERN DISTRICT OF NEW YORK                  )



                BRIAN O'HARA, being duly sworn, deposes and says that he is a Special Agent

 with the Federal Bureau of Investigation ("FBI"), and as such has responsibility for the within

action; that he has read the foregoing complaint and knows the contents thereof, and that the same

is true to the best of his knowledge, information, and belief.

                The sources of deponent' s information on the ground of his belief are official

records and files of the United States, information obtained directly by the deponent, and

information obtained by other law enforcement officials, during an investigation of alleged

violations of Title 18, United States Code.



                                              . .~-- ~=:=::::?-~~         _,,//
                                              <~-~                                :511 Fg5
                                               BRIAN O'HARA
                                               Special Agent
                                               Federal Bureau oflnvestigation




                                           MARCO DASILVA
                                    Notary Public, State of New York
                                           No.01DA614~60
                                      Qu~lif~ed in l'J.assau unt}'i 11
                               My Comm1ss1on Expires          .     1,-
                                                                         oty




                                                    4
